Exhibit 10.1
 
 



--------------------------------------------------------------------------------












STOCK PURCHASE AGREEMENT




Among




LONE TREE HOLDINGS LTD.,




SIRIUS INTERNATIONAL INSURANCE GROUP, LTD.,




CM INTERNATIONAL HOLDING PTE. LTD.


and




CM BERMUDA LIMITED
















Dated as of July 24, 2015






 
 

--------------------------------------------------------------------------------

 
 


 

--------------------------------------------------------------------------------

TABLE OF CONTENTS
Page




ARTICLE I

Purchase and Sale of Shares; Closing


SECTION 1.01.
Purchase and Sale of the Shares
1
SECTION 1.02.
Closing Date
2
SECTION 1.03.
Transactions To Be Effected at the Closing
2
SECTION 1.04.
Final Determination of the Purchase Price
5
SECTION 1.05.
Settlement of Parent Covers
9
SECTION 1.06.
No Setoff
11
SECTION 1.07.
Withholding
11
SECTION 1.08.
Substitution
11





ARTICLE II

Representations and Warranties of Seller


SECTION 2.01.
Organization, Standing and Power
11
SECTION 2.02.
Authority; Execution and Delivery; Enforceability
12
SECTION 2.03.
No Conflicts; Consents
12
SECTION 2.04.
Litigation
13
SECTION 2.05.
The Shares
13
SECTION 2.06.
Brokers
13
SECTION 2.07.
No Additional Representations and Warranties
13





ARTICLE III

Representations and Warranties of the Company


SECTION 3.01.
Organization and Standing
14
SECTION 3.02.
Capital Stock of the Company and the Subsidiaries
14
SECTION 3.03.
Authority; Execution and Delivery; Enforceability
16
SECTION 3.04.
No Conflicts; Consents
16
SECTION 3.05.
Financial Statements
17
SECTION 3.06.
No Undisclosed Liabilities
18
SECTION 3.07.
Assets Other than Real Property Interests
19
SECTION 3.08.
Real Property
19
SECTION 3.09.
Intellectual Property
20
SECTION 3.10.
Contracts
22
SECTION 3.11.
Permits
24
SECTION 3.12.
Insurance
24
SECTION 3.13.
Tax Matters
25

 
 
- i -

--------------------------------------------------------------------------------

 
SECTION 3.14.
Legal Proceedings
27
SECTION 3.15.
Employee Benefit Plans and Related Matters; ERISA
27
SECTION 3.16.
Absence of Changes or Events
29
SECTION 3.17.
Risk−Based Capital
29
SECTION 3.18.
Compliance with Applicable Laws
30
SECTION 3.19.
Employee and Labor Matters
31
SECTION 3.20.
Transactions with Affiliates
33
SECTION 3.21.
Brokers
33
SECTION 3.22.
Environmental Matters
33
SECTION 3.23.
Insurance Regulatory Matters; Agreements with Regulators
34
SECTION 3.24.
Reinsurance Contracts
35
SECTION 3.25.
Actuarial Reports
36
SECTION 3.26.
Investment Assets
36
SECTION 3.27.
Company Ratings
36
SECTION 3.28.
Agents; Binding Authority
37
SECTION 3.29.
No Additional Representations and Warranties
37





ARTICLE IV

Representations and Warranties of Purchaser


SECTION 4.01.
Organization, Standing and Power
37
SECTION 4.02.
Authority; Execution and Delivery; and Enforceability
37
SECTION 4.03.
No Conflicts; Consents
38
SECTION 4.04.
Litigation
40
SECTION 4.05.
Regulatory Filings; Ownership of Purchaser
40
SECTION 4.06.
Securities Act
41
SECTION 4.07.
Availability of Funds
41
SECTION 4.08.
Brokers
41
SECTION 4.09.
No Insurance Affiliates
41
SECTION 4.10.
No Additional Representations and Warranties
41





ARTICLE V

Covenants


SECTION 5.01.
Covenants Relating to Conduct of Business
42
SECTION 5.02.
Access to Information; Books and Records
47
SECTION 5.03.
Confidentiality
48
SECTION 5.04.
Reasonable Best Efforts; Consents, Approvals and Filings; Antitrust Strategy
48
SECTION 5.05.
Expenses
52
SECTION 5.06.
Employee Matters
52
SECTION 5.07.
Publicity
62
SECTION 5.08.
Non-Hire
62
SECTION 5.09.
Further Assurances
63

 
 
- ii -

--------------------------------------------------------------------------------

 
SECTION 5.10.
Resignations
63
SECTION 5.11.
Related Party Agreements
63
SECTION 5.12.
Parent Contributions
63
SECTION 5.13.
Letter of Credit
63
SECTION 5.14.
Use of Trademarks
64
SECTION 5.15.
Solutions Entity
65
SECTION 5.16.
Non-Competition
65
SECTION 5.17.
Investment Management Agreement
67
SECTION 5.18.
Bi-Lateral Services Agreement
67
SECTION 5.19.
Preparation of Financial Statements
68
SECTION 5.20.
Additional Directors
68





ARTICLE VI

Conditions Precedent


SECTION 6.01.
Conditions to Each Party’s Obligation
68
SECTION 6.02.
Conditions to Obligation of Purchaser
69
SECTION 6.03.
Conditions to Obligation of Seller
70
SECTION 6.04.
Frustration of Closing Conditions
71





ARTICLE VII

Termination, Amendment and Waiver


SECTION 7.01.
Termination
71
SECTION 7.02.
Effect of Termination
72
SECTION 7.03.
Termination Fee; Purchase Option
73
SECTION 7.04.
Amendment
74
SECTION 7.05.
Extension; Waiver
74





ARTICLE VIII

Indemnification


SECTION 8.01.
Indemnification by Seller
74
SECTION 8.02.
Indemnification by Purchaser
76
SECTION 8.03.
Calculation of Losses
76
SECTION 8.04.
Termination of Indemnification
78
SECTION 8.05.
Procedures
78
SECTION 8.06.
Survival
80
SECTION 8.07.
No Additional Representations
80
SECTION 8.08.
Exclusive Remedy
81

 

 
- iii -

--------------------------------------------------------------------------------



ARTICLE IX

Tax Matters


SECTION 9.01.
Tax Returns
82
SECTION 9.02.
Books and Records; Cooperation
83
SECTION 9.03.
Transfer Taxes
83
SECTION 9.04.
Additional Covenants
84
SECTION 9.05.
Tax Indemnity
84
SECTION 9.06.
Disputes
86
SECTION 9.07.
Survival
86





ARTICLE X

General Provisions


SECTION 10.01.
Assignment
87
SECTION 10.02.
No Third-Party Beneficiaries
87
SECTION 10.03.
Notices
87
SECTION 10.04.
Interpretation; Exhibits; Certain Definitions
88
SECTION 10.05.
Counterparts
98
SECTION 10.06.
Entire Agreement
98
SECTION 10.07.
Severability
99
SECTION 10.08.
Enforcement
99
SECTION 10.09.
Arbitration
99
SECTION 10.10.
Governing Law
101
SECTION 10.11.
Waiver of Jury Trial
102
SECTION 10.12.
Remedies Cumulative
102



 
Exhibits
INDEX OF DEFINED TERMS
 


EXHIBIT A
Form of Letter of Credit
EXHIBIT B
Bi-Lateral Services Agreement
EXHIBIT C
Escrow Agreement
EXHIBIT D
Investment Management Agreement


 
- iv -

--------------------------------------------------------------------------------



STOCK PURCHASE AGREEMENT (this “Agreement”), dated as of July 24, 2015, among
Lone Tree Holdings Ltd., an exempted company with limited liability incorporated
under the laws of Bermuda with registered number 39337 having its registered
office at Clarendon House, 2 Church Street, Hamilton HM 11, Bermuda (“Seller”),
Sirius International Insurance Group, Ltd., an exempted company with limited
liability incorporated under the laws of Bermuda with registered number 39821
having its registered office at Clarendon House, 2 Church Street, Hamilton HM
11, Bermuda (the “Company”), CM International Holding Pte. Ltd., a company with
limited liability incorporated under the laws of Singapore with registered
number 201437634R having its registered office at 20 Collyer Quay #23-01,
Singapore 049319 (“Purchaser”), and CM Bermuda Limited, an exempted company with
limited liability incorporated under the laws of Bermuda with registered number
50418 having its registered office at Canon’s Court, 22 Victoria Street,
Hamilton HM 12, Bermuda (“CMB”).


RECITALS


White Mountains Insurance Group, Ltd., an exempted company with limited
liability incorporated under the laws of Bermuda with registered number 27225
having its registered office at Clarendon House, 2 Church Street, Hamilton HM
11, Bermuda (“Parent”), owns indirectly all of the issued and outstanding
capital stock of Seller, and Seller owns directly all of the issued and
outstanding shares of the common stock of the Company (the “Shares”).


Purchaser desires to purchase (directly or indirectly through its direct
wholly-owned subsidiary, CMB) from Seller, and Seller desires to sell to
Purchaser, all of the issued and outstanding Shares.


Concurrently with the execution and delivery of this Agreement, (i) Parent has
executed and delivered to Purchaser a guaranty in favor of Purchaser (the
“Parent Guaranty”) and (ii) China Minsheng Investment Co., Ltd., incorporated
under the laws of the People’s Republic of China with registered number
310000000125935 having its registered office at No. 100 South Zhongshan Street,
23rd Floor, Shanghai 200010, People’s Republic of China (“CMI”), has executed
and delivered to Seller a guaranty in favor of Seller (the “CMI Guaranty”).


Accordingly, the parties hereby agree as follows:




ARTICLE I

Purchase and Sale of Shares; Closing


SECTION 1.01.           Purchase and Sale of the Shares.  (a)  On the terms and
subject to the conditions of this Agreement, at the Closing, Seller shall sell,
transfer and deliver to Purchaser, and Purchaser shall purchase from Seller, all
of the Shares for an amount equal to the sum of (A) the product of (i) the
Closing Date Book Value multiplied by (ii) the Agreed Multiple, (B) $10 million
and (C) the Adjustment Amount, if any (together, the “Purchase Price”), payable
as set forth below in Section 1.03 and as determined pursuant to Section 1.04. 
The purchase and sale of the Shares is referred to in this Agreement as the
“Acquisition”.
 
 
 

--------------------------------------------------------------------------------


 
(b)            Concurrently with the execution and delivery of this Agreement,
Purchaser shall deliver to Seller a letter of credit in the form set out in
Exhibit A issued by Hana Bank, Hong Kong Branch, in an amount of $200 million
(together with any extensions or renewals thereof, the “Letter of Credit”) as
security for the performance of the obligations of Purchaser hereunder, in the
period up to and through Closing.  Such Letter of Credit shall terminate upon
Closing or as otherwise provided under the terms of the Letter of Credit.


SECTION 1.02.           Closing Date.  The closing of the Acquisition (the
“Closing”) shall take place at the offices of Conyers Dill & Pearman Limited,
Clarendon House, 2 Church Street, Hamilton, Bermuda HM CX, at 10:00 a.m. on (i)
the fifth Business Day following the satisfaction (or, to the extent not
prohibited by Applicable Law or the byelaws and requirements of Lloyd’s, the
waiver by all the parties) of the conditions set forth in Section 6.01, or, if
on such day any condition set forth in Section 6.02 or 6.03 has not been
satisfied (or, to the extent not prohibited by Applicable Law or the byelaws and
requirements of Lloyd’s, waived by the party entitled to the benefit thereof),
as soon as practicable after all the conditions set forth in Article VI have
been satisfied (or, to the extent not prohibited by Applicable Law or the
byelaws and requirements of Lloyd’s, waived by the parties entitled to the
benefits thereof), or (ii)  a Business Day within five Business Days following
the then-scheduled Closing Date as Purchaser may notify Seller pursuant to
Section 8.01(c), or (iii) at such other place, time and date as shall be agreed
in writing between Seller and Purchaser.  The date on which the Closing occurs
is referred to in this Agreement as the “Closing Date”.


SECTION 1.03.           Transactions To Be Effected at the Closing.  At the
Closing:


(a)           the Company shall deliver to Seller and Purchaser counterparts of
each of the Ancillary Agreements to be entered into by the Company at the
Closing, duly executed by the Company;


(b)          Seller shall:


(i)            deliver to Purchaser certificates representing the Shares, duly
endorsed in blank or accompanied by stock powers duly endorsed in blank in
proper form for transfer, with appropriate Transfer Tax stamps, if any, affixed;
and


(ii)           deliver to Purchaser and the Company counterparts of each of the
Ancillary Agreements to be entered into by Seller at the Closing, duly executed
by Seller and, if party thereto, Parent;


(c)           Purchaser shall:
 
 
- 2 -

--------------------------------------------------------------------------------


 
(i)            deliver to Seller payment, by wire transfer to a bank account
designated in writing by Seller (such designation to be made at least four
Business Days prior to the Closing Date), of immediately available funds in U.S.
dollars in an amount (such amount, the “Estimated Payment Amount”) equal to the
sum of (A) the product of (1) Estimated Closing Book Value multiplied by (2) the
Agreed Multiple, (B) $10 million and (C) the Estimated Adjustment Amount, if
any.  In the event that the Estimated Closing Book Value is less than the
Reference Book Value, Seller may, at its option, transfer to the Company
immediately prior to Closing an amount in Cash equal to the difference between
the Reference Book Value and the Estimated Closing Book Value and, upon receipt
of such amount by the Company, such Cash shall be taken into account as an asset
in determining the Estimated Closing Book Value for the purpose of calculating
the Estimated Payment Amount payable under this Section 1.03 and the Closing
Date Book Value for the purpose of calculating the Final Purchase Price as
determined pursuant to Section 1.04.  In the event that the Estimated Closing
Book Value is greater than the Reference Book Value (the amount of such excess,
the “Estimated Book Value Excess Amount”) and Seller, Parent or any subsidiary
thereof (other than the Company or any Subsidiary) has contributed Cash to the
Company or any Subsidiary after the date hereof and prior to the Closing Date
(other than, for the avoidance of doubt, Cash contributed to the Company or any
Subsidiary in exchange for the fair market value of the Reorganization Assets
(including the Closing Date Reorganization Value) or the Extracted Entities
(including the Extracted Entity Value) or in respect of any Parent Covers), then
an amount (the “Estimated Adjustment Amount”) equal to (x) the aggregate amount
of any Cash contributed to the Company or any Subsidiary after the date hereof
and prior to the Closing Date (other than, for the avoidance of doubt, Cash
contributed to the Company or any Subsidiary in exchange for the fair market
value of the Reorganization Assets (including the Closing Date Reorganization
Value) or the Extracted Entities (including the Extracted Entity Value) or in
respect of any Parent Covers) by Seller, Parent or any subsidiary thereof (other
than the Company or any Subsidiary), if any (the aggregate amount of such
contribution, the “Estimated Contribution Amount”), or (y) in the event that the
Estimated Contribution Amount exceeds the Estimated Book Value Excess Amount,
the Estimated Book Value Excess Amount, shall be excluded as an asset in
determining the Estimated Closing Book Value for the purpose of calculating the
Estimated Payment Amount payable under Section 1.03 and the Closing Date Book
Value for the purpose of calculating the Final Purchase Price as determined
pursuant to Section 1.04 and shall instead be included in the Estimated Payment
Amount pursuant to clause (C) of the definition thereof; and


(ii)           deliver to Seller and the Company counterparts of each of the
Ancillary Agreements to be entered into by Purchaser at the Closing, duly
executed by Purchaser and, if party thereto, CMI;


(d)          Seller shall permit the Letter of Credit to be withdrawn by the
Purchaser;


- 3 -

--------------------------------------------------------------------------------

(e)           the Company and the Subsidiaries shall (to the extent not
previously transferred) sell, transfer and deliver the Reorganization Assets to
Seller or any of its affiliates (other than the Company and the Subsidiaries) in
exchange for immediately available funds in U.S. dollars in an amount equal to
the Closing Date Reorganization Value reflected in the calculation of the
Estimated Closing Book Value;


(f)            in the event that the conditions set forth in Article VI have
been satisfied and the Company or any Subsidiary holds any of the entities
listed on Section 1.03(f) of the Company Disclosure Letter (such entities  the
“Run-Off Entities”), the Company and the Subsidiaries shall sell, transfer and
deliver any Run-Off Entities then held by the Company or any Subsidiary to
Seller or any of its affiliates (other than the Company and the Subsidiaries) in
exchange for immediately available funds in U.S. dollars in an amount equal to
the amount set forth on Section 1.03(f) of the Company Disclosure Letter with
respect to the applicable Run-Off Entity (collectively, the “Run-Off Entity
Value”), and, in connection therewith, Seller and the Company shall cause Sirius
Re Holdings, Inc. to execute and deliver a guarantee (in the form customarily
provided by the Company or its applicable Subsidiary in connection with similar
transactions by White Mountains Solutions Holding Company and as is anticipated
to be provided in connection with the sale of the Run-Off Entities pursuant to
the respective Run-Off Entity SPA) to Parent for liabilities and obligations of
the Run-Off Entities;


(g)           in the event that the conditions set forth in Article VI have been
satisfied and Regulatory Approvals from the Insurance Regulators in the State of
Tennessee have not been obtained (or have not been obtained without the
imposition of a Burdensome Condition) at least four Business Days prior to the
Closing Date, the Company and the Subsidiaries shall sell, transfer and deliver
the entity listed on Section 1.03(g) of the Company Disclosure Letter (such
entity, the “Solutions Entity”) to Seller or any of its affiliates (other than
the Company and the Subsidiaries) in exchange for immediately available funds in
U.S. dollars in an amount equal to the fair market value (as reasonably
determined by Seller) of such entity (the “Solutions Entity Value”), and, in
connection therewith, Seller and the Company shall cause Sirius Re Holdings,
Inc. to execute and deliver a guarantee (in the form customarily provided by the
Company or its applicable Subsidiary in connection with similar transactions by
White Mountains Solutions Holding Company) to Parent for liabilities and
obligations of the Solutions Entity (which guarantee shall survive the
termination of the obligations under Section 5.15);


(h)           in the event that the conditions set forth in Article VI have been
satisfied and Regulatory Approvals from the Insurance Regulators in Hong Kong
have not been obtained (or have not been obtained without the imposition of a
Burdensome Condition), the Company and the Subsidiaries shall sell, transfer and
deliver the entity listed on Section 1.03(h) of the Company Disclosure Letter
(such entity, the “JV Entity” and, together with the Run-Off Entities and the
Solutions Entity, the “Extracted Entities”) to Seller or any of its affiliates
(other than the Company and the Subsidiaries) in exchange for immediately
available funds in U.S. dollars in an amount equal to the fair market value (as
reasonably determined by Seller) of such entity (the “JV Entity Value” and,
together with the Run-Off Entity Value and the Solutions Entity Value, the
“Extracted Entity Value”).


- 4 -

--------------------------------------------------------------------------------

(i)            Pursuant to Section 1.05, Seller shall deliver to Purchaser an
amount in Cash equal to the Seller Settlement Amount, if any, and the Company
shall deliver to Seller an amount in Cash equal to the Company Settlement
Amount, if any.


(j)            All payments made pursuant to this Section 1.03 may be applied to
offset any other payment required under this Section 1.03.


SECTION 1.04.           Final Determination of the Purchase Price.  (a)  At
least four Business Days prior to the anticipated Closing Date, Seller shall
prepare and deliver to Purchaser a statement in the form attached to Section
1.04(j) of the Company Disclosure Letter as Exhibit B (the “Estimated Closing
Date Statement”) setting forth in reasonable detail Seller’s calculation of the
Estimated Closing Book Value and a calculation of the Estimated Payment Amount
based thereon.  Within 45 days after the end of the calendar quarter containing
the Closing Date, Purchaser shall prepare and deliver to Seller a statement in
the form attached to  Section 1.04(j) of the Company Disclosure Letter as
Exhibit C (the “Closing Date Statement”) setting forth in reasonable detail (i)
Purchaser’s calculation of the Closing Date Book Value, (ii) a calculation of
the Purchase Price based thereon, and (iii) a calculation of the difference
between the Estimated Payment Amount and the Purchase Price.  The Closing Date
Book Value shall be calculated in accordance with the Applicable Accounting
Principles.


(b)           The Closing Date Statement shall become final and binding upon the
parties on the 45th day following delivery thereof, unless Seller gives written
notice of its disagreement with the Closing Date Statement (a “Notice of
Disagreement”) to Purchaser prior to such date.  Any Notice of Disagreement
shall specify in reasonable detail the nature of any disagreement so asserted. 
If a Notice of Disagreement is received by Purchaser in a timely manner, then
the Closing Date Statement (as revised in accordance with this sentence) shall
become final and binding upon Seller and Purchaser on the earlier of (A) the
date Seller and Purchaser resolve in writing any differences they have with
respect to the matters specified by Seller in the Notice of Disagreement and
(B) the date any disputed matters are finally resolved by the Accounting Firm. 
During the 45-day period following the delivery of a Notice of Disagreement,
Seller and Purchaser shall seek in good faith to resolve any differences that
they may have with respect to the matters specified by Seller in the Notice of
Disagreement.  At the end of such 45-day period, Seller and Purchaser shall
submit to an independent accounting firm (the “Accounting Firm”) for resolution
any and all matters that were included by Seller in the Notice of Disagreement
and that remain in dispute.  The Accounting Firm shall be Ernst & Young LLP or,
if such firm is unable or unwilling to act, such other internationally
recognized independent public accounting firm as shall be agreed upon in writing
by Seller and Purchaser (such agreement not to be unreasonably withheld, delayed
or conditioned).


(c)           In resolving matters submitted to it pursuant to Section 1.04(b),
the Accounting Firm (i) shall make its final determination on all matters within
60 days of its appointment; (ii) shall not hold any hearings; (iii) shall not be
entitled to take or order the taking of depositions or other testimony under
oath and (iv) with respect to each matter submitted to it, shall select either
the Purchaser position (as set forth in the Closing Date Statement) or the
Seller position (as set forth in the Notice of Disagreement) and shall not
select or determine any alternative position.


- 5 -

--------------------------------------------------------------------------------

(d)           The scope of the disputes to be resolved by the Accounting Firm
shall be limited to (i) whether the Closing Date Statement was prepared in
accordance with the Applicable Accounting Principles (including Exhibit C of
Section 1.04(j) of the Company Disclosure Letter) with respect to the matters
that were submitted for resolution to the Accounting Firm, (ii) whether there
were mathematical errors in the Closing Date Statement and (iii) the fees and
expenses allocation pursuant to Section 1.04(f).  The Accounting Firm is not
authorized to, and shall not, make any other determination, including (A) any
determination with respect to any matter included in the Closing Date Statement
or the Notice of Disagreement that was not submitted for resolution to the
Accounting Firm, (B) any determination as to whether GAAP or SAP was followed
for the Financial Statements, the Statutory Statements, the Estimated Closing
Date Statement or the Closing Date Statement (other than to the extent required
in connection with the determination made in clause (i) of the preceding
sentence), (C) any determination as to whether the Reference Book Value, the
Estimated Closing Book Value, the Estimated Adjustment Amount, the Closing Date
Reorganization Value, the Extracted Entity Value or any other Cash contributed
to the Company or any Subsidiary in exchange for the fair market value of the
Reorganization Assets or the Extracted Entities was properly calculated in
accordance with the Applicable Accounting Principles, (D) any determination as
to the accuracy of Section 3.05 or any other representation or warranty in this
Agreement, or (E) any determination as to compliance by the Company, Purchaser
or Seller with any of its covenants in this Agreement.  Any disputes not within
the scope of disputes to be resolved by the Accounting Firm pursuant to this
Section 1.04(d) as well as any disputes about the scope of disputes to be
resolved by the Accounting Firm pursuant to this Section 1.04(d) shall be
resolved in accordance with Section 10.09.  Any determination by the Accounting
Firm, and any work or analyses performed by the Accounting Firm, may not be
offered as evidence in any suit, action or proceeding as evidence of a breach of
Section 3.05, a breach of any other representation or warranty in this Agreement
or a breach of any covenant in this Agreement (other than a breach of this
Section 1.04).


(e)           The final determination by the Accounting Firm of the matters
submitted to it pursuant to Section 1.04(b) shall:  (i) be in writing;
(ii) include the Accounting Firm’s calculation of the Closing Date Book Value;
(iii) include the Accounting Firm’s determination of each matter submitted to it
pursuant to Section 1.04(b); (iv) include the allocation of fees and expenses
pursuant to Section 1.04(f); and (v) include a brief summary of the Accounting
Firm’s reasons for its determination of each issue.


(f)            The dispute resolution by the Accounting Firm under this
Section 1.04 shall constitute an expert determination under New York CPLR
Article 76 and shall not constitute an arbitration.  The determinations of the
Accounting Firm as to any issue of fact shall be final and binding, absent
actual and intentional fraud, bad faith or manifest error or clear failure to
apply clause (i) or (ii) of the definition of “Applicable Accounting
Principles”.  Judgment may be entered upon the determination of the Accounting
Firm in the Supreme Court of the State of New York, New York County, the United
States District Court for the Southern District of New York or any other court
having jurisdiction over the party against which such determination is to be
enforced.  The cost of any dispute resolution (including the fees and expenses
of the Accounting Firm and reasonable attorney fees and expenses of the parties)
pursuant to this Section 1.04 shall be borne by Seller and Purchaser equally. 
The fees and disbursements of Purchaser’s independent accountants incurred in
connection with their preparation and review of the Closing Date Statement and
any Notice of Disagreement shall be borne by Purchaser, and the fees and
disbursements of Seller’s independent accountants incurred in connection with
their preparation and review of the Closing Date Statement and any Notice of
Disagreement shall be borne by Seller.


- 6 -

--------------------------------------------------------------------------------

(g)           (i)  In the event that the Closing Date Book Value as finally
determined in accordance with Section 1.04(b) (giving effect, for the avoidance
of doubt, to any amounts transferred to the Company prior to Closing pursuant to
the second sentence of Section 1.03(c)(i) as an asset in Closing Date Book
Value) is less than the Reference Book Value, Seller may elect, by delivering
written notice to Purchaser no later than five Business Days following the date
on which the Closing Date Statement becomes final and binding on the parties in
accordance with Section 1.04(b), to transfer to the Company an amount (such
amount, the “Top-Up Amount”) in Cash equal to the difference between the
Reference Book Value and the Closing Date Book Value as finally determined in
accordance with Section 1.04(b).  If Seller so notifies Purchaser of its
election to transfer the Top-Up Amount to the Company, (1) the Closing Date Book
Value as finally determined in accordance with Section 1.04(b) shall be
increased by the Top-Up Amount (such Closing Date Book Value, the “Increased
Closing Date Book Value”), (2) the parties shall use the Increased Closing Date
Book Value instead of the Closing Date Book Value as finally determined in
accordance with Section 1.04(b) for the purpose of calculating the Final
Purchase Price as determined pursuant to, and any amounts payable pursuant to,
Section 1.04(h) and (3) Seller shall transfer the Top-Up Amount to the Company
no later than such time as any amounts are payable pursuant to Section 1.04(h)
(and the payment of the Top-Up Amount may be applied to offset any payment
required to be made by Purchaser under Section 1.04(h)).


(ii)           In the event that (1) the Closing Date Book Value as finally
determined in accordance with Section 1.04(b) (giving effect, for the avoidance
of doubt, to any amounts transferred to the Company prior to Closing pursuant to
the second sentence of Section 1.03(c)(i) as an asset in Closing Date Book
Value) is greater than the Reference Book Value (the amount of such excess, the
“Book Value Excess Amount”) and (2) Seller, Parent or any subsidiary thereof
(other than the Company or any Subsidiary) contributed Cash to the Company or
any Subsidiary after the date of this Agreement and prior to the Closing Date
(other than, for the avoidance of doubt, Cash contributed to the Company or any
Subsidiary in exchange for the fair market value of the Reorganization Assets
(including the Closing Date Reorganization Value) or the Extracted Entities
(including the Extracted Entity Value) or in respect of any Parent Covers), then
the Closing Date Book Value as finally determined in accordance with Section
1.04(b) shall be decreased by an amount (such amount, the “Adjustment Amount”
and such Closing Date Book Value, the “Decreased Closing Date Book Value”) equal
to (x) the aggregate amount of any Cash contributed to the Company or any
Subsidiary after the date of this Agreement and prior to the Closing Date (other
than, for the avoidance of doubt, Cash contributed to the Company or any
Subsidiary in exchange for the fair market value of the Reorganization Assets
(including the Closing Date Reorganization Value) or the Extracted Entities
(including the Extracted Entity Value) or in respect of any Parent Covers) by
Seller, Parent or any subsidiary thereof (other than the Company or any
Subsidiary), if any (the aggregate amount of such contributions, the
“Contribution Amount”), or (y) in the event that the Contribution Amount exceeds
the Book Value Excess Amount, the Book Value Excess Amount, and the parties
shall use the Decreased Closing Date Book Value instead of the Closing Date Book
Value as finally determined in accordance with Section 1.04(b) for the purpose
of calculating the Final Purchase Price as determined pursuant to, and any
amounts payable pursuant to, Section 1.04(h) and the Adjustment Amount shall
instead be included in the Final Purchase Price pursuant to clause (C) of the
definition of Purchase Price.


- 7 -

--------------------------------------------------------------------------------

(h)           In the event that the Estimated Payment Amount (based on the
Estimated Closing Book Value as determined pursuant to Section 1.03(c)(i)) does
not equal the Purchase Price (based on the Closing Date Book Value as finally
determined in accordance with Section 1.04(b) or, if applicable, the Increased
Closing Date Book Value or the Decreased Closing Date Book Value) (such Purchase
Price, the “Final Purchase Price”), then (i) if the Final Purchase Price is
greater than the Estimated Payment Amount, Purchaser shall, within seven
Business Days after the Final Purchase Price is so finally determined, make
payment by wire transfer in immediately available funds in U.S. dollars of the
amount of such difference and (ii) if the Final Purchase Price is less than the
Estimated Payment Amount, Seller shall, within seven Business Days after the
Final Purchase Price is so finally determined, make payment by wire transfer in
immediately available funds in U.S. dollars of the amount of such difference. 
Any payment pursuant to this Section 1.04(h) shall be accompanied by interest
thereon, compounded daily (based on a 365-day year), at a rate per annum equal
to the average of the six-month LIBOR for United States dollars as published by
Reuters as of 11:00 a.m. (London time) on each day during the period for which
interest is to be paid, from and including the Closing Date to but excluding the
date of payment.


(i)            In connection with the determination of the Closing Date Book
Value pursuant to this Section 1.04:


(i)            During the 45 days following Seller’s receipt of the Closing Date
Statement, Seller and its independent accountants shall be permitted to review
the working papers of Purchaser, the Company and their respective independent
accountants relating to the Closing Date Statement.


- 8 -

--------------------------------------------------------------------------------

(ii)           From the Closing Date through the resolution of any adjustment to
the Purchase Price contemplated by this Section 1.04, Seller, Purchaser and the
Company shall not take any action with respect to the accounting Books and
Records of the Company on which the Closing Date Statement is to be based that
are not consistent with the Company’s past practices.


(iii)          From the Closing Date through the resolution of any adjustment to
the Purchase Price contemplated by this Section 1.04, Seller, Purchaser and the
Company shall afford to Seller and Purchaser and their respective independent
accountants reasonable access to the personnel, properties, Books and Records of
the Company and the Subsidiaries for any purpose relating to the adjustment
contemplated by this Section 1.04.


(j)            In this Agreement:


“Applicable Accounting Principles” means (i) the principles, policies and
procedures set forth in Section 1.04(j) of the Company Disclosure Letter,
whether or not used by the Company historically or in the Financial Statements
or the Statutory Statements and whether or not in accordance with GAAP or SAP,
(ii) with respect to any matter not covered by clause (i) above, the principles,
policies and procedures used in the preparation of the Audited Financial
Statements, whether or not in accordance with GAAP or SAP, and (iii) with
respect to any matter not covered by clause (i) or (ii) above, GAAP applied in a
manner consistent with the Audited Financial Statements; provided, however, that
(A) no “subsequent event” occurring after the Closing Date shall be taken into
account, even if otherwise required by clause (i), (ii) or (iii) above, and
(B) except as otherwise specifically set forth in Section 1.04(j) of the Company
Disclosure Letter, no change shall be made in any reserve, accrual or other
account existing as of the Closing Date, nor shall any new reserve, accrual or
other amount be included in the liabilities of the Company and the Subsidiaries,
in either case as a result of events or developments occurring, or information
becoming available, after the Closing Date, even if otherwise required by clause
(i), (ii) or (iii) above.


SECTION 1.05.           Settlement of Parent Covers.  (a)  From and after the
date hereof until such time as all Parent Covers have expired or been sold,
unwound, settled, terminated or otherwise extinguished, the Company shall
prepare and maintain a schedule (the “Parent Cover Schedule”) that sets forth
each Parent Cover (whether or not currently in effect), including each Parent
Cover set forth on Section 10.04(b)(4) of the Company Disclosure Letter, and
reasonable detail regarding (w) the effective date, covered perils and
territories and attachment point, (x) the consideration paid (including earned
and unearned premiums as of the report date) by the Company or any Subsidiary to
acquire such Parent Cover (such amount, the “Parent Cover Costs”), (y) the
amount of any recoveries or other payment received or receivable therefrom by
the Company or any Subsidiary (the “Parent Cover Benefits”) and (z) the legal
entity purchasing each such Parent Cover, the applicable statutory tax rate and
the applicable tax-adjusted amounts of the Parent Cover Costs and Parent Cover
Benefits, in each case from and after the date of any previous settlement of
Parent Cover Costs and Parent Cover Benefits pursuant to this Section 1.05. 
Promptly upon request by Seller and promptly following any material change in
the status of any Parent Cover or the recoveries receivable thereunder, the
Company shall deliver a copy of such schedule to Seller.


- 9 -

--------------------------------------------------------------------------------

(b)            At least two Business Days prior to the anticipated Closing Date,
the Company shall deliver to Seller the then-current Parent Cover Schedule.  In
the event that the then current tax-adjusted Parent Cover Costs (not previously
settled pursuant to this Section 1.05) exceed the then current tax-adjusted
Parent Cover Benefits (not previously settled pursuant to this Section 1.05), at
the Closing, Seller shall deliver to the Company an amount in Cash equal to such
excess (the amount of such excess at any time, the “Seller Settlement Amount”). 
In the event that the then current tax-adjusted Parent Cover Benefits (not
previously settled pursuant to this Section 1.05) exceed the then current
tax-adjusted Parent Cover Costs (not previously settled pursuant to this Section
1.05), at the Closing, the Company shall deliver to Seller an amount in Cash
equal to such excess (the amount of such excess at any time, “Company Settlement
Amount”).


(c)            During the period from and after the Closing until such time as
all Parent Covers have expired or been sold, unwound, settled, terminated or
otherwise extinguished and no further Parent Cover Costs or Parent Cover
Benefits may accrue or be incurred, the Company shall, on a quarterly basis,
deliver to Seller the then-current Parent Cover Schedule and promptly
thereafter, Seller shall deliver an amount in Cash equal to the Seller
Settlement Amount, if any, and Purchaser shall deliver to Seller an amount in
Cash equal to the Company Settlement Amount, if any.


(d)            With respect to each Parent Cover, from and after the date hereof
and until such Parent Cover has expired or been sold, unwound, settled,
terminated or otherwise extinguished, the Company shall, and shall cause any
applicable Subsidiary to, use its reasonable best efforts at the tax-adjusted
cost of the Seller to take any action with respect to such Parent Cover upon
delivery of written notice from Seller to the Company, including to sell,
unwind, settle, terminate or otherwise extinguish such Parent Cover.


(e)            During the period from and after the Closing until such time as
all Parent Cover Costs and all Parent Cover Benefits have been finally settled,
the Company shall afford to Seller and its independent accountants reasonable
access to the personnel, properties and Books and Records of the Company and the
Subsidiaries for any purpose relating to the payments contemplated by this
Section 1.05.


(f)            Disputes arising under this Section 1.05 regarding any Seller
Settlement Amount or Company Settlement Amount or the calculation of the amounts
set forth on the Parent Cover Schedule shall be identified by the party
receiving the Parent Cover Schedule within 30 days of the delivery of such
schedule and any dispute not resolved by mutual agreement within 30 days of the
delivery of such notice shall be resolved by the Accounting Firm.  The
Accounting Firm shall resolve any disputed items within 30 days of having the
item referred to it pursuant to such procedures as it may require, and any such
resolution by the Accounting Firm shall be final.  The costs, fees and expenses
of the Accounting Firm relating to any disputes under this Section 1.05 shall be
borne equally by Purchaser and Seller.


- 10 -

--------------------------------------------------------------------------------

SECTION 1.06.           No Setoff.  Seller and Purchaser acknowledge and agree
that the payments contemplated by this Article I are non-refundable and that no
party shall have any right of abatement, reduction, setoff, counterclaim,
rescission, recoupment, refund, defense or deduction with respect thereto, in
each case except as otherwise expressly provided for in this Article I.


SECTION 1.07.           Withholding.  To the extent withholding is required by
Applicable Law, the Purchaser shall be entitled to deduct and withhold from the
Purchase Price or any other payment made by it under this Agreement such amounts
as it is required to deduct and withhold under Applicable Law (such requirement,
the “Withholding Tax”), and any amounts so deducted and withheld shall be
treated for all purposes of this Agreement as having been paid to the person in
respect of which such deduction and withholding was made, provided that, if the
Withholding Tax was imposed as a result of a present or former connection
between Purchaser and the jurisdiction imposing such Withholding Tax (other than
a connection arising as a result of the sale of the Shares hereunder), including
for the avoidance of doubt any Withholding Tax imposed under the laws of
Singapore, then the Purchaser shall pay such additional amounts as necessary so
that the total amount received by Seller is equal to the amount Seller would
have received had no Withholding Tax been imposed.  Purchaser and Seller shall
cooperate to reduce or eliminate any Withholding Tax, and shall each provide to
the other party any forms it is eligible to provide to reduce or eliminate such
Withholding Tax.


SECTION 1.08.           Substitution.  Purchaser shall be entitled, by
delivering written notice to Seller no later than two Business Days before the
Closing Date, to require Seller to transfer the Shares to CMB at the Closing
rather than Purchaser; provided, however, that Purchaser’s election to require
Seller to deliver the Shares to CMB shall not relieve Purchaser of its
obligation to pay the Estimated Payment Amount at Closing pursuant to Section
1.03 or any other obligations under this Agreement.  If Purchaser elects to
require Seller to transfer the Shares to CMB pursuant to this Section 1.08, then
following Closing all references to Purchaser in this Agreement shall be deemed
to refer instead CMB and CMB shall be entitled to enforce any and all rights of
Purchaser hereunder.




ARTICLE II

Representations and Warranties of Seller


Seller hereby represents and warrants to Purchaser that, except as set forth in
the Seller Disclosure Letter, the statements contained in this Article II are
true, complete and correct:


SECTION 2.01.           Organization, Standing and Power.  Seller is an exempted
Bermuda limited company duly incorporated, validly existing and in good standing
under the laws of Bermuda and has full corporate or organizational power and
authority and possesses all governmental franchises, licenses, permits,
authorizations and approvals necessary to enable it to own, lease or otherwise
hold its properties and assets and to conduct its businesses as presently
conducted, other than such franchises, licenses, permits, authorizations and
approvals the lack of which, individually or in the aggregate, has not had and
would not reasonably be expected to have a material adverse effect on the
ability of Seller to perform its obligations under this Agreement and the
Ancillary Agreements to which it is, or is specified to be, a party or a
material adverse effect on the ability of Seller to consummate the Acquisition
and the other transactions contemplated hereby and thereby (any such material
adverse effect, a “Seller Material Adverse Effect”).


- 11 -

--------------------------------------------------------------------------------

SECTION 2.02.           Authority; Execution and Delivery; Enforceability. 
Seller has all requisite corporate power and authority to execute this Agreement
and the Ancillary Agreements to which it is, or is specified to be, a party and
to consummate the Acquisition and the other transactions contemplated hereby and
thereby.  The execution and delivery by Seller of this Agreement and the
Ancillary Agreements to which it is, or is specified to be, a party and the
consummation by Seller of the Acquisition and the other transactions
contemplated hereby and thereby have been duly authorized by all necessary
corporate action on the part of Seller.  Seller has duly executed and delivered
this Agreement, and prior to the Closing will have duly executed and delivered
each Ancillary Agreement to which it is, or is specified to be, a party, and,
assuming due authorization, execution and delivery hereof and thereof by the
parties hereto or thereto, this Agreement constitutes, and each Ancillary
Agreement to which it is, or is specified to be, a party will after the Closing
constitute, its legal, valid and binding obligation, enforceable against it in
accordance with its terms, subject in each case to (i) the effect of any
applicable bankruptcy, insolvency, reorganization, moratorium and similar laws
relating to or affecting creditors’ rights and remedies generally and (ii) the
effect of equitable principles (regardless of whether enforceability is
considered in a proceeding in equity or at law).


SECTION 2.03.           No Conflicts; Consents.  (a)  The execution and delivery
by Seller of this Agreement do not, the execution and delivery by Seller of each
Ancillary Agreement to which it is, or is specified to be, a party will not, and
the consummation of the Acquisition and the other transactions contemplated
hereby and thereby and compliance by Seller with the terms hereof and thereof
will not, (i) conflict with, or result in any violation of any provision of, the
memorandum of association or bye-laws of Seller, (ii) conflict with, or result
in any violation of or default (with or without notice or lapse of time, or
both) under, or give rise to a right of termination, cancelation or acceleration
of any obligation or to loss of a material benefit under, or result in the
creation of any mortgage, lien, charge, encumbrance, pledge or security interest
of any kind (collectively, “Liens”) upon any of the properties or assets of
Seller under, any provision of any contract, lease, license, indenture,
agreement, commitment or other legally binding arrangement (a “Contract”) to
which Seller is a party or by which any of its properties or assets is bound or
(iii) assuming (A) compliance with the matters set forth in Section 4.03(a)
(other than Section 4.03(a)(iii)(A)) (and assuming the accuracy of the
representations and warranties made in such Section 4.03(a)), (B) that the
Consents referred to in Sections 2.03(b) and 3.04(b) are obtained and (C) that
the filings referred to in Sections 2.03(b) and 3.04(b) are made and any waiting
periods thereunder have terminated or expired, in the case of each of the
foregoing clauses (A) through (C), prior to the Closing, conflict with, or
result in any violation of any provision of, any judgment, order or decree
(“Judgment”) or statute, law (including common law), ordinance, rule or
regulation (“Applicable Law”), in each case, applicable to Seller or its
properties or assets, other than, in the case of clauses (ii) and (iii) above,
any such items that, individually or in the aggregate, have not had and would
not reasonably be expected to have a Seller Material Adverse Effect.


- 12 -

--------------------------------------------------------------------------------

(b)           No consent, approval, waiver, license, permit, order or
authorization (“Consent”) of or from, or registration, declaration, notice or
filing made to or with any Governmental Entity is required to be obtained or
made by or with respect to Seller in connection with the execution, delivery and
performance of this Agreement or any Ancillary Agreement or the consummation of
the Acquisition or the other transactions contemplated hereby and thereby, other
than (i) compliance with and filings under the HSR Act, (ii) the Regulatory
Approvals, (iii) filings with or approvals from the Bermuda Monetary Authority
under the Exchange Control Act of 1972 of Bermuda and regulations thereunder and
(iv) compliance with and filings under the Securities Act, the Exchange Act,
applicable state securities or blue sky laws and the rules and regulations of
any securities exchange.


SECTION 2.04.           Litigation.  (a) There is no Proceeding pending or, to
the Knowledge of Seller, threatened against Seller or any affiliate of Seller
(other than the Company and the Subsidiaries) and (b) to the Knowledge of
Seller, none of Seller or Seller’s affiliates (other than the Company and the
Subsidiaries) is a party to any Judgment of or settlement agreement with a
Governmental Entity that, in the case of clauses (a) and (b) above, individually
or in the aggregate, has had or would reasonably be expected to have a Seller
Material Adverse Effect.


SECTION 2.05.           The Shares.  Seller has good and valid title to the
Shares, free and clear of all Liens.  Assuming Purchaser has the requisite power
and authority to be the lawful owner of the Shares, upon delivery to Purchaser
at the Closing of certificates representing the Shares, duly endorsed by Seller
for transfer to Purchaser, and upon Seller’s receipt of the Purchase Price or
the Estimated Payment Amount, as the case may be, good and valid title to the
Shares will pass to Purchaser, free and clear of any Liens, other than those
arising from acts of Purchaser or its affiliates.  Other than this Agreement,
the Shares are not subject to any voting trust agreement or other Contract,
including any Contract restricting or otherwise relating to the voting, dividend
rights or disposition of the Shares.


SECTION 2.06.           Brokers.  No broker, investment banker, financial
advisor or other person is entitled to any broker’s, finder’s, financial
advisor’s or other similar fee or commission in connection with the Acquisition
or the other transactions contemplated hereby or by any Ancillary Agreement
based upon arrangements made by or on behalf of Seller.


SECTION 2.07.           No Additional Representations and Warranties.  EXCEPT
FOR THE EXPRESS REPRESENTATIONS AND WARRANTIES MADE BY SELLER AND THE COMPANY IN
THIS AGREEMENT, SELLER AND THE COMPANY MAKE NO REPRESENTATION OR WARRANTY,
EXPRESS OR IMPLIED, CONCERNING THE SHARES, THE COMPANY, THE SUBSIDIARIES OR ANY
OTHER MATTER, INCLUDING WITH RESPECT TO THE ADEQUACY OF RESERVES.




- 13 -

--------------------------------------------------------------------------------

ARTICLE III

Representations and Warranties of the Company


The Company hereby represents and warrants to Purchaser that, except as set
forth in the Company Disclosure Letter, the statements contained in this Article
III are true, complete and correct:


SECTION 3.01.           Organization and Standing.  (a)  Each of the Company and
the Subsidiaries is duly incorporated or organized, validly existing and in good
standing (to the extent the concept is recognized by the applicable
jurisdiction) under the laws of the jurisdiction in which it is incorporated or
organized and has full corporate or organizational power and authority and
possesses all governmental franchises, licenses, permits, authorizations and
approvals necessary to enable it to own, lease or otherwise hold its properties
and assets and to conduct its businesses as presently conducted, other than such
franchises, licenses, permits, authorizations and approvals the lack of which,
individually or in the aggregate, would not reasonably be expected to have a
Company Material Adverse Effect.  Each of the Company and the Subsidiaries is
duly qualified to do business in each jurisdiction in which the conduct or
nature of its business or the ownership, leasing or holding of its properties
makes such qualification necessary, except such jurisdictions where the failure
to be so qualified, individually or in the aggregate, would not reasonably be
expected to have a Company Material Adverse Effect.  The term “Subsidiary” means
each person listed as a “Subsidiary” in Section 3.01 of the Company Disclosure
Letter.


(b)           The Company has made available to Purchaser true and complete
copies of (i) the memorandum of association of the Company, as amended to the
date of this Agreement (the “Company Memorandum of Association”), and the
bye-laws of the Company, as amended to the date of this Agreement (the “Company
Bye-Laws”), and (ii) the comparable governing instruments, each as amended to
the date of this Agreement, of each Subsidiary listed in Section 3.01 of the
Company Disclosure Letter.


SECTION 3.02.           Capital Stock of the Company and the Subsidiaries. 
(a)  As of the date of this Agreement, the authorized share capital of the
Company consists of 12,000 shares of common stock, par value $1.00 per share
(the “Common Shares”), of which 12,000 Common Shares are issued and outstanding
as of the date hereof.  Except for the Common Shares, there are no other classes
of capital stock or other equity securities of the Company issued, reserved for
issuance or outstanding.  The Common Shares are duly authorized, validly issued,
fully paid and nonassessable and are not subject to or issued in violation of
any purchase option, call option, right of first refusal, preemptive right,
subscription right or any similar right under any provision of the Companies Act
1981 of Bermuda, the Company Memorandum of Association or the Company Bye-Laws
or any Contract to which the Company is a party or otherwise bound.  There are
not any bonds, debentures, notes or other indebtedness of the Company having the
right to vote (or convertible into, or exchangeable for, securities having the
right to vote) on any matters on which holders of the Common Shares may vote
(“Voting Company Debt”).  As of the date of this Agreement, there are not any
options, warrants, rights, convertible or exchangeable securities, “phantom”
stock rights, stock appreciation rights, stock-based performance units,
commitments, Contracts, arrangements or undertakings of any kind to which the
Company is a party or by which it is bound (i) obligating the Company to issue,
deliver or sell, or cause to be issued, delivered or sold, additional Common
Shares of capital stock or other equity interests in, or any security
convertible or exercisable for or exchangeable into any capital stock of or
other equity interest in, the Company or any Voting Company Debt or
(ii) obligating the Company to issue, grant, extend or enter into any such
option, warrant, call, right, security, commitment, Contract, arrangement or
undertaking.  As of the date of this Agreement, there are not any outstanding
contractual obligations of the Company to repurchase, redeem or otherwise
acquire any shares of capital stock of the Company.


- 14 -

--------------------------------------------------------------------------------

(b)           As of the date of this Agreement, Section 3.02(b) of the Company
Disclosure Letter sets forth for each Subsidiary the amount of its authorized
capital stock, the amount of its outstanding capital stock and the record and
beneficial owners of its outstanding capital stock.  As of the date of this
Agreement, except as set forth in Section 3.02(b) of the Company Disclosure
Letter, there are no shares of capital stock or other equity securities of any
Subsidiary issued, reserved for issuance or outstanding.  The Company, directly
or indirectly, owns all of the outstanding shares of capital stock of each of
the Subsidiaries.  All the outstanding shares of capital stock of each
Subsidiary have been duly authorized and validly issued and are fully paid and
nonassessable.  Except as set forth above, as of the date of this Agreement,
there are not any options, warrants, rights, convertible or exchangeable
securities, “phantom” stock rights, stock appreciation rights, stock-based
performance units, commitments, Contracts, arrangements or undertakings of any
kind to which any Subsidiary is a party or by which any Subsidiary is bound
(i) obligating any Subsidiary to issue, deliver or sell, or cause to be issued,
delivered or sold, additional shares of capital stock or other equity interests
in, or any security convertible or exercisable for or exchangeable into any
capital stock of or other equity interest in, any Subsidiary or (ii) obligating
any Subsidiary to issue, grant, extend or enter into any such option, warrant,
call, right, security, commitment, Contract, arrangement or undertaking.  As of
the date of this Agreement, there are no restrictions on the sale or transfer of
the Common Shares or the capital stock of the Subsidiaries, subject to obtaining
regulatory approvals.  As of the date of this Agreement, there are not any
outstanding contractual obligations of any Subsidiary to repurchase, redeem or
otherwise acquire any shares of capital stock of any Subsidiary.


(c)            Except for its interests in the Subsidiaries, as of the date of
this Agreement (or in the case of Investment Assets, as of the close of business
on June 30, 2015), the Company does not own, directly or indirectly, any capital
stock, membership interest, partnership interest, joint venture interest or
other equity interest in any person.


- 15 -

--------------------------------------------------------------------------------

SECTION 3.03.           Authority; Execution and Delivery; Enforceability.  The
Company has all necessary corporate power and authority to execute this
Agreement and the Ancillary Agreements to which it is, or is specified to be, a
party and to consummate the Acquisition and the other transactions contemplated
hereby and thereby.  The execution and delivery by the Company of this Agreement
and the Ancillary Agreements to which it is, or is specified to be, a party and
the consummation by the Company of the Acquisition and the other transactions
contemplated hereby and thereby have been duly authorized by all necessary
corporate action on the part of the Company.  The Company has duly executed and
delivered this Agreement, and prior to the Closing will have duly executed and
delivered each Ancillary Agreement to which it is, or is specified to be, a
party, and, assuming due authorization, execution and delivery hereof and
thereof by the other parties hereto or thereto, this Agreement constitutes, and
each Ancillary Agreement to which it is, or is specified to be, a party will
after the Closing constitute, its legal, valid and binding obligation,
enforceable against it in accordance with its terms, subject in each case to
(i) the effect of any applicable bankruptcy, insolvency, reorganization,
moratorium and similar laws relating to or affecting creditors’ rights and
remedies generally and (ii) the effect of equitable principles (regardless of
whether enforceability is considered in a proceeding in equity or at law).


SECTION 3.04.           No Conflicts; Consents.  (a)  The execution and delivery
by the Company of this Agreement do not, the execution and delivery by the
Company of each Ancillary Agreement to which it is, or is specified to be, a
party will not, and the consummation of the Acquisition and the other
transactions contemplated hereby and thereby and compliance by the Company with
the terms hereof and thereof will not (i) conflict with, or result in any
violation of any provision of, the Company Memorandum of Association or the
Company Bye-Laws, (ii) conflict in any material respects with, or result in any
material violation of or default (with or without notice or lapse of time, or
both) under, or give rise to a right of termination, cancellation or
acceleration of any obligation or to loss of a material benefit under, or result
in the creation of any Lien upon any of the properties or assets of the Company
or any Subsidiary under, any provision of any Listed Contract or (iii) assuming
(A) compliance with the matters set forth in Section 4.03(a) (other than Section
4.03(a)(iii)(A)) (and assuming the accuracy of the representations and
warranties made in such Section 4.03(a)), (B) that the Consents referred to in
Sections 2.03(b) and 3.04(b) are obtained and (C) that the filings referred to
in Sections 2.03(b) and 3.04(b) are made and any waiting periods thereunder have
terminated or expired, in the case of each of the foregoing clauses (A) through
(C), prior to the Closing, conflict in any material respects with, or result in
any material violation of any provision of, any Judgment or Applicable Law, in
each case, applicable to the Company or any Subsidiary or their respective
properties or assets.


(b)           No Consent of or from, or registration, declaration, notice or
filing made to or with, any Governmental Entity is required to be obtained or
made by or with respect to the Company or any Subsidiary in connection with the
execution, delivery and performance of this Agreement or any Ancillary Agreement
or the consummation of the Acquisition or the other transactions contemplated
hereby and thereby, other than (i) compliance with and filings under the HSR
Act, (ii) the Regulatory Approvals, (iii) filings with or approvals from the
Bermuda Monetary Authority under the Exchange Control Act of 1972 of Bermuda and
regulations thereunder, and (iv) compliance with and filings under the
Securities Act, the Exchange Act, applicable state securities or blue sky laws
and the rules and regulations of any securities exchange.


- 16 -

--------------------------------------------------------------------------------

SECTION 3.05.           Financial Statements.  (a)  The Company has made
available to Purchaser true, complete and correct copies of (i) the audited
consolidated financial statements of SIG and its subsidiaries as of and for the
years ended December 31, 2014, 2013 and 2012 (the most recent such date, the
“Balance Sheet Date”), together with the report of the independent auditor of
SIG thereon, including, in each case, a balance sheet and statements of
comprehensive income (loss), cash flows and retained earnings or shareholders’
equity and related footnotes (the “Audited Financial Statements”) and (ii) the
unaudited consolidated financial statements of SIG and its subsidiaries as of
and for the three-month period ended March 31, 2015, including a balance sheet
and statement of comprehensive income (loss), cash flows and retained earnings
or shareholders’ equity (the “Unaudited Financial Statements” and, together with
the Audited Financial Statements, the “Financial Statements”).  The Financial
Statements (A) have been prepared in accordance with United States generally
accepted accounting principles (or authoritative interpretation thereof by a
Governmental Entity) (“GAAP”) applied on a consistent basis (except as may be
indicated in the notes thereto) and (B) present fairly in all material respects
the financial position, results of operations, cash flows, and changes in
stockholder’s equity of SIG and its subsidiaries on a consolidated basis as of
and for the respective periods indicated (subject, in each case with respect to
the Unaudited Financial Statements, to the absence of footnotes and changes
resulting from normal year-end adjustments).


(b)           The Company has made available to Purchaser a statement
reconciling the unaudited consolidated balance sheet and statement of
comprehensive income (loss) of the Company and the Subsidiaries as of and for
the years ended December 31, 2014 and 2013, to the audited balance sheet and
statement of comprehensive income (loss) of SIG and its subsidiaries for the
years ended December 31, 2014 and 2013 (the “Reconciliation Statement”).  The
Reconciliation Statement, together with the Audited Financial Statements,
presents fairly, in all material respects, the financial position and results of
operations of the Company and the Subsidiaries as of and for the periods
indicated.


(c)           The Company has made available to Purchaser true, complete and
correct copies of the audited regulatory balance sheet and regulatory results of
operations and cash flows of each of the Reinsurance Subsidiaries, excluding any
footnotes thereto, in each case, as of and for the years ended December 31,
2012, December 31, 2013, and December 31, 2014 (together, the “Statutory
Statements”).  The Statutory Statements (A) were prepared in accordance with
Applicable Law and SAP applied on a consistent basis during the periods
presented and (B) present fairly in all material respects the respective
regulatory financial position of the Reinsurance Subsidiaries at the respective
dates thereof, and the regulatory results of operations and cash flows for the
periods then ended (subject, in each case, to the absence of footnotes) and
there are no permitted practices utilized in the preparation of the Statutory
Statements. As of the date of this Agreement, no material weakness or
significant deficiency has been asserted by any Governmental Entity with respect
to any of the Statutory Statements.  As of the date of this Agreement, no
Governmental Entity has requested the refiling or amending of any Statutory
Statement.


- 17 -

--------------------------------------------------------------------------------

(d)           The Insurance Reserves stated in the Statutory Statements with
respect to each of the Reinsurance Subsidiaries as of their respective dates:
(i) were determined in all material respects in accordance with generally
accepted actuarial standards consistently applied (except as otherwise noted
therein); (ii) were fairly stated in all material respects in accordance with
generally accepted actuarial standards consistently applied (except as otherwise
noted therein); and (iii) were computed on the basis of methodologies consistent
in all material respects with those used in computing the corresponding
Insurance Reserves in the prior fiscal years, except as otherwise noted in the
Statutory Statements and related actuarial opinions for the applicable
Reinsurance Subsidiary for the 2014 fiscal year; provided, that this Section
3.05(d) shall not be construed as a representation or warranty (expressed or
implied) with respect to the adequacy or sufficiency of the Insurance Reserves.


(e)           None of the Company or the Subsidiaries is a party to, or has any
commitment to become a party to, any off balance sheet partnership, joint
venture or any similar Contract (including any Contract relating to any
transaction or relationship between any of the Company or the Subsidiaries, on
the one hand, and the Parent or any of its affiliates (other than the Company
and the Subsidiaries), including any structured finance, special purpose or
limited purpose entity or person, on the other hand, or any “off balance sheet
arrangements” (as defined in Item 303(a) of Regulation S-K under the Exchange
Act)), where the result, purpose or intended effect of such Contract is to avoid
disclosure of any material transaction involving, or material liabilities of,
any of the Company or the Subsidiaries on SIG’s financial statements.


(f)            Since January 1, 2014 and through the date of this Agreement,
none of the Company or any Subsidiary nor, to the Knowledge of the Company, any
current or former director, officer or employee of the Company or any
Subsidiary, nor, to the Knowledge of the Company, any auditor, accountant or
representative of the Company or any Subsidiary, has received or been under a
duty to report (including any self-reporting obligation) any non-frivolous
complaint, allegation, assertion or claim regarding the accounting, reserving or
auditing practices, procedures, methodologies or methods of the Company and the
Subsidiaries or their respective internal accounting controls, including any
complaint, allegation, assertion or claim that the Company and the Subsidiaries
have engaged in questionable accounting, reserving or auditing practices.


(g)           As of the date of this Agreement, the Company has no outstanding
indebtedness for borrowed money from third party lending sources.


SECTION 3.06.           No Undisclosed Liabilities.  None of the Company or the
Subsidiaries has any Liabilities that would be required to be reserved against
or otherwise disclosed or reflected on a balance sheet or in the notes thereto
prepared in accordance with GAAP, except (a) for Liabilities reflected,
disclosed or reserved against in any Year End Balance Sheet, in the notes
thereto, in the Interim Balance Sheet or in the Reconciliation Statement,
(b) for Liabilities for losses, loss adjustment expenses and unearned premiums
arising under Contracts for insurance or reinsurance written or assumed by the
Reinsurance Subsidiaries, (c) for Liabilities incurred after the Balance Sheet
Date in the ordinary course of business consistent with past practice, (d)
Liabilities for Taxes and (e) other Liabilities that, individually or in the
aggregate, would not reasonably be expected to result in a material adverse
effect on the business, operations, financial condition or results of operations
of the Company and the Subsidiaries, taken as a whole.


- 18 -

--------------------------------------------------------------------------------

SECTION 3.07.           Assets Other than Real Property Interests.  (a)  The
Company or a Subsidiary has good and valid title to, or otherwise has the right
to use pursuant to a valid and enforceable lease, license or similar contractual
arrangement, all the material assets reflected on any Year End Balance Sheet or
thereafter acquired, other than those disposed of in the ordinary course of
business since the Balance Sheet Date, in each case free and clear of all Liens,
except (i) mechanics’, carriers’, workmen’s, repairmen’s or other like Liens
arising or incurred in the ordinary course of business, Liens arising under
original purchase price conditional sales contracts and equipment leases with
third parties entered into in the ordinary course of business and liens for
Taxes that are not due and payable, (ii) Liens that secure obligations that are
reflected as Liabilities on any Year End Balance Sheet or the existence of which
is referred to in the notes to any Year End Balance Sheet and (iii) other
imperfections of title or encumbrances, if any, that, individually or in the
aggregate, do not materially impair, and would not reasonably be expected
materially to impair, the continued use and operation of the assets to which
they relate in the conduct of the business of the Company and the Subsidiaries
as presently conducted (the Liens described above, together with the Liens
referred to in clauses (ii) through (v) of Section 3.08, are referred to
collectively as “Permitted Liens”).  This Section 3.07(a) does not relate to
real property or interests in real property, such items being the subject of
Section 3.08, or to Intellectual Property, such items being the subject of
Section 3.09.


(b)           Immediately following the Closing and after giving effect to the
transactions contemplated by this Agreement, the Company and the Subsidiaries
will own, possess, have a valid license to or leasehold interest in, or have
access to and the right to use or receive the benefit of, all material assets
and properties necessary for the operation of the business of the Company and
the Subsidiaries as such business was conducted immediately prior to Closing.


SECTION 3.08.           Real Property.


(a)           Section 3.08(a)(i) of the Company Disclosure Letter sets forth a
complete list, as of the date of this Agreement, of all real property and
interests in real property owned in fee by the Company or any Subsidiary
(individually, an “Owned Property”).  Section 3.08(a)(ii) of the Company
Disclosure Letter sets forth a complete list, as of the date of this Agreement,
of all real property and interests in real property leased by the Company or any
Subsidiary for which the Company or such Subsidiary is committed to make annual
lease payments in excess of $250,000 (individually, a “Leased Property”).  The
Company or a Subsidiary has good and insurable fee title to all Owned Property
and good and valid title to the leasehold estates in all Leased Property (an
Owned Property or Leased Property being sometimes referred to herein,
individually, as a “Company Property”), in each case free and clear of all
Liens, except (i) Liens described in clause (i), (ii) or (iii) of
Section 3.07(a), (ii) leases, subleases and similar agreements set forth in
Section 3.08(a)(ii) of the Company Disclosure Letter, (iii) easements,
covenants, rights-of-way and other similar restrictions of record, (iv) any
conditions that may be shown by a current, accurate survey or physical
inspection of any Company Property made prior to the Closing and (v) (A) zoning,
building and other similar restrictions, (B) Liens that have been placed by any
developer, landlord or other third party on property over which the Company or
any Subsidiary has easement rights or on any Leased Property and subordination
or similar agreements relating thereto and (C) unrecorded easements, covenants,
rights-of-way and other similar restrictions.  None of the items set forth in
clauses (iii), (iv) and (v) above, individually or in the aggregate, materially
impairs, or would reasonably be expected materially to impair, the continued use
and operation of the Company Property to which they relate in the conduct of the
business of the Company and the Subsidiaries as presently conducted or have,
individually or in the aggregate, a Company Material Adverse Effect
(collectively, a “Property Material Adverse Effect”).


- 19 -

--------------------------------------------------------------------------------

(b)           The Company and the Subsidiaries have received no notice, as of
the date of this Agreement, under all leases and subleases in effect as of the
date of this Agreement to which the Company or such Subsidiary is party (as
landlord, sublandlord, tenant or subtenant) with respect to the Company Property
(each, a “Real Property Lease”) to which the Company or such Subsidiary, or any
applicable Company Property is subject, of breach or default thereunder which
has not been cured and, to the Knowledge of the Company, no other party to any
Real Property Lease is (with or without the lapse of time or the giving of
notice, or both) in breach or default thereunder, except for such noncompliance,
breaches and defaults that, individually or in the aggregate, have not had and
would not reasonably be expected to have a Property Material Adverse Effect.  As
of the date of this Agreement, none of Seller, the Company and the Subsidiaries
has received any notice of the intention of any party to terminate any Real
Property Lease.  True, complete and correct copies of each Real Property Lease
in effect as of the date of this Agreement have been made available to
Purchaser.


(c)           As of the date of this Agreement, neither the Company nor any
Subsidiary is a party to a Contract which contemplates the sale, lease, option
to purchase or lease, or other disposition of an Owned Property, or an interest
in Owned Property, to another party.


SECTION 3.09.           Intellectual Property.  (a)  Section 3.09(a) of the
Company Disclosure Letter sets forth, as of the date of this Agreement, all
material registered Intellectual Property (including patents, patent
applications, registered trademarks and trademark applications, domain names and
copyrights), and material unregistered copyrights and trademarks owned or filed
by the Company or any Subsidiary, other than commercial off-the shelf software,
unregistered designs, trademarks, copyrights and other unregistered Intellectual
Property that, individually or in the aggregate, are not material to the conduct
of the business of the Company and the Subsidiaries as presently conducted.  The
Intellectual Property set forth on Section 3.09(a) of the Company Disclosure
Letter is referred to in this Agreement as the “Company Intellectual Property”.


- 20 -

--------------------------------------------------------------------------------

(b)           All the Company Intellectual Property has been duly registered in,
filed in or issued by the appropriate Governmental Entity where such
registration, filing or issuance is necessary or appropriate for the conduct of
the business of the Company and the Subsidiaries as presently conducted.  Each
item of the Company Intellectual Property that is registered Intellectual
Property is subsisting, and to the Knowledge of the Company, valid and
enforceable.  The Company or a Subsidiary is the owner of all the Company
Intellectual Property.  The Company or a Subsidiary owns and has the legal and
beneficial right, title and interest in, has valid licenses, sublicenses, other
agreements, or otherwise has the right to use all material Intellectual Property
that is necessary to conduct the business of the Company and the Subsidiaries as
presently conducted, and the consummation of the Acquisition and the other
transactions contemplated hereby does not and will not conflict with, alter or
impair any such rights.  From January 1, 2014 to the date of this Agreement,
none of Seller, the Company and the Subsidiaries has received any written
communication from any person asserting any ownership interest in any Company
Intellectual Property.


(c)           To the Knowledge of the Company, the conduct of the business of
the Company and the Subsidiaries as presently conducted does not violate,
conflict with or infringe in any material respect the Intellectual Property of
any other person, except for such violations, conflicts or infringements that,
individually or in the aggregate, have not had and would not reasonably be
expected to have a Company Material Adverse Effect.  No claims are pending or,
to the Knowledge of the Company, threatened as of the date of this Agreement
against the Company or any Subsidiary by any person with respect to the
ownership, validity, enforceability, effectiveness or use in the business of the
Company and the Subsidiaries of any Intellectual Property, and from January 1,
2014 to the date of this Agreement, none of Seller, the Company and the
Subsidiaries has received any written communication alleging that the Company or
any Subsidiary violated any rights relating to Intellectual Property of any
person.


(d)           The Company and the Subsidiaries own or have a valid right to
access and use all material computer systems, information technology hardware,
software, and databases necessary for the conduct of the business of the Company
and the Subsidiaries as presently conducted (the “IT Systems”).  The Company and
the Subsidiaries have taken commercially reasonable steps to implement
appropriate security, back-ups, disaster recovery arrangements, and hardware and
software support and maintenance to minimize the risk of material error,
breakdown, failure, or security breach of the IT Systems.  To the Knowledge of
the Company, the IT Systems (i) do not contain viruses, worms, time bombs, back
doors, Trojan horses or other malicious code, bugs, faults, or other errors or
contaminants that disrupt or adversely affect  in any material respect the
conduct of the business of the Company and the Subsidiaries as presently
conducted; and (ii) from January 1, 2014 to the date of this Agreement have not
suffered any material error, breakdown, failure, or security breach that
adversely affected in any material respect the business of the Company or any of
the Subsidiaries or that was required to be reported to any Governmental
Entity.  The Company and the Subsidiaries have established (A) commercially
reasonable programs that are designed to protect the confidentiality of
electronic data, files, materials, reports, forms and records used in and
necessary to conduct the business of the Company and the Subsidiaries as
presently conducted that are confidential or proprietary and (B) written privacy
policies applicable to the collection, use, disclosure, maintenance and
transmission of health or financial information about individual policyholders,
customers, consumers or benefits recipients.


- 21 -

--------------------------------------------------------------------------------

(e)           In this Agreement, “Intellectual Property” means any patent
(including all reissues, divisions, continuations and extensions thereof),
patent application, patent right, trademark, trademark registration, trademark
application, servicemark, trade name, logo, business name, brand name, domain
name, copyright, copyright registration, design, design registration or any
right to any of the foregoing.


SECTION 3.10.           Contracts.  (a)  Section 3.10 of the Company Disclosure
Letter lists each of the following Contracts which the Company or any
Subsidiary, as of the date of this Agreement, is a party to or bound by:


(i)            any Contract relating to outstanding indebtedness (including
letters of credit) for borrowed money from third party lending sources pursuant
to which the Company or any Subsidiary has borrowed an amount in excess of
$2,000,000;


(ii)            with respect to any joint venture, partnership or other similar
agreement or arrangement with a third party, any Contract that relates to the
formation, creation, operation, management or control of such joint venture,
partnership or similar agreement or arrangement, in each case other than
Investment Assets;


(iii)          any Contract that involves or would reasonably be expected to
involve aggregate payments by or to the Company or any Subsidiary in excess of
$2,000,000 in the most recent twelve-month period, other than (A) agreements
solely between or among the Company or one or more Subsidiaries, (B) Contracts
pursuant to which the Company or any Subsidiary provides or purchases insurance,
reinsurance or retrocession and (C) Contracts that can be terminated by the
Company or any Subsidiary on less than 90 days’ notice without payment by the
Company or any Subsidiary of any material penalty;


(iv)         any Contract (A) that would limit the freedom of the Company or any
Subsidiary to compete in any line of business or with any person or in any area
after the Closing, (B) that contains exclusivity obligations or restrictions
that would be binding on the Company or any Subsidiary after the Closing or
(C) pursuant to which the Company or any Subsidiary provides “most favored
nations” pricing status to any third party, in each case other than Contracts
that can be terminated (including such restrictive provisions) by the Company or
any Subsidiary on less than 90 days’ notice without payment by the Company or
any Subsidiary of any material penalty;


- 22 -

--------------------------------------------------------------------------------

(v)          any Contract relating to any material interest rate, derivatives or
hedging transaction;


(vi)         any Contract between the Company or any Subsidiary, on the one
hand, and any Key Employee of the Company or any Subsidiary, on the other hand;


(vii)        any material Contract that relates to the investment management
function of or the provision of investment management or advisory services to
the business of the Company and the Subsidiaries;


(viii)      any Contract that relates to the acquisition or disposition of any
division or line of business or operations, capital stock or assets or any real
estate as to which there are any material ongoing obligations of the Company;


(ix)          any Contract under which the Company or any Subsidiary has
committed to make any investment (in the form of a loan, capital contribution or
otherwise), in any other person (other than the Company or the Subsidiaries),
other than (A) any Investment Asset or (B) any investment in an amount less than
$2,000,000;


(x)            any Contract under which the Company or any Subsidiary has
directly or indirectly guaranteed liabilities or obligations of any person,
other than the Company or any Subsidiary (and in each case other than (A)
endorsements for the purpose of collection in the ordinary course of business
and (B) Contracts pursuant to which the Company or any Subsidiary provides or
purchases insurance, reinsurance or retrocession in the ordinary course of
business), in any such case which, individually, is in excess of $2,000,000; and


(xi)          any Contract that prohibits the payment of dividends or
distributions in respect of the capital stock of the Company or any Subsidiary,
prohibits the pledging of the capital stock of the Company or any Subsidiary or
prohibits the issuance of any guarantee by the Company or any Subsidiary.
 
(b)          As of the date of this Agreement, each Contract required to be
listed in Section 3.10 of the Company Disclosure Letter (each, a “Listed
Contract”) is a valid and binding agreement of the Company or Subsidiary party
thereto and, to the Knowledge of the Company, any other party thereto and is in
full force and effect, except for such failures to be valid, binding or in full
force and effect that are not material.  The Company or the applicable
Subsidiary has performed all material obligations required to be performed by it
to date under the Listed Contracts, and it is not (with or without the lapse of
time or the giving of notice, or both) in breach or default in any material
respect thereunder and, to the Knowledge of the Company, no other party to any
Listed Contract is (with or without the lapse of time or the giving of notice,
or both) in breach or default in any material respect thereunder, except for
such noncompliance, breaches and defaults that, individually or in the
aggregate, have not had and would not reasonably be expected to be material to
the Company and the Subsidiaries, taken as a whole.  As of the date of this
Agreement, none of Seller, the Company and the Subsidiaries has received any
notice of termination of, or the intention of any party to terminate any Listed
Contract.  Complete and correct copies of each Listed Contract, together with
all written modifications and amendments thereto, have been made available to
Purchaser.


- 23 -

--------------------------------------------------------------------------------

SECTION 3.11.           Permits.  The Company and the Subsidiaries hold, own or
possess all licenses, permits, certificates, approvals, authorizations,
consents, registrations, exemptions and waivers from Governmental Entities and
Lloyd’s necessary for the ownership and lawful conduct of their respective
businesses as conducted on the date of this Agreement, except where the failure
to hold, own or possess any such Permits is not material (collectively,
“Permits”).  Set forth on Section 3.11(a) of the Company Disclosure Letter is a
list of jurisdictions where the Company or the Subsidiaries is conducting
insurance business for insurance regulatory purposes.  The Company and the
Subsidiaries are in material compliance with all of the terms and requirements
of each such Permit.  As of the date of this Agreement, since the Balance Sheet
Date, none of Seller, the Company and the Subsidiaries has received written
notice from any Governmental Entity or Lloyd’s of any suit, action or proceeding
(a “Proceeding”) relating to the revocation, suspension or termination of, or
material modification to (including imposing any restriction or condition
thereon), any such Permits, in each case other than any such item that has been
cured or otherwise resolved to the satisfaction of such Governmental Entity or
Lloyd’s, as applicable, and there is no ongoing dispute with any Governmental
Entity or Lloyd’s, as applicable regarding the scope or terms of any such
material Permits.  Subject to compliance with the matters set forth in Sections
2.03(b), 3.04(b) and 4.03(b) (and assuming the accuracy of the representations
and warranties made in Section 4.03), none of the Permits will be subject to
revocation, suspension, withdrawal or termination as a result of the
consummation of the Acquisition, other than any revocation, suspension,
withdrawal or termination of a Permit that is not material.


SECTION 3.12.           Insurance.  Section 3.12 of the Company Disclosure
Letter sets forth a true, complete and correct list, as of the date hereof, of
all current policies in respect of property and general liability, directors and
officers liability, fiduciary liability, employment practices liability, errors
and omissions liability and workers’ compensation liability, under which the
Company and the Subsidiaries are insured (excluding, for the avoidance of doubt,
any reinsurance or retrocession policy in respect of any Liability of the
Company or any Subsidiary under an insurance or reinsurance policy written by
the Company or any Subsidiary).  All such policies are in full force and effect
(and all premiums due and payable thereon have been paid in full, other than
retroactive or retrospective premium adjustments that are not yet, but may be,
required to be paid with respect to any period ending prior to the Closing Date,
which amounts shall be paid prior to the Closing Date if so required).  As of
the date of this Agreement, there is no material claim by or with respect to the
Company or the Subsidiaries pending under any of such policies as to which
coverage has been questioned, denied or disputed by the underwriters of such
policies and, to the Knowledge of the Company, there has been no threatened
termination of, material alteration in coverage, or material premium increase
with respect to, any such policy.


- 24 -

--------------------------------------------------------------------------------

SECTION 3.13.           Tax Matters.  (a)  All material Tax Returns required to
be filed by or with respect to the Company and the Subsidiaries have been timely
filed (taking into account any extensions) in accordance with Applicable Law,
any advance tax agreement or advance pricing agreement with a Taxing Authority,
and any transfer pricing study, and all such Tax Returns were correct and
complete.  All material Taxes required to be paid by or with respect to the
Company or any Subsidiary, whether or not shown on such Tax Returns, have been
timely paid to the appropriate Taxing Authority.  All required estimated Tax
payments sufficient to avoid any underpayment penalties or interest have been
made by or on behalf of the Company and each of the Subsidiaries.  There are no
Liens on any of the Company’s or its Subsidiaries’ assets for Taxes other than
Permitted Liens.


(b)           Neither the Company nor any Subsidiary is treated or has been
treated for Tax purposes as a resident in a country other than the country of
its organization and neither the Company nor any Subsidiary of the Company has,
or has had, a branch, agency or permanent establishment for Tax purposes in a
country other than the country of its organization.  None of the Company or its
Subsidiaries are treated as fiscally transparent under Applicable Law.


(c)            The Company and the Subsidiaries have complied in all material
respects with all Applicable Law relating to the collection and withholding of
Taxes (including all information reporting and record keeping requirements) and
all such Taxes, including all such Taxes with respect to amounts paid or owing
to any Employee, independent contractor, creditor, stockholder, or other third
party, have been duly paid within the time and in the manner prescribed by
Applicable Law by or on behalf of the Company and the Subsidiaries.


(d)            Neither the Company nor any Subsidiary has waived in writing any
statute of limitations in respect of Taxes or agreed in writing to any extension
of time with respect to an assessment or deficiency for Taxes (other than
pursuant to extensions of time to file Tax Returns obtained in the ordinary
course).  No audit or other administrative proceeding is pending or threatened,
and no judicial proceeding is pending or threatened, that involves any Tax or
Tax Return filed or paid by or on behalf of the Company or any of its
Subsidiaries. None of the Company or its Subsidiaries has entered into any
closing agreement or requested or received any Tax rulings or administrative
guidance (or similar special arrangements or privileges related to Taxes) from a
Taxing Authority with respect to Taxes. No claim has been made by a Taxing
Authority that the Company or a Subsidiary may be subject to taxation in a
jurisdiction where Tax Returns are not filed by or on behalf of the Company or
such Subsidiary.


(e)            All deficiencies for any material Taxes that have been asserted
by any Taxing Authority in writing against the Company or any Subsidiary have
been satisfied in full, settled or withdrawn or have been reserved for to the
extent required by GAAP or SAP, as applicable.


(f)            None of the Company, the Subsidiaries, Seller or its affiliates,
has received a Tax opinion with respect to any transaction relating to the
Company or any of its Subsidiaries impacting a Tax Return of the Company or the
Subsidiaries with respect to which the statute of limitations has not expired,
other than a transaction in the ordinary course of business.


- 25 -

--------------------------------------------------------------------------------

(g)           Neither the Company nor any Subsidiary is party to or bound by any
Tax sharing agreement or Tax indemnity agreement, other than an agreement
(i) the sole parties to which are the Company or any Subsidiary or (ii) with
third parties, made in the ordinary course of business, the primary subject of
which is not Tax. None of the Company or any Subsidiary is responsible for Taxes
of another person (other than the Company or a Subsidiary) as a result of
transferee or successor liability or of being or having been a member of an
affiliated, consolidated, combined or unitary tax group (other than a group the
sole members of which are the Company or its Subsidiaries).


(h)           Neither the Company nor any of its Subsidiaries is a direct or
indirect beneficiary of a guarantee of Tax benefits or any other arrangement
that has the same economic effect (including an indemnity from a seller or
lessee of property, or other insurance) with respect to any transaction or Tax
opinion. Neither the Company nor any of its Subsidiaries is a party to any
understanding or arrangement described in Section 6662(d)(2)(C)(ii) of the Code
or a “reportable transaction” within the meaning of Section 6707A(c)(1) of the
Code or U.S. Treasury Regulation Section 1.6011-4(b)(1) (or similar provision in
non-U.S. Applicable Law).


(i)            None of the Company or any Subsidiary will be required for Tax
purposes to include any material item of income in, or exclude any material item
of deduction from, taxable income for any Taxable Period (or portion thereof)
ending after the date of the Closing as a result of any (i) change in method of
accounting made prior to the Closing, (ii) “closing agreement” as described in
Section 7121 of the Code (or any corresponding or similar provision of state,
local, or non-U.S. income Tax law) executed prior to the Closing, (iii)
installment sale or open transaction made or entered into prior to the Closing,
(iv) prepaid amount received prior to the Closing, or (v) election under Section
108(i) of the Code made prior to the Closing.


(j)            The Company and its Subsidiaries have complied in all material
respects with Section 482 of the Code and all other Applicable Laws, practices
of and agreements with or rulings granted by Taxing Authorities concerning
transfer pricing, and, without limiting the foregoing, have maintained
appropriate supporting documentation with respect to transfer pricing in
compliance with applicable requirements of Applicable Laws and Taxing
Authorities.


(k)           The total amount of the Net Deferred Tax Asset of the Company and
the Subsidiaries as of the Balance Sheet Date and the components thereof
(including the relevant company, types of assets and offsetting valuation
allowances) are set forth on Section 3.13(k) of the Company Disclosure Letter. 
Section 3.13(k) of the Company Disclosure Letter shall be updated to reflect the
components of the Net Deferred Tax Asset as taken into account in the Closing
Date Book Value.
 
- 26 -

--------------------------------------------------------------------------------



SECTION 3.14.           Legal Proceedings.  As of the date of this Agreement,
(a) there is no material Proceeding pending or, to the Knowledge of the Company,
threatened against the Company or any Subsidiary (other than claims-related
Proceedings) and (b) neither the Company nor any Subsidiary is a party to any
Judgment or settlement agreement of or with a Governmental Entity resulting in,
or that would reasonably be expected to result in, a loss to the Company and the
Subsidiaries of $1,000,000 or more.  This Section 3.14 does not apply with
respect to Intellectual Property matters, which are the subject of Section 3.09,
environmental matters, which are the subject of Section 3.22, employee and labor
matters, which are the subject of Section 3.19, employee benefit matters, which
are the subject of Section 3.15, or Tax matters, which are the subject of
Section 3.13.


SECTION 3.15.           Employee Benefit Plans and Related Matters; ERISA.


(a)           Section 3.15(a) of the Company Disclosure Letter contains a true,
complete and correct list, as of the date of this Agreement, of each material
Company Benefit Plan (identifying with an asterisk each such Company Benefit
Plan that is a Stand-Alone Benefit Plan).  Seller or the Company has made
available to Purchaser, to the extent applicable, (i) with respect to each
material Company Benefit Plan, (A) a true, complete and correct copy of all plan
documents and all material modifications and amendments thereto and (B) all
material written correspondence from a Governmental Entity and (ii) with respect
to each material Stand-Alone Benefit Plan, (A) copies of all trust agreements,
insurance Contracts or other funding arrangements, (B) the most recent annual
funding report, or such similar reports, statements or information returns
required to be filed with or delivered to any Governmental Entity (including
reports filed on Form 5500 with accompanying schedules and attachments), if any,
(C) the most recent determination, qualification or opinion letter or similar
document issued by any Governmental Entity for any such Stand-Alone Benefit Plan
intended to qualify for favorable tax treatment and any pending application
thereof and (D) the current summary plan description.


(b)          Each Stand-Alone Benefit Plan intended to be qualified under
Section 401(a) of the Code, and the trust (if any) forming a part thereof, has
received a favorable determination letter from the Internal Revenue Service (the
“IRS”) and no event has occurred or circumstance exists that could reasonably be
expected to result in a revocation of such determination letter or the
imposition of any penalty or Liability with respect to the qualified status of
any such Stand-Alone Benefit Plan or trust.  Each Company Benefit Plan has been
operated in accordance with its terms and Applicable Laws, except as would not
individually or in the aggregate, reasonably be expected to result in a material
Liability to the Company and the Subsidiaries. Neither the Company or any
Subsidiary has received any claim or notice that a Stand-Alone Benefit Plan is
in non-compliance with its terms or Applicable Laws, except as would not
individually or in the aggregate, reasonably be expected to result in a material
Liability to the Company and the Subsidiaries.


- 27 -

--------------------------------------------------------------------------------

(c)            Liability; Compliance.


(i)            No Company Benefit Plan is or has been subject to Title IV of
ERISA. No Company Benefit Plan is a defined benefit plan, determines benefits
based on level of compensation and years of service or has assets that exceed
the present value of its projected benefit obligations (determined based on
actuarial assumptions used in the most recently prepared actuarial valuation
report with respect to such Company Benefit Plan).


(ii)            As of the date of this Agreement, (A) there are no pending or,
to the Knowledge of the Company, threatened, claims, suits, actions or disputes
by or on behalf of any participant or his or her dependents with respect to any
of the Company Benefit Plans, or otherwise involving any Company Benefit Plan or
the assets of any Company Benefit Plan or by or on behalf of any Participant
against the Company or any Subsidiary regarding matters relating to a Company
Benefit Plan and (B) no Stand-Alone Benefit Plan is under audit, investigation
or examination (nor, to the Knowledge of the Company, has notice been received
of any potential audit, investigation or examination) nor is any Stand-Alone
Benefit Plan subject to any suit, claim or proceeding by any Governmental Entity
except, in the case of clauses (A) and (B), as would not, individually or in the
aggregate, reasonably be expected to result in a material Liability to the
Company and the Subsidiaries.


(iii)          Neither the Company nor any Subsidiary has any Liability in
respect of, or obligation to provide, post-employment or post-retirement health,
medical or life insurance benefits for any Participant, except (A) as required
by Applicable Laws or (B) where the entire cost of coverage or benefits is borne
by the Participant.


(iv)         (A) The execution, delivery and performance of this Agreement and
the consummation of the transactions contemplated hereby will not (alone or in
combination with any other event) (1) give rise to any Liability or obligation
with respect to any Company Benefit Plan or to any Participant, (2) result in
forgiveness of any indebtedness of any Participant, or (3) increase the amount
of compensation or benefits, or accelerate the vesting or timing of payment of
any compensation or benefits, payable to any Participant or increase or
accelerate the funding obligation with respect to any Company Benefit Plan
except, in the case of clauses (1)-(3), as would not, individually or in the
aggregate, reasonably be expected to result in a material Liability to the
Company and the Subsidiaries and (B) without limiting the generality of the
forgoing, no amount paid or payable to any Participant in connection with the
consummation of the transactions contemplated by this Agreement (either alone or
in conjunction with any other event) could be an “excess parachute payment”
within the meaning of Section 280G of the Code (or any corresponding provisions
of state, local or foreign law).


(v)           Each Company Benefit Plan that constitutes a “nonqualified
deferred compensation plan” within the meaning of Section 409A of the Code
complies in all material respects in form and operation with Section 409A of the
Code and the regulations thereunder so as to avoid any Tax under Section 409A of
the Code, (ii) each Company Benefit Plan that constitutes a “nonqualified
deferred compensation plan” of a “nonqualified entity” within the meaning of
Section 457A of the Code complies in all material respects in form and operation
with Section 457A of the Code and all applicable IRS guidance promulgated
thereunder so as to avoid any Tax under Section 457A of the Code, and (iii)
neither the Company, nor any Subsidiary, has any indemnity obligation for any
Taxes imposed under Sections 4999, 409A, or 457A of the Code.


- 28 -

--------------------------------------------------------------------------------

(vi)         (A) No Stand-Alone Benefit Plan is a “multiple employer welfare
arrangement” within the meaning of Section 3(40) of ERISA,(B) neither the
Company, nor any Subsidiary, maintains or has any obligation to contribute to
any “voluntary employees’ beneficiary association” within the meaning of
Section 501(c)(9) of the Code or other funding arrangement for the provision of
welfare benefits (such disclosure to include the amount of any such funding) and
(C) all Company Benefit Plans that are “welfare plans” (within the meaning of
Section 3(1) of ERISA) are fully insured or are self-insured and subject to
stop-loss coverage, and no claim under any such Company Benefit Plan could
reasonably be expected to result in any material uninsured liability to the
Company or any Subsidiary.


(vii)        Neither the Company nor any of the Subsidiaries has been an
employer in an occupational pension scheme to which sections 38 to 51 of the
Pensions Act 2004 (or the equivalent provisions under Northern Irish law)
applies or an associated person or connected person with such an employer as
defined for those sections.


SECTION 3.16.           Absence of Changes or Events.  From the Balance Sheet
Date to the date of this Agreement, (a) the Company and the Subsidiaries have
conducted their businesses in the ordinary course (other than with respect to
its activities in connection with the proposed sale of the Company and the
negotiation, execution and performance of this Agreement and any Ancillary
Agreement) and (b) there has not been any event or change (including any
disposal of material assets or business operations or the termination of any
Contract material to the operation of the business of the Company and its
Subsidiaries) that has had, individually or in the aggregate, a Company Material
Adverse Effect.


SECTION 3.17.           Risk−Based Capital.  Except as set forth on Section 3.17
of the Company Disclosure Letter, the Seller has made available to the
Purchaser, prior to the date hereof, true and complete copies of all material
analyses, reports and other data prepared by or for any Reinsurance Subsidiary
and submitted by any Reinsurance Subsidiary to any Insurance Regulator of such
Reinsurance Subsidiary since January 1, 2014, in each case relating to its
risk−based capital together with true, accurate and complete copies of all
substantive responses from the relevant Insurance Regulators to such submissions
and any related correspondence between the Insurance Regulators and such
Reinsurance Subsidiary.   There are no material disputes or issues outstanding
between the relevant Reinsurance Subsidiary and any relevant Insurance
Regulators concerning the adequacy of such Reinsurance Subsidiary’s regulatory
capital resources.


- 29 -

--------------------------------------------------------------------------------

SECTION 3.18.           Compliance with Applicable Laws.


(a)           The Company and the Subsidiaries are and have been in compliance
with all Applicable Laws in all material respects since January 1, 2013.  From
January 1, 2013 to the date of this Agreement, none of Seller, the Company and
the Subsidiaries has received any written notice from a Governmental Entity that
alleges that the Company or a Subsidiary is not in compliance in any material
respect with any Applicable Law.  The representations in this Section 3.18(a) do
not apply with respect to Tax matters.


(b)          Neither the Company nor any Subsidiary, nor their respective
directors, employees, or any person acting on their behalf have taken or will
take any action in violation of the Anti-Bribery Laws, or, directly or
indirectly or through a third party:


(i)            Have paid, offered, promised, given or authorized, or will pay,
offer, promise, give or authorize, directly or indirectly, the payment of money
or anything of value to a Government Official intending to:


(A)            influence a Government Official in his official capacity in order
to assist the Company or any a Subsidiary in obtaining or retaining business or
a business advantage, or in directing business to the Company or any Subsidiary;


(B)            secure an improper advantage for the Company or any Subsidiary;


(C)            induce any such Government Official to use his influence to
affect or influence any act, omission or decision of a Governmental Entity in
order to assist the Company or any of the Subsidiaries in obtaining or retaining
business, or in directing business to the Company or any Subsidiary; or


(D)            provide an unlawful personal gain or benefit, of financial or
other value, to any such Government Official on behalf of the Company or any
Subsidiary; or


(ii)            otherwise, make any bribe, payoff, influence payment, kickback,
or other unlawful payment to any person, regardless of the form, whether in
money, property, or services, to obtain or retain business or to obtain any
improper advantage for the Company or any Subsidiary.


(c)            Neither Seller, the Company nor any of the Subsidiaries or, to
the Knowledge of the Company, any director, officer, employee, affiliate, agent
or representative of the Company, is an individual or entity that is, or is
owned or controlled by a person that is:


- 30 -

--------------------------------------------------------------------------------

(i)            the subject of any economic or financial sanctions or trade
embargoes administered or enforced by the U.S. Department of the Treasury’s
Office of Foreign Assets Control, the U.S. Departments of State or Commerce or
any other U.S. Governmental Entity, or by the United Nations Security Council,
or other relevant sanctions authority (collectively, “Sanctions”), or


(ii)            located, organized or resident in a country or territory that is
the subject of Sanctions (including, without limitation, Cuba, Iran, North
Korea, Sudan and Syria).


(d)            The operations of the Company and the Subsidiaries are and have
been conducted at all times since January 1, 2013 in material compliance with
the applicable anti-money laundering statutes of jurisdictions in which the
Company and the Subsidiaries conduct and have in such period conducted business,
the rules and regulations thereunder and any related or similar rules,
regulations or guidelines, issued, administered or enforced by any governmental
agency (collectively, the “Anti-Money Laundering Laws”).   No Proceeding by any
Government Entity asserting a violation by the Company or any Subsidiary of
Anti-Money Laundering Laws is pending or, to the Knowledge of the Company,
threatened.


(e)           To the Knowledge of the Company, the Company and each of the
Subsidiaries complies in all material respects with (a) all Applicable Laws
concerning data privacy, data protection and data security (“Data and Privacy
Laws”) and (b) its published privacy notices and policies (including, without
limitation, with respect to making disclosures to customers or consumers).  The
Company and the each of the Subsidiaries takes commercially reasonable
administrative, technical, and physical measures to ensure that Personal
Information is protected against material loss, damage, and unauthorized access,
use, modification, or other misuse.


(f)            To the Knowledge of the Company, since January 1, 2013, there has
been no material loss, damage, or unauthorized access, use, modification or
other misuse of any Personal Information maintained by or on behalf of the
Company or any of the Subsidiaries.


(g)          Since January 1, 2013, no person (including any Governmental
Entity) has provided any written notice, made any written claim, or commenced
any Proceeding by or before any Governmental Entity with respect to loss,
damage, or unauthorized access, use, modification, or other misuse of any
Personal Information maintained by or on behalf of the Company or any of the
Subsidiaries.


SECTION 3.19.           Employee and Labor Matters.


(a)           Neither the Company nor any Subsidiary is party to, or is
otherwise bound by, any collective bargaining agreement or other Contract with a
labor organization (collectively, “Labor Agreements”), and, to the Knowledge of
the Company, there are not any labor unions or other organizations or groups
representing, purporting to represent or attempting to represent any Employees
nor has there been, to the Knowledge of the Company, any application for
certification of a collective bargaining agent or other activities, efforts or
proceedings of any union or other labor organization to organize any Employees. 
The Company and the Subsidiaries have complied in all material respects with the
terms of any Labor Agreement.


- 31 -

--------------------------------------------------------------------------------

(b)           Each of the Company and the Subsidiaries: (i) is in compliance
with all requirements of Applicable Laws with respect to employment, employment
practices, terms and conditions of employment, equal employment opportunity,
nondiscrimination, immigration, benefits, collective bargaining and Labor
Agreements, the payment of social security and similar taxes, worker
classification, occupational safety and health, termination of employment or
services, plant closing, employee classification, wages, hours and other
labor-related matters, (ii) has not engaged in any unfair labor practices and
(iii) has no Liability for any payment to any trust or other fund governed by or
maintained by or on behalf of any Governmental Entity with respect to
unemployment compensation benefits, social security or other benefits or
obligations for any Employee (other than routine payments to be made in the
normal course of business and consistent with past practice), except as would
not, individually or in the aggregate, reasonably be expected to result in a
material Liability to the Company and the Subsidiaries. The Company and each
Subsidiary have maintained records that are up-to-date and accurate in all
material respects regarding employment of each of its Employees (including,
without limitation, details of terms of employment, payments of salaries, tax
and social insurance funds contributions, disciplinary and health and safety
matters) and any termination of employment.


(c)           As of the date of this Agreement, there is no Proceeding, labor
dispute, audit or grievance pending or, to the Knowledge of the Company,
threatened with respect to the Company or any Subsidiary relating to any
employment Contract, compensation, wages and hours, leave of absence, plant
closing notification, employment, privacy right, labor dispute (including
relating to any Labor Agreement), workers’ compensation policy, long-term
disability policy, safety, retaliation, immigration or discrimination matter
involving any Participants, including charges of unfair labor practices or
harassment complaints, except as would not, individually or in the aggregate,
reasonably be expected to result in a material Liability to the Company and the
Subsidiaries. There is not presently pending or existing, and to the Knowledge
of the Company, there is not threatened, any strike, lockout, slowdown,
picketing, work stoppage, or employee grievance process.


(d)           The Seller, the Company and each Subsidiary have properly
classified for all purposes (including for all Tax purposes and for purposes of
determining eligibility to participate in any employee benefit plan) all
Participants, and the Seller, the Company and each Subsidiary have withheld and
paid over all applicable Taxes and made all appropriate filings in connection
with services provided by the Participants, as applicable.


(e)            Neither the Company nor any Subsidiary has, since January 1,
2012), effectuated (a) a “plant closing” as defined in the WARN Act (or any
similar state, local or foreign law) affecting any site of employment or one or
more facilities or operating units within any site of employment or facility or
(b) a “mass layoff” as defined in the WARN Act (or any similar state, local or
foreign law) affecting any site of employment or facility.


- 32 -

--------------------------------------------------------------------------------

(f)            The execution of this Agreement does not, and the consummation of
the transactions contemplated hereunder will not, either alone or in conjunction
with any other event, result in or give rise to any obligation to notify,
consult with or obtain the consent or approval of any Employee, union, works
council, or other employee representative.


(g)           There is no person employed or engaged by the Company or any
Subsidiary who is not wholly engaged in the business undertaken by the Company
and the Subsidiaries. No Employee is seconded to any affiliate of the Parent
other than the Company and the Subsidiaries.  No person who works in the
business undertaken by the Company and the Subsidiaries is employed or engaged
by any affiliate of the Parent that is not the Company or a Subsidiary.


SECTION 3.20.           Transactions with Affiliates.  Section 3.20 of the
Company Disclosure Letter lists all Contracts to which the Company or any
Subsidiary, on the one hand, and Seller or any of its affiliates (other than the
Company and the Subsidiaries), on the other hand, are a party or are otherwise
bound that involve continuing liabilities or obligations of the Company and the
Subsidiaries in excess of $1,000,000 (each, an “Affiliate Transaction”).  Each
Reinsurance Subsidiary that is a party to an Affiliate Transaction has complied
in all material respects with all requirements of Applicable Law or Governmental
Entities applicable thereto and obtained all material approvals of Governmental
Entities necessary in connection therewith.


SECTION 3.21.           Brokers.  No broker, investment banker, financial
advisor or other person is entitled to any broker’s, finder’s, financial
advisor’s or other similar fee or commission in connection with the Acquisition
or the other transactions contemplated hereby or by any Ancillary Agreement
based upon arrangements made by or on behalf of the Company.


SECTION 3.22.           Environmental Matters.  Other than as arising from or
relating to any liability or obligation (including for losses or loss adjustment
expenses) arising under contracts for insurance or reinsurance written or
assumed by the Reinsurance Subsidiaries, (a)the Company and each Subsidiary has
at all times since January 1, 2014 complied in all material respects with all
applicable Environmental Laws (which compliance includes the possession by the
Company and each Subsidiary of all material Permits and other governmental
authorizations required under applicable Environmental Laws, and compliance with
the terms and conditions thereof) and (b) there are no pending or, to the
Knowledge of the Company, threatened Proceedings against the Company or any
Subsidiary that seek to impose, or that are reasonably likely to result in, any
liability or obligation of the Company or any Subsidiary under any Environmental
Law, and neither the Company nor any Subsidiary is subject to any agreement,
Judgment, letter or memorandum by or with any Governmental Entity or third party
imposing any liability or obligation on such entity with respect to any
Environmental Law.


- 33 -

--------------------------------------------------------------------------------

SECTION 3.23.           Insurance Regulatory Matters; Agreements with
Regulators.  (a)  The Reinsurance Subsidiaries have filed all material reports,
statements, registrations, filings or submissions required to be filed with any
Insurance Regulator since January 1, 2014, and no material deficiencies have
been asserted in writing by any Governmental Entity since January 1, 2014 with
respect to any such reports, statements, registrations, filings and submissions
that have not been cured or otherwise resolved or are no longer being pursued by
such Governmental Entity.  Since January 1, 2014, none of the Reinsurance
Subsidiaries is or has been a “commercially domiciled insurer” under the laws of
any jurisdiction or is or has been otherwise treated as domiciled in a
jurisdiction other than its jurisdiction of organization.  The Company has made
available to Purchaser true, complete and correct copies of (i) all reports of
examination (including financial, market conduct and similar examinations) of
the Reinsurance Subsidiaries issued by any Insurance Regulator since January 1,
2014, (ii) all material insurance holding company filings or submissions
provided to any Insurance Regulator with respect to the Company or any
Subsidiary since January 1, 2014 and all material correspondence related
thereto, and (iii) all other material registrations, filings and submissions
provided to any Insurance Regulator with respect to any of the Reinsurance
Subsidiaries since January 1, 2014 and all material correspondence related
thereto.  As of the date of this Agreement, neither the Company nor any
Subsidiary is subject to any pending or, to the Knowledge of the Company,
threatened financial or market conduct examination or investigation by any
Insurance Regulator.


(b)          All policies or contracts of insurance or reinsurance  written by
the Reinsurance Subsidiaries (collectively, “Policies”) in effect as of the date
hereof have been, to the extent required under Applicable Law, filed with or
submitted to and not objected to by the relevant Governmental Entity within the
period provided for objection.


(c)           No provision in any Policy gives the holder thereof or any other
person the right to receive policy dividends.


(d)          To the Knowledge of the Company, each agent, broker, insurance
intermediary or producer engaged on behalf of the Subsidiaries (each, a
“Producer”), (i) complies with all Applicable Laws regarding such Producer’s
authority to engage in the type of insurance activities in which such Producer
is engaged on behalf of the Subsidiaries, (ii) is duly licensed or authorized
(including, the marketing, sale or issuance of any policies) in each
jurisdiction in which such Producer places or sells policies and (iii) is duly
authorized and appointed by the applicable Subsidiary pursuant to Applicable
Laws.


(e)           Section 3.23(e) of the Company Disclosure Letter lists each
Contract between the Company or any Subsidiary, on the one hand, and any third
party managing general agent or managing general underwriter, on the other hand,
that generated aggregate gross premiums in excess of $2,000,000 during the
period from January 1, 2014, to December 31, 2014, other than any Contracts
relating to general brokerage agreements.


- 34 -

--------------------------------------------------------------------------------

(f)            Except as required by Applicable Laws or the byelaws or
requirements of Lloyd’s with respect to insurance and the reinsurance licenses
maintained by the Subsidiaries, there is no written agreement, memorandum of
understanding, commitment letter or similar undertaking binding on the any
Subsidiary, or order or direction by, or extraordinary supervisory letter or
cease-and-desist order from, any Insurance Regulator binding on any Subsidiary
that restricts materially the conduct of the business of the Subsidiaries or
relates to their capital adequacy, credit or risk management policies or
management.  No Subsidiary has adopted any policy, procedure or board resolution
at the request of any Insurance Regulator that restricts materially the conduct
of the business of such Subsidiary or relates to its capital adequacy, credit or
risk management policies or management.


(g)          No Subsidiary, other than those listed on Section 3.23(g) of the
Company Disclosure Letter (the “Corporate Members”), has underwritten at Lloyd’s
since January 1, 2014.


(h)          Since January 1, 2014, the Corporate Members have not at any time
underwritten insurance or reinsurance at Lloyd’s other than on Lloyd’s syndicate
1945.


(i)            No Corporate Member has agreed to sell, transfer or “drop” any of
its rights to participate on Lloyd’s syndicate 1945 for the Company’s 2015
fiscal year.


(j)            Section 3.23(j) of the Company Disclosure Letter contains a true,
complete and accurate copy of the business plan submitted to Lloyd’s for 2015
and the funds at Lloyd’s supporting such business plans and, to the Knowledge of
the Company, the relevant Subsidiary has not received any written notice, from
Lloyd’s that it should not write business consistent with such business plan.


SECTION 3.24.           Reinsurance Contracts.  (a)  Section 3.24 of the Company
Disclosure Letter lists each reinsurance or retrocession treaty or agreement to
which any Reinsurance Subsidiary is the cedent relating to the Company’s 2015 or
2014 retrocession program and that is in force as of the date of this Agreement,
other than any such treaty or agreement under which the Company has gross ceded
premiums (calculated in accordance with SAP) of $2,500,000 or less as of January
1, 2015 (the “Company Reinsurance Contracts”).


(b)          As of the date of this Agreement, each Company Reinsurance Contract
constitutes a valid and binding agreement of the Reinsurance Subsidiary party
thereto and, to the Knowledge of the Company, each other party thereto, and is
in full force and effect, except for such failures to be valid, binding or in
full force and effect that are not material.  The applicable Reinsurance
Subsidiary has performed all material obligations required to be performed by it
to date under the Company Reinsurance Contracts, and it is not (with or without
the lapse of time or the giving of notice, or both) in breach or default in any
material respect thereunder and, to the Knowledge of the Company, no other party
to any Company Reinsurance Contract is (with or without the lapse of time or the
giving of notice, or both) in breach or default in any material respect
thereunder, except for such noncompliance, breaches and defaults that,
individually or in the aggregate, have not had and would not reasonably be
expected to be material to the Company and the Subsidiaries, taken as a whole. 
As of the date of this Agreement, none of Seller, the Company and the
Subsidiaries has received any notice of the intention of any party to terminate
any Company Reinsurance Contract.  Complete and correct copies of each Company
Reinsurance Contract, together with all written modifications and amendments
thereto and any related security documents, have been made available to
Purchaser.


- 35 -

--------------------------------------------------------------------------------

SECTION 3.25.           Actuarial Reports.  (a)  The Company has made available
to Purchaser true, correct and complete copies of all actuarial reports in the
Company’s or the Reinsurance Subsidiaries’ possession and prepared by the
Seller, the Company or relevant Reinsurance Subsidiary or by opining actuaries,
independent or otherwise, on or after January 1, 2014 with respect to the
Reinsurance Subsidiaries (including all material attachments, addenda,
supplements and modifications thereto.  To the Knowledge of the Company, the
Company and its Subsidiaries have not intentionally withheld any information
relevant to the preparation of any actuarial reports on or after January 1,
2014.


(b)          Section 3.25(b) of the Company Disclosure Letter sets forth a list
of all material written correspondence between the Company or the Subsidiaries
and any Insurance Regulator since January 1, 2013, regarding the amount of
reserves reflected on any Statutory Statements of the Company or the
Subsidiaries or the actuarial assumptions or methodologies employed in the
calculation of reserves, and the Company has delivered or made available to the
Purchaser, prior to the date hereof, true, correct and complete copies of all
such correspondence.
 
SECTION 3.26.           Investment Assets.  (a)  Section 3.26(a) of the Company
Disclosure Letter sets forth a true, complete and correct list of all Investment
Assets as of the close of business on June 30, 2015 (collectively, the
“Scheduled Investments”), with information included therein as to the cost of
each such Scheduled Investment and, if reasonably available, the market value
thereof.  None of the Scheduled Investments was in arrears or default in the
payment of principal or interest or dividends or, to the Knowledge of the
Company, had been permanently impaired to any material extent.


(b)          Section 3.26(b) of the Company Disclosure Letter sets forth a true,
complete and correct copy of the investment policy of the Company and the
Subsidiaries as in effect on the date of this Agreement (the “Investment
Policy”).


SECTION 3.27.           Company Ratings.  As of the date of this Agreement, the
financial strength of the Reinsurance Subsidiaries is rated “A” by A.M. Best
Company, Inc. (“A.M. Best”) and “A-” by Standard & Poor’s Ratings Group, a
division of the McGraw-Hill Companies, Inc. (“S&P”).  As of the date of this
Agreement, neither A.M. Best nor S&P has announced that it has under review its
rating of the financial strength of the Reinsurance Subsidiaries.  As of the
date of this Agreement, there are no conditions (financial or otherwise) imposed
specifically on any of the Reinsurance Subsidiaries by A.M. Best or S&P on
retaining any currently held rating assigned to the Reinsurance Subsidiaries.


- 36 -

--------------------------------------------------------------------------------

SECTION 3.28.           Agents; Binding Authority.  No agent, broker or other
person who is not an employee of any of the Reinsurance Subsidiaries has or,
since January 1, 2014, has had “binding authority” or permission to bind or
obligate any of the Reinsurance Subsidiaries to issue any insurance or
reinsurance Contract.


SECTION 3.29.           No Additional Representations and Warranties.  EXCEPT
FOR THE EXPRESS REPRESENTATIONS AND WARRANTIES MADE BY SELLER AND THE COMPANY IN
THIS AGREEMENT, SELLER AND THE COMPANY MAKE NO REPRESENTATION OR WARRANTY,
EXPRESS OR IMPLIED, CONCERNING THE SHARES, THE COMPANY, THE SUBSIDIARIES OR ANY
OTHER MATTER, INCLUDING WITH RESPECT TO THE ADEQUACY OF RESERVES.




ARTICLE IV

Representations and Warranties of Purchaser


Purchaser hereby represents and warrants to Seller that, except as set forth in
the Purchaser Disclosure Letter, the statements contained in this Article IV are
true, complete and correct:


SECTION 4.01.           Organization, Standing and Power.  Purchaser is duly
organized, validly existing and in good standing under the laws Singapore and
CMB is duly organized, validly existing and in good standing under the laws of
Bermuda.  Each of Purchaser and CMB has full corporate power and authority and
possesses all governmental franchises, licenses, permits, authorizations and
approvals necessary to enable it to own, lease or otherwise hold its properties
and assets and to carry on its business as presently conducted, other than such
franchises, licenses, permits, authorizations and approvals the lack of which,
individually or in the aggregate, have not had and would not reasonably be
expected to have a Purchaser Material Adverse Effect.  Purchaser has made
available to Seller true, correct and complete copies of the articles of
association of CMI.


SECTION 4.02.           Authority; Execution and Delivery; and Enforceability. 
Each of Purchaser and CMB has full corporate power and authority to execute this
Agreement and the Ancillary Agreements to which Purchaser or CMB, as applicable,
is, or is specified to be, a party and to consummate the Acquisition and the
other transactions contemplated hereby and thereby.  The execution and delivery
by Purchaser and CMB of this Agreement and the Ancillary Agreements to which
Purchaser or CMB, as applicable, is, or is specified to be, a party and the
consummation of the Acquisition and the other transactions contemplated hereby
and thereby have been duly authorized by all necessary corporate action on the
part of Purchaser and CMB.  Each of Purchaser and CMB has duly executed and
delivered this Agreement, and prior to the Closing will have duly executed and
delivered each Ancillary Agreement to which Purchaser or CMB, as applicable, is,
or is specified to be, a party, and, assuming due authorization, execution and
delivery hereof and thereof by the parties hereto or thereto, this Agreement
constitutes, and each Ancillary Agreement to which Purchaser or CMB, as
applicable is, or is specified to be, a party will after the Closing constitute,
Purchaser’s and CMB’s legal, valid and binding obligation, enforceable against
Purchaser and CMB in accordance with its terms, subject in each case to (i) the
effect of any applicable bankruptcy, insolvency, reorganization, moratorium and
similar laws relating to or affecting creditors’ rights and remedies generally
and (ii) the effect of equitable principles (regardless of whether
enforceability is considered in a proceeding in equity or at law).


- 37 -

--------------------------------------------------------------------------------

SECTION 4.03.           No Conflicts; Consents.


(a)            The execution and delivery by Purchaser and CMB of this Agreement
do not, the execution and delivery by Purchaser and CMB of each Ancillary
Agreement to which Purchaser or CMB, as applicable, is, or is specified to be, a
party will not, and the consummation of the Acquisition and the other
transactions contemplated hereby and thereby and compliance by Purchaser and CMB
with the terms hereof and thereof will not (i) conflict with, or result in any
violation of any provision of, the organization documents of Purchaser or CMB,
as applicable, (ii) conflict with, or result in any violation of or default
(with or without notice or lapse of time, or both) under, or give rise to a
right of termination, cancelation or acceleration of any obligation or to loss
of a material benefit under, or result in the creation of any Lien upon any of
the material properties or assets of Purchaser or any of its subsidiaries
(including CMB) under, any provision of any Contract to which Purchaser or any
of its subsidiaries (including CMB) is a party or by which any of their
respective properties or assets is bound or (iii) assuming (A) compliance with
the matters set forth in Section 3.04(a) (other than Section 3.04(a)(iii)(A))
(and assuming the accuracy of the representations and warranties made in Section
2.03(a) and Section 3.04(a)), (B) that the Consents referred to in Section
2.03(b), 3.04(b) and 4.03(b) are obtained and (C) that the filings referred to
in Section 2.03(b), 3.04(b) and 4.03(b) are made and any waiting periods
thereunder have terminated or expired, in the case of each of the foregoing
clauses (A) through (C), prior to the Closing, conflict with, or result in any
violation of any provision of, any Judgment or Applicable Law, in each case,
applicable to Purchaser or any of its subsidiaries  (including CMB) or their
respective properties or assets, other than, in the case of clauses (ii) and
(iii) above, any such items that, individually or in the aggregate, have not had
and would not reasonably be expected to have a Purchaser Material Adverse
Effect.   The consummation of the Acquisition will not result in any Reinsurance
Subsidiary being ineligible for a Permit to conduct its business in any
jurisdiction in which it conducts its business on the date hereof on the grounds
that such Reinsurance Subsidiary would then be directly or indirectly “owned” or
“controlled”, in whole or in part, by any Governmental Entity within the meaning
of any Government Ownership Restriction.  A “Government Ownership Restriction”
is an Applicable Law restricting or prohibiting licensure of an entity owned or
controlled by any Governmental Entity (such as, by way of example and not
limitation, § 1102(h) of the New York Insurance Law).  No circumstance or set of
facts exists that would reasonably be expected to cause a Governmental Entity or
Lloyd’s to disapprove of, or seek to restrict or prevent, the Acquisition on the
basis of a Government Ownership Restriction.


- 38 -

--------------------------------------------------------------------------------

(b)          Assuming the accuracy of the representations and warranties set
forth in the first two sentences of Section 3.11, no Consent of or from, or
registration, declaration, notice or filing made to or with, any Governmental
Entity or Insurance Regulator is required to be obtained or made by or with
respect to Purchaser or any Purchaser Related Person in connection with the
execution, delivery and performance of this Agreement or any Ancillary Agreement
or the consummation of the Acquisition or the other transactions contemplated
hereby and thereby, other than (i) compliance with and filings under the HSR
Act; (ii) the filing by Purchaser, CMI and CMB of a Form A or equivalent
document with the New York State Department of Financial Services, and approval
thereof, together with a request for determination of non-control in respect of
HGB in accordance with § 1501(c) of the New York Insurance Law or similar relief
in respect of HGB (the “New York Approvals”), (iii) the filing by Purchaser, CMI
and CMB of a Form A or equivalent document with the Tennessee Department of
Commerce and Insurance, and approval thereof, together with a disclaimer of
affiliation in respect of HGB in accordance with § 56-11-105(k) of the Tennessee
Statutes or a request for similar relief in respect of HGB (iv) assuming the
Run-Off Entities are held by the Company or any Subsidiary as of the Closing,
the filing by Purchaser, CMI and CMB of a Form A or equivalent document with the
Illinois Department of Insurance, and approval thereof, and a disclaimer of
affiliation in respect of HGB in accordance with 215 ILCS 5/131.19 or a request
for similar relief in respect of HGB; (v) filings by Purchaser, CMI, CMB and HGB
with, and Consents in respect thereof, from the Bermuda Monetary Authority under
the Exchange Control Act of 1972 of Bermuda and regulations thereunder (the
“Bermuda Approvals”); (vi) the filing of ownership and ownership management
assessment forms FFFS 2009:3; appendix 1a (natural person) (as applicable),
appendix 1b (legal person), appendix 1c (senior management in a firm that owns a
financial institution) and appendix 2 (management assessment) of Purchaser, CMI,
CMB and HGB and approval thereof by the Swedish Financial Supervisory Authority
(the “FFFS Approvals”); (vii) each of the U.K. Prudential Regulation Authority
and the U.K. Financial Conduct Authority having given notice that it approves or
has no objection to Purchaser, CMI, CMB and HGB acquiring control (within the
meaning of Section 181 of the U.K. Financial Services and Markets Act 2000) of
Sirius International Managing Agency Limited or, in the absence of such notice,
the U.K. Prudential Regulation Authority and/or the U.K. Financial Conduct
Authority (as the case may be) being treated in accordance with Section 189(b)
of the U.K. Financial Services and Markets Act 2000 as having approved
Purchaser, CMI, CMB and HGB acquiring such control; (viii) the Franchise Board
of Lloyd’s having given notice in accordance with paragraph 43 of the
Underwriting Byelaw of Lloyd’s (no. 2 of 2003) that it approves or has no
objection to Purchaser, CMI, CMB and HGB acquiring control (within the meaning
of Lloyd’s Definitions Byelaw (no. 7 of 2005)) of Sirius International Managing
Agency Limited; (ix) Lloyd’s having given notice in accordance with paragraph 12
of the Membership Byelaw (no. 5 of 2005) that it approves or has no objection to
Purchaser, CMI, CMB and HGB acquiring control (within the meaning of Lloyd’s
Definitions Byelaw (no. 7 of 2005)) of White Mountains Re Sirius Capital Limited
(the approvals or notifications in clauses (vii) through (ix), the “U.K.
Approvals”);  (x) approval from the Hong Kong Insurance Authority with respect
to Purchaser, CMI, CMB and HGB becoming a controller of BE Re, (xi) approval
from the applicable Insurance Regulators in Australia, Singapore and Labuan with
respect to Purchaser, CMI, CMB and HGB becoming a controller of Sirius
International Insurance Corporation which has regulated branches in those
countries; and (xii) such other Consents, registrations, declarations,
notifications or filings by or with respect to Purchaser or any Purchaser
Related Person that, if not obtained, made or given have not had and would not
reasonably be expected to have, individually or in the aggregate, a Purchaser
Material Adverse Effect.


- 39 -

--------------------------------------------------------------------------------

SECTION 4.04.           Litigation.  As of the date of this Agreement, (a) there
is no material Proceeding pending or, to the Knowledge of Purchaser, threatened
against Purchaser or any Purchaser Related Person and (b) to the Knowledge of
Purchaser, none of Purchaser or any Purchaser Related Person is a party to any
Judgment of or settlement agreement with a Governmental Entity that, in the case
of clauses (a) and (b) above, individually or in the aggregate, has had or would
reasonably be expected to have a Purchaser Material Adverse Effect.


SECTION 4.05.           Regulatory Filings; Ownership of Purchaser.


(a)           The Form A or equivalent document to be filed by Purchaser, CMI
and CMB with the New York State Department of Financial Services and the
Tennessee Department of Commerce and Insurance, together with all supporting
materials and documentation, will be, and the forms of such documents which have
been delivered to Seller prior to the date hereof are, true and correct.  The
filings to be filed with the U.K. Prudential Regulation Authority, the U.K.
Financial Conduct Authority and Lloyd’s by Purchaser, CMI, CMB and HGB, together
with all supporting materials and documentation, will be, and the forms of such
documents which have been delivered to Seller prior to the date hereof are, true
and correct. Seller acknowledges that Purchaser is not making any representation
in this Section 4.05(a) with respect to any information contained in such
filings that was provided to Purchaser by Seller or its affiliates.


(b)          Section 4.05(b) of the Purchaser Disclosure Letter sets forth a
true, correct and complete list of (i) all persons (including any group of
persons acting in concert) that, upon and immediately following the Closing,
directly or indirectly could be deemed to “control”, or exercise significant
influence over the management of, the Company and each of the Subsidiaries,
within the meaning of any Applicable Laws, (ii) all persons (including any group
of persons acting in concert) directly or indirectly holding 10% or more of the
shares of or voting power (including shares or voting power deemed to be held)
in Purchaser, CMI, CMB, BGB or HGB as of the date hereof and, in the case of
HGB, following completion of the merger of BGB with and into HGB (details of
which have been disclosed to Seller) and (iii) all persons (including any group
of persons acting in concert) that will directly or indirectly hold 10% or more
of the shares of or voting power (including shares or voting power deemed to be
held) in Purchaser, CMI, CMB, BGB or HGB immediately prior to Closing (any such
person described in clauses (i) through (iii), a “Potential Controller”).

 
- 40 -

--------------------------------------------------------------------------------

(c)           Section 4.05(c) of the Purchaser Disclosure Letter sets forth a
true, correct and complete list of all officers and directors of HGB.  The NAIC
biographical affidavit in respect of the sole director of HGB which has been
delivered to Seller prior to the date hereof is true, correct and complete.


SECTION 4.06.           Securities Act.  The Shares purchased by Purchaser or
CMB, as applicable, pursuant to this Agreement are being acquired for investment
only and not with a view to, or for sale in connection with, any public
distribution thereof, and neither Purchaser nor CMB shall offer to sell or
otherwise dispose of the Shares so acquired by Purchaser or CMB, as applicable,
in violation of any of the registration requirements of the Securities Act. 
Purchaser and CMB (either alone or together with Purchaser’s and CMB’s advisors)
have sufficient knowledge and experience in financial and business matters so as
to be capable of evaluating the merits and risks of Purchaser’s and CMB’s
investment in the Shares and is capable of bearing the economic risks of such
investment.


SECTION 4.07.           Availability of Funds.  Purchaser has, and will have
available to it at Closing on an unconditional basis, the financial capability
and all sufficient cash on hand necessary to pay the Purchase Price, to effect
all other transactions contemplated by this Agreement and the Ancillary
Agreements and to pay all fees and expenses of or payable by Purchaser and any
other amounts required to be paid by Purchaser in connection with the
consummation of the transactions contemplated by this Agreement and the
Ancillary Agreements.


SECTION 4.08.           Brokers.  No broker, investment banker, financial
advisor or other person is entitled to any broker’s, finder’s, financial
advisor’s or other similar fee or commission in connection with the Acquisition
or the other transactions contemplated hereby or by any Ancillary Agreement
based upon arrangements made by or on behalf of Purchaser or any of Purchaser’s
affiliates (including CMB).


SECTION 4.09.           No Insurance Affiliates.  As of the date hereof, neither
Purchaser nor any of its affiliates (including CMB) nor BGB, nor HGB, nor any
other Potential Controller, directly or indirectly, through one or more
intermediaries, controls, is controlled by, or is under common control with, any
other person that provides insurance or reinsurance products or services or
otherwise is subject to regulation by any Insurance Regulator in any
jurisdiction.  For purposes of this Section 4.09, “control” means control as
defined under or within the meaning of any applicable insurance laws, rules and
regulations of any jurisdiction or applicable with respect to any Insurance
Regulator, and the term “controlled” has the meaning correlative to the
foregoing.


SECTION 4.10.           No Additional Representations and Warranties.  EXCEPT
FOR THE EXPRESS REPRESENTATIONS AND WARRANTIES MADE BY PURCHASER IN THIS
AGREEMENT, PURCHASER MAKES NO REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED,
CONCERNING PURCHASER OR ANY OTHER MATTER.




- 41 -

--------------------------------------------------------------------------------

ARTICLE V

Covenants


SECTION 5.01.           Covenants Relating to Conduct of Business.  (a)  Except
as required by Applicable Law or the byelaws or requirements of Lloyd’s,
expressly required or permitted by this Agreement, as set forth in
Section 5.01(a) of the Company Disclosure Letter or with the prior written
consent of Purchaser (which consent shall not be unreasonably withheld, delayed
or conditioned), from the date of this Agreement to the Closing, the Company
shall, and shall cause the Subsidiaries to: (x) conduct their respective
businesses in the ordinary course in substantially the same manner as previously
conducted during the twelve months prior to the date of this Agreement; and (y)
to the extent consistent with clause (x), use their commercially reasonable
efforts to preserve intact their respective businesses and the current
relationships and goodwill of the Company and the Subsidiaries with customers,
suppliers, contractors, licensors, employees, agents, producers, distributors,
insureds, Insurance Regulators and others having business dealings with them. 
In addition (and without limiting the generality of the foregoing), except as
set forth in Section 5.01(a) of the Company Disclosure Letter, required by
Applicable Law or the byelaws or requirements of Lloyd’s or otherwise expressly
required or permitted by this Agreement, from the date of this Agreement to the
Closing, the Company shall not, and shall not permit any Subsidiary to, do any
of the following without the prior written consent of Purchaser (which consent
shall not be unreasonably withheld, delayed or conditioned):


(i)            (A) split, combine, reclassify or recapitalize any of its
outstanding capital stock or other equity interest or issue or authorize the
issuance of any other securities in respect of, in lieu of or in substitution
for shares of its outstanding capital stock or other equity interest or
(B) purchase, redeem or otherwise acquire any shares of outstanding capital
stock or other equity interest of the Company or any Subsidiary or any rights,
warrants or options to acquire any such shares or equity interest;


(ii)            issue, sell, grant or pledge any shares of capital stock or
other equity interest of the Company or any Subsidiary, any other voting
securities or any securities convertible into, or any rights, warrants or
options to acquire, any such shares, voting securities or convertible
securities;


(iii)         (A) amend the Company Memorandum of Association or the Company
Bye-Laws or (B) amend the comparable organizational documents of any Subsidiary;


(iv)         purchase, sell, lease, license or otherwise dispose of (including
by way of reinsurance) or acquire any assets (other than (x) Investment Assets,
which are the subject of clause (xvii) of this Section 5.01, (y) interests in
real property, which are the subject of clause (v) of this Section 5.01 and (z)
in the ordinary course of business consistent with past practice) for which the
aggregate consideration paid or payable in any individual transaction is in
excess of $1,000,000 or in the aggregate in excess of $5,000,000;
 
 
- 42 -

--------------------------------------------------------------------------------

                (v)          permit any Owned Property to become subject to any
Lien or other encumbrance, other than Permitted Liens, or enter into any
agreement for the sale, lease, option to sell or lease, or other disposition of
any Owned Property, or amend, extend, renew or otherwise modify in any material
respect any of the Real Property Leases;


(vi)         enter into any Contract with respect to any merger, consolidation,
liquidation, dissolution, business combination or similar transaction involving
a third party, on the one hand, and the Company or any Subsidiary, on the other
hand, or enter into any joint venture arrangement or partnership with any third
party;


(vii)        incur any financial indebtedness for borrowed money from third
party lending sources or entities that are not the Company or any Subsidiary
(other than accounts payable incurred in respect of property or services
purchased in the ordinary course of business consistent with past practice) or
assume, grant or guarantee the obligations of any third party or entity that is
not the Company or any Subsidiary, or make any third party loans or advances
(other than, in each case, in the ordinary course of business consistent with
past practice or consistent with the Investment Policy), in each case, for
individual amounts in excess of $1,000,000 or in the aggregate in excess of
$5,000,000;


(viii)      make any capital expenditures in excess of $1,000,000 individually
or $5,000,000 in the aggregate (other than capital expenditures included in the
business plans for the Company and the Subsidiaries that have been made
available to Purchaser prior to the date of this Agreement);


(ix)          establish, adopt, exercise discretion, amend or terminate any
Company Benefit Plan or any arrangement which, upon its establishment or
adoption, would constitute a Company Benefit Plan, except as required by
Applicable Laws or as required pursuant to the terms of any Company Benefit
Plan, or other written agreement, as in effect on the date of this Agreement;


(x)            make any material bonus, profit-sharing or similar payment, or
grant any equity or equity-related award, or fund, materially increase or
accelerate the vesting, payment or amount of, wages, salary, commissions, fringe
benefits, severance benefits, deferred compensation or other compensation or
benefits (including equity-based compensation, whether payable in cash or
otherwise) or remuneration payable to, or for the benefit of, any Employee, or
communicate to an Employee a plan, proposal or intention to conduct such
aforementioned actions, in each case except (A) (x) as required by Applicable
Laws, (y) the terms of any Company Benefit Plan or any compensation or benefit
plan maintained by Parent and its subsidiaries (other than the Company and the
Subsidiaries) or (z) any other written agreement set forth in Section 5.01(x) of
the Company Disclosure Letter, in each case as in effect on the date of this
Agreement or (B) in the ordinary course of business consistent with past
practice (including in connection with promotions and employee review cycles),
provided that in the case of this clause (B), to the extent reasonably
practicable, an Authorized Representative of the Company shall consult with an
Authorized Representative of the Purchaser prior to taking any such action;
 
- 43 -

--------------------------------------------------------------------------------

 
(xi)          (A) except in the case of an offer of employment that is
outstanding on the date hereof, hire any employee with an expected annual cash
compensation in excess of $500,000 or (B) terminate any Employee other than for
cause (as determined by the Company or a Subsidiary, as applicable, in its
reasonable discretion);


(xii)         (A) settle or compromise any material Tax audit, claim, dispute or
proceeding with any Taxing Authority or forgo the right to any refund of
material Taxes; (B) change the Company’s or any Subsidiary’s methods, policies
or practices of Tax accounting or methods of reporting income or deductions for
Tax purposes from those employed in the preparation of its most recently filed
Tax Return; (C) amend any material Tax Return of or with respect to the Company
or any of the Subsidiaries; (D) enter into any material agreement with a Taxing
Authority with respect to the Company or any of the Subsidiaries, or terminate
any material agreement entered into with a Taxing Authority with respect to the
Company or any of the Subsidiaries that is in effect as of the date hereof;
(E) alter or make any material Tax election; (F) request a ruling relating to
Taxes; or (G) grant any power of attorney relating to Tax matters;


(xiii)       make any material change in the policies, practices or principles
of the Company or the Subsidiaries in effect on the date hereof with respect to
underwriting or claims administration (other than any change necessitated by a
change in Applicable Law, GAAP or SAP);


(xiv)      enter into any commutations of, or amend, modify or otherwise revise,
any Company Reinsurance Contract that results in a material increase in risk or
change in coverage (other than (A) in the ordinary course of business consistent
with past practice during the 36 months prior to the date of this Agreement,
(B) with respect to any such commutation or amendment, modification or other
revision that would result in (1) an increase in net income or (2) a reduction
in net income of less than $2,500,000, (C) with respect to any such commutations
or any reinsurance agreement or treaty solely involving the Company and the
Subsidiaries or (D) with respect to any such commutations or any reinsurance
agreement or treaty solely involving the Company or any Subsidiary, on the one
hand, and Parent or any of its subsidiaries, on the other hand, which will be
fully commuted prior to Closing);
 
- 44 -

--------------------------------------------------------------------------------

 
(xv)        make any changes in any respect in the Company’s or any Subsidiary’s
financial accounting or actuarial methods, principles or practices, except as
may be required (A) by GAAP (or any interpretation thereof), (B) by SAP (or any
interpretation thereof) or (C) by Applicable Law;


(xvi)       amend or otherwise change the Investment Policy in any material
respect or manage Investment Assets other than in compliance with the Investment
Policy;


(xvii)     enter into any new line of business;


(xviii)    amend, extend, renew or otherwise modify in any material respect any
Listed Contract or enter into any Contract that would have been required to be
listed in Section 3.10 of the Company Disclosure Letter had it been entered into
prior to the date of this Agreement;


(xix)        compromise or settle any Proceeding involving the Company or any
Subsidiary which would result in any post-Closing obligation or restriction
other than (A) any claims-related Proceedings in the ordinary course of business
or (B) settlements or compromises that involve solely monetary damages;


(xx)         voluntarily abandon, terminate or fail to renew any material Permit
of the Company or the Subsidiaries except (A) as may be required in order to
comply with Applicable Law or (B) in the ordinary course of business; or


(xxi)        authorize any of, or commit or agree to take, whether in writing or
otherwise, to do any of, the foregoing actions.


(b)           Notice of Certain Events.  (i)  From the date of this Agreement
until the Closing, Seller shall promptly notify Purchaser in writing of: 
(A) any circumstance, event or action relating to any of Seller, the Company or
the Subsidiaries the existence, occurrence or taking of which has resulted or
would reasonably be expected to result in (1) the failure of any of the
conditions set forth in ‎Section 6.01 or Section 6.02 to be satisfied or (2)
Seller having the right to terminate this Agreement pursuant to Section
7.01(a)(v); (B) any notice or other communication from any person alleging that
the consent of such person is required in connection with the transactions
contemplated by this Agreement; and (C) any notice or other communication from
any Governmental Entity or Lloyd’s in connection with the transactions
contemplated by this Agreement.


(ii)           From the date of this Agreement until the Closing, Purchaser
shall promptly notify Seller in writing of:  (A) any circumstance, event or
action relating to Purchaser or any Purchaser Related Person the existence,
occurrence or taking of which has resulted or would reasonably be expected to
result in the failure of any of the conditions set forth in ‎Section 6.01 or
Section 6.03 to be satisfied; (B) any notice or other communication from any
person alleging that the consent of such person is required in connection with
the transactions contemplated by this Agreement or that any Governmental
Approval relating to any person other than Purchaser, CMI, CMB or HGB is
required; and (C) any notice or other communication from any Governmental Entity
or Lloyd’s in connection with the transactions contemplated by this Agreement.
 
- 45 -

--------------------------------------------------------------------------------

 
(iii)         From the date of this Agreement until the Closing, to the extent
reasonably practicable, Seller shall cause an Authorized Representative of the
Company to consult with an Authorized Representative of Purchaser prior to
discontinuing or terminating an existing line of business.


(iv)         Three Business Days prior to the Closing Date, Seller shall provide
written notice to Purchaser stating whether, based on information then available
to Seller and events that have occurred prior to such date, Seller intends to
exercise its right to terminate this Agreement pursuant to Section 7.01(a)(v);
provided, however, that in no event shall the delivery of such notice limit
Seller’s ability to exercise its right to terminate this Agreement pursuant to
Section 7.01(a)(v) to the extent further information becomes available to Seller
or a catastrophe event or events, including any and all natural or man-made
perils, occurs, in each case on or after the date of such notice.


(c)           Insurance.  The Company shall cause to be maintained all insurance
policies set forth in Section 3.12 of the Company Disclosure Letter or suitable
replacements therefor, in full force and effect through the close of business on
the Closing Date. 


(d)          From the date of this Agreement until the Closing, (i) no party
shall take any action that is intended to or would reasonably be expected to
result in the failure of the conditions set forth in Section 6.01 or Section
6.02 (in the case of Seller or the Company) or Section 6.01 or 6.03 (in the case
of Purchaser) and (ii) Purchaser shall ensure that (1) no person, or group of
persons acting in concert, directly or indirectly holds 10% or more of the
shares of or voting power (including shares or voting power deemed to be held)
in (x) CMI (other than BGB or HGB; provided that neither BGB nor HGB shall
increase the direct or indirect beneficial ownership of shares of or voting
power in CMI after the date hereof), (y) BGB or (z) HGB, (2) Purchaser is a
direct wholly owned subsidiary of CMI and (3) CMB is a direct wholly owned
subsidiary of Purchaser, in each case unless Seller otherwise consents in
writing.


(e)           The Company shall and shall cause each of its Subsidiaries to
conduct its and their business in accordance with all applicable legal and
administrative requirements in any jurisdiction.


(f)            Except with respect to the transactions set forth in Section
5.01(f)(i) of the Company Disclosure Letter, Seller shall not and shall procure
that neither the Company nor any of its Subsidiaries shall enter into any
Contract with respect to the transactions set forth in Section 5.01(f)(ii) of
the Company Disclosure Letter (the transactions set forth in Sections 5.01(f)(i)
of the Company Disclosure Letter and 5.01(f)(ii) of the Company Disclosure
Letter, the “Restricted Transactions”) without the prior written consent of
Purchaser (which consent shall not be unreasonably withheld, delayed or
conditioned). Seller shall cause an Authorized Representative of the Company to
regularly consult with an Authorized Representative of Purchaser regarding the
progress of the Restricted Transactions.
 
 
- 46 -

--------------------------------------------------------------------------------

 
(g)          Promptly following the date of this Agreement, each of Purchaser
and the Company shall designate one or more representatives (each, an
“Authorized Representative”) who shall be the authorized representative of such
party for the purposes set forth in this Agreement.


SECTION 5.02.            Access to Information; Books and Records.


(a)           Seller shall cause the Company and the Subsidiaries to afford to
Purchaser and its accountants, counsel and other representatives reasonable
access, upon reasonable notice during normal business hours during the period
prior to the Closing, to all the officers, properties and Books and Records of
the Company and the Subsidiaries and, during such period, shall cause the
Company and the Subsidiaries to furnish promptly to Purchaser any available
information concerning the Company or a Subsidiary as Purchaser may reasonably
request, so long as such access or requests do not unreasonably disrupt the
normal operations of the Company and the Subsidiaries; provided, however, that
the Company and the Subsidiaries may withhold any document or information to the
extent that it would require the Company or any Subsidiary to (i) disclose
information subject to attorney client privilege or other legal privilege if
such disclosure would jeopardize such privilege, (ii) violate any Applicable Law
or (iii) disclose records or information which, in the reasonable good faith
opinion of the Company, would expose the Company to the risk of liability for
disclosure of sensitive, confidential or Personal Information; provided, that,
in each case, Seller shall cause the Company and the Subsidiaries to use
commercially reasonable efforts to allow for such disclosure in a manner that
does not result in the loss of such privilege, violate Applicable Law or expose
the Company to liability for disclosure of sensitive, confidential or Personal
Information, as applicable.


(b)          At the Closing, Seller shall cause all Books and Records (i) in the
possession of Seller or Parent or any subsidiary thereof (other than the Company
and the Subsidiaries), (ii) that relate exclusively to the business of the
Company and the Subsidiaries and (iii) copies of which are not already located
or accessible (in physical or electronic form) at any offices of any of the
Company or any Subsidiary or otherwise in the possession of the Company or the
Subsidiaries, to be delivered, at Purchaser’s expense, to the Company (or a
person designated by Purchaser) in the manner (and in the case of physical Books
and Records, at the location(s)) reasonably requested by Purchaser. 
Notwithstanding the foregoing, this Section 5.02(b) shall not require Seller to
cause the delivery of copies of any Books and Records relating to the business
of the Company and the Subsidiaries that (A) are contained within accounts,
ledgers, books, records, reports or other information of Seller or Parent or any
subsidiary thereof (other than the Company and the Subsidiaries) or (B) were
prepared by or exclusively for the use of Seller or Parent or any subsidiary
thereof (other than the Company and the Subsidiaries).
 
 
- 47 -

--------------------------------------------------------------------------------

 
SECTION 5.03.            Confidentiality.  Purchaser acknowledges that the
information being provided to it in connection with the Acquisition and the
consummation of the other transactions contemplated hereby is subject to the
terms of a confidentiality agreement, dated January 29, 2015, between CM
International Capital Limited and Parent (the “Purchaser Confidentiality
Agreement”), the terms of which are incorporated herein by reference.  Seller
acknowledges that the information regarding Purchaser and its affiliates being
provided to it by Purchaser or its representatives in connection with the
Acquisition and the consummation of the other transactions contemplated hereby
is subject to the terms of a confidentiality agreement, dated June 4, 2015,
between Purchaser and Parent (the “Seller Confidentiality Agreement” and,
together with the Purchaser Confidentiality Agreement, the “Confidentiality
Agreements”), the terms of which are incorporated herein by reference. 
Effective upon, and only upon, the Closing, the Confidentiality Agreements shall
terminate with respect to information relating solely to the Company and the
Subsidiaries; provided, however, that (i) Purchaser acknowledges and agrees that
any and all other information provided to it by Seller or Seller’s
representatives concerning Seller, Parent or any other subsidiary of Parent
(other than the Company and the Subsidiaries), and (ii) Seller acknowledges and
agrees that any and all other information provided to it by Purchaser concerning
Purchaser or its affiliates, shall remain subject to the terms and conditions of
the applicable Confidentiality Agreement after the Closing Date.


- 48 -

--------------------------------------------------------------------------------

SECTION 5.04.            Reasonable Best Efforts; Consents, Approvals and
Filings; Antitrust Strategy.  (a)  Upon the terms and subject to the conditions
and other agreements set forth in this Agreement, each of Seller, the Company,
Purchaser and CMB shall, and Purchaser and CMB shall cause CMI to, use its
reasonable best efforts to take, or cause to be taken, and Purchaser and CMB
shall cause all other Potential Controllers (other than Purchaser, CMI and CMB)
if applicable to take or cause to be taken, all actions, and to do or cause to
be done, and to assist and cooperate in doing, all things necessary, proper or
advisable to consummate and make effective as promptly as practicable the
Acquisition and the other transactions contemplated by this Agreement, including
using its reasonable best efforts to (i) comply as promptly as reasonably
practicable with all requirements of Governmental Entities and Lloyd’s
applicable to the Acquisition, (ii) seek to obtain or make as promptly as
reasonably practicable all approvals, filings or notices necessary or advisable
in connection with the Acquisition, including any approvals, filings or notices
required under the HSR Act and in connection with the Regulatory Approvals (the
“Governmental Approvals”), and (iii) fulfill or cause the fulfillment of the
conditions to Closing set forth in Article VI.  The parties shall, and Purchaser
shall cause all other Potential Controllers to, cooperate with the reasonable
requests of each other in seeking to obtain as promptly as practicable all such
Governmental Approvals.  In connection therewith, Seller and Purchaser shall
make, and cause their respective affiliates, and in the case of Purchaser, all
other Potential Controllers, to make, all filings required by Applicable Laws
and the byelaws and requirements of Lloyd’s as promptly as practicable after the
date hereof in order to facilitate prompt consummation of the Acquisition and
the other transactions contemplated by this Agreement, and shall provide and
shall cause their respective affiliates, and in the case of Purchaser, all other
Potential Controllers, to provide such information and communications to
Governmental Entities and Lloyd’s as such Governmental Entities and Lloyd’s may
request. For the purposes of this Section 5.04, “reasonable best efforts” shall
not require Purchaser to take or agree to take any action or agree to any
condition, limitation, restriction or requirement that, individually or in the
aggregate with any other actions, conditions, limitations, restrictions or
requirements, would result in a Burdensome Condition.  A “Burdensome Condition”
means (i) a material adverse effect on the business, operations, condition
(financial or otherwise) or results of operation of (x) Purchaser and its
subsidiaries, taken as a whole or (y) the Company and the Subsidiaries, taken as
a whole or (ii) any requirement to sell, license, assign, transfer, divest, hold
separate or otherwise dispose of, before or after the Closing Date, any material
assets (other than Investment Assets) or businesses of Purchaser, the Company or
the Subsidiaries or any of their respective affiliates, or (iii) the imposition
on Purchaser or any Reinsurance Subsidiary by any Governmental Entity of any
capital requirement not applicable to insurers generally in the jurisdiction of
such Governmental Entity that expressly requires Purchaser or any of its
affiliates to contribute more than $75,000,000 of additional capital to the
Company and the Subsidiaries  (including in order to fulfill trusteed assets
requirements) (provided that, for the avoidance of doubt (x) to the extent that
the Company and the Subsidiaries are not prohibited under Applicable Law and the
byelaws or requirements of Lloyd’s, the Company and the Subsidiaries shall
transfer capital and apply assets to fulfill any such capital requirement
(including any such trusteed asset requirement), and (y) (1) any trusteed asset
requirement to the extent so funded by capital of the Company or any of its
Subsidiaries and (2) any transfer solely among the Company and its Subsidiaries
shall not be deemed a contribution of Purchaser or any of its affiliates;
provided further that, to the extent such transfer of capital among the Company
and its Subsidiaries to fulfill such capital requirements (including any
trusteed asset requirement) causes a Governmental Entity with jurisdiction over
a transferring entity to impose an express obligation on Purchaser or any of its
affiliates to contribute additional capital to such transferring entity, such
contribution obligation shall also be subject to this clause (iii), including
the foregoing proviso).
 
- 49 -

--------------------------------------------------------------------------------

 
(b)       Without limiting the generality of the foregoing, as soon as
reasonably practicable after the date of this Agreement, the parties shall make,
and Purchaser shall cause all other Potential Controllers to make, all filings
and notifications with all Governmental Entities and Lloyd’s that may be or may
become reasonably necessary, proper or advisable under this Agreement and
Applicable Laws and the byelaws and requirements of Lloyd’s to consummate and
make effective the Acquisition and the other transactions contemplated by this
Agreement, including (i) Purchaser causing all documents, forms, applications,
submissions and notifications (including an application by HGB for the
determination of non-control in the form required by the New York State
Department of Financial Services) to be filed with Insurance Regulators or
otherwise in each jurisdiction where required by applicable insurance or
financial services laws or the byelaws and requirements of Lloyd’s with respect
to the Acquisition (including with respect to the Regulatory Approvals), such
filings to be made as promptly as practicable, and in any event not later than
20 Business Days following the date of this Agreement and, in each case, to be
in compliance with all material requirements of Applicable Law or the byelaws
and requirements of Lloyd’s, if applicable, and (x) in the case of the Form A of
Purchaser, CMI and CMB to be filed with the New York State Department of
Financial Services and the Tennessee Department of Commerce and Insurance and
the filings of Purchaser, CMI, CMB and HGB in respect of the U.K. Approvals, to
be in substantially the form which has been delivered to Seller prior to the
date hereof, (y) in the case of the request for determination of non-control or
disclaimer of affiliation or similar relief, as applicable, in respect of HGB to
be filed with the New York State Department of Financial Services and the
Tennessee Department of Commerce and Insurance, to be substantially consistent
with the information regarding BGB and HGB contained in the filings of HGB in
respect of the U.K. Approvals in the form which has been delivered to Seller
prior to the date hereof and (z) to the extent that HGB is required by the New
York State Department of Financial Services or the Tennessee Department of
Commerce and Insurance to file a Form A, (1) such Form A will be substantially
consistent with the information regarding HGB and BGB contained in the filings
of HGB in respect of the U.K. Approvals in the form which has been delivered to
Seller prior to the date hereof and (2) the NAIC biographical affidavit in
respect of the sole director of HGB to be submitted with such Form A will be
substantially in the form which has been delivered to Seller prior to the date
hereof, (ii) Seller and Purchaser each making an appropriate filing of a
notification and report form pursuant to the HSR Act with respect to the
Acquisition, such filings to be made not later than 10 Business Days following
the date of this Agreement, (iii) Seller and Purchaser each making as promptly
as reasonably practicable any other filing that may be required under any other
applicable antitrust or competition law or by any Governmental Entity with
jurisdiction over enforcement of any applicable antitrust or competition laws
and (iv) Seller and Purchaser causing to be made as promptly as reasonably
practicable any other filing that may be required under any insurance, financial
services or similar Applicable Law or the byelaws or requirements of Lloyd’s or
by any Governmental Entity with jurisdiction over enforcement of any applicable
insurance, financial services or similar Applicable Law or Lloyd’s, including,
in the case of Purchaser, any such filings required to be made by any other
Potential Controller.  Seller and Purchaser each shall supply, and Purchaser
shall cause each other Potential Controller to supply, as promptly as reasonably
practicable any additional information and documentary material that may be
reasonably requested pursuant to the HSR Act or any other Applicable Laws or the
byelaws or requirements of Lloyd’s.  Purchaser shall have sole responsibility
for the filing fees associated with all filings under the HSR Act and any
filings required by applicable insurance laws, and Seller and Purchaser shall
equally bear the cost of any filing fees associated with any other required
filings.  Prior to furnishing any written materials to any Insurance Regulator
in connection with the Acquisition or the other transactions contemplated by
this Agreement, the furnishing party shall provide the other party with a copy
thereof and Purchaser shall provide Seller a copy of any such materials to be
furnished by each other Potential Controller, and such other party shall have a
reasonable opportunity to provide comments thereon.  Each party shall give to
the other party prompt written notice if it receives, and Purchaser shall give
Seller prompt written notice if any other Potential Controller receives, any
notice or other communication from any Insurance Regulator in connection with
the Acquisition or the other transactions contemplated by this Agreement, and,
in the case of any such notice or communication which is in writing, shall
promptly furnish such other party with a copy thereof.  If any Insurance
Regulator requires that a hearing or pre-application meeting be held in
connection with any requisite approval, Purchaser and CMB shall, and shall cause
CMI to, use its reasonable best efforts to arrange, and Purchaser shall cause
each other Potential Controller to arrange, for such hearing or pre-application
meeting to be held as promptly as practicable after the notice that such hearing
or pre-application meeting is required has been received by Purchaser, CMI, CMB
or such other Potential Controller and Seller shall use its reasonable best
efforts, and shall cooperate with Purchaser in its efforts, to arrange that such
hearings or pre-application meetings are held as promptly as practicable after
Purchaser, CMI, CMB or such other Potential Controller receives notice that such
hearing or pre-application meeting is required.  Purchaser shall give to Seller
reasonable prior written notice of the time and place when any meetings or other
conferences may be held by it, CMI, CMB or any other Potential Controller with
any Insurance Regulator in connection with the Acquisition and the other
transactions contemplated by this Agreement, and Seller shall have the right to
have a representative or representatives attend or otherwise participate in any
such meeting or conference; provided, however, that Purchaser shall have the
right to require Seller’s representative or representatives to not attend or
participate in any portion of any such meeting or conference to the extent that
Purchaser reasonably believes such meeting or conference will involve
discussions of confidential information of Purchaser.  Neither party shall be
required to comply with any of the foregoing provisions of this Section 5.04(b)
to the extent that such compliance would be prohibited by Applicable Law.
 
- 50 -

--------------------------------------------------------------------------------

   (c)      From and after the date of this Agreement, Seller and Purchaser
shall use their reasonable best efforts, and shall cooperate with each other, to
obtain as soon as reasonably practicable following the date hereof all required
approvals, consents, waivers or authorizations from third parties under any
Listed Contract required in connection with the consummation of the transactions
contemplated by this Agreement and the Ancillary Agreements (each, a “Third
Party Consent”).  Seller and Purchaser shall equally bear the costs, fees and
expenses (including any license or other fees and expenses) associated with
obtaining the Third Party Consents.   In the event any Third Party Consent is
not obtained by the Closing Date, (i) Seller shall continue at Purchaser’s
request to use reasonable best efforts to cooperate with Purchaser in attempting
to obtain any such Third Party Consent, (ii) to the extent practicable, Seller
and Purchaser shall negotiate in good faith with respect to an alternative
arrangement (such as a license or transition services agreement) until such time
as such Third Party Consent has been obtained which results in the Company and
the Subsidiaries receiving the benefits and bearing all the costs, liabilities
and burdens with respect to any such Listed Contract (provided, however, that
the Company shall undertake to pay or satisfy all costs, expenses, obligations
and liabilities incurred by Seller or any of its affiliates in connection with
any such alternative arrangement) and (iii) notwithstanding anything in this
Agreement to the contrary, subject to Seller using its reasonable best efforts
as required by this Section 5.04(c), the failure of any such Third Party Consent
to be obtained shall in no event be deemed to give rise to a breach or
inaccuracy in any representation, warranty, covenant or agreement given or made
by Seller in this Agreement or give rise to any indemnification obligation under
Article VIII and shall not be considered for purposes of determining the
satisfaction of any of the conditions set forth in Article VI.


- 51 -

--------------------------------------------------------------------------------

(d)          Notwithstanding anything to the contrary in this Agreement, subject
to Purchaser’s compliance with its obligations pursuant to Section 5.04(a) and
(b), Purchaser has the sole right to control and direct all antitrust strategy
in connection with review of the Agreement by any Governmental Entity, or any
litigation by, or negotiations with, any antitrust authority or other person
relating to the Acquisition under the HSR Act or any other antitrust law and
will take the lead in all meetings, discussions and communications with any
Governmental Entity relating to obtaining antitrust approval for the Agreement;
provided that, to the extent reasonably practicable and not prohibited by
Applicable Law, Purchaser will provide Seller an opportunity to review in
advance, and Purchaser will consult with and consider in good faith the comments
of Seller and/or the Company with respect to, any filing, communication,
defense, litigation, negotiation or strategy. If there is a disagreement about
antitrust strategy, the Purchaser’s decision controls.


SECTION 5.05.            Expenses.  Whether or not the Closing takes place, and
except as set forth in Section 5.04, Article VIII and Article IX, all fees,
costs and expenses incurred in connection with this Agreement and the Ancillary
Agreements and the transactions contemplated hereby and thereby shall be paid by
the party incurring such fees, costs or expenses.


SECTION 5.06.            Employee Matters.


(a)            For the twelve months immediately following the Closing Date (the
“Continuation Period”), Purchaser shall, or shall cause the Company and the
Subsidiaries or Purchaser’s other affiliates to, provide to each Employee who
continues employment with the Company and the Subsidiaries after the Closing
Date (such Employees, the “Continuing Employees”) (i) a base salary or base
wages and incentive compensation opportunities (both annual and long-term) that
are no less favorable in the aggregate than the base salary or base wages and
incentive compensation opportunities (both annual and long-term) applicable to
such Continuing Employee immediately prior to the Closing (with long-term
incentive opportunities being based on performance goals relating to the Company
and the Subsidiaries), (ii) employee benefits (other than defined benefit
pension and retiree medical benefits) that are no less favorable in the
aggregate than those provided to such Continuing Employee immediately prior to
the Closing and (iii) in the case of each such Continuing Employee whose
employment is terminated by Purchaser and its affiliates (including, after the
Closing, the Company and the Subsidiaries) prior to the last day of the
Continuation Period, severance benefits and payments that are no less favorable
in the aggregate than the severance benefits and payments that would have been
provided to such Continuing Employee under the applicable severance policy or
practice of the Company and the Subsidiaries immediately prior to the Closing. 
Subject to the limitations under Section 5.01(a) of this Agreement, nothing in
this Agreement shall be construed as altering or limiting the rights of the
Company and the Subsidiaries to (x) terminate the employment of any Employee,
(y) amend, modify or terminate any compensation or employee benefit plan,
program, agreement or arrangement, subject to the terms of such plan, program,
agreement or arrangement or as necessary to comply with Applicable Laws or
(z) except as expressly set forth herein, change the terms or conditions of
employment of any Employee.  Except as contemplated under Sections 5.06(g) and
5.06(h), the active participation of the Participants in the compensation and
benefit plans, programs and arrangements of Parent and its affiliates (other
than a Stand-Alone Benefit Plan) shall terminate effective as of the Closing,
and from and after the Closing, none of Purchaser or its affiliates (including,
after the Closing, the Company and the Subsidiaries) shall have any Liability
under or in respect of (and Purchaser and its affiliates (including, after the
Closing, the Company and the Subsidiaries) shall be indemnified and held
harmless by Parent with respect to) such compensation and benefit plans,
programs and arrangements of the Parent and its affiliates.  From and after the
Closing, none of Parent or any of its affiliates shall have any Liability under
or in respect of (and Parent and its affiliates shall be indemnified and held
harmless with respect to) the Stand-Alone Benefit Plans.


- 52 -

--------------------------------------------------------------------------------

(b)            Parent, Seller and Purchaser intend that the consummation of the
transactions contemplated by this Agreement shall not constitute or give rise to
a severance of employment of any Employee (or, if applicable, severance from
service of any other service provider) prior to or upon such consummation of
such transactions and that the Employees and such service providers shall have
continuous and uninterrupted employment or service (as applicable) immediately
before and immediately after the Closing.  Notwithstanding anything herein to
the contrary, Parent and its affiliates shall not have any responsibility for,
and the Purchaser and its affiliates shall hold harmless and indemnify Parent
and its affiliates with respect to, any and all Liabilities arising as a result
of the actual or constructive termination of (i) an Employee’s employment (or,
if applicable, other service provider’s service) as a result of the consummation
of the transactions contemplated by this Agreement and (ii) a Continuing
Employee’s employment (or, if applicable, other service provider’s service) with
Purchaser and its affiliates (including the Company and the Subsidiaries) on or
after the Closing.


(c)            From and after the Closing Date, Purchaser shall, or shall cause
the Company and the Subsidiaries or Purchaser’s other affiliates to, (i) honor
all obligations under the Stand-Alone Benefit Plans in accordance with their
terms as in effect immediately prior to the Closing, (ii) recognize all the
Continuing Employees’ accrued and unused vacation and other paid time-off
benefits consistent with the terms of the vacation or similar policies of the
Company and the Subsidiaries applicable to Continuing Employees as in effect
immediately prior to the Closing and (iii) pay, no later than March 15, 2016,
all annual bonuses that are payable to Continuing Employees with respect to the
2015 fiscal year under the terms of the annual bonus plans of the Company and
the Subsidiaries (the “FY 2015 Bonuses”) provided that the aggregate amount paid
by Purchaser and its affiliates (including, after the Closing, the Company and
the Subsidiaries) to Continuing Employees with respect to the FY 2015 Bonuses
shall not be less than the amount accrued as a liability in respect of the FY
2015 Bonuses in the calculation of the Closing Date Book Value.  For the
avoidance of doubt, for purposes of the SIG LTIP, the transactions contemplated
by this Agreement shall be deemed to constitute a “change in control” with
respect to the Participants.


(d)            From and after the Closing Date, Purchaser shall, or shall cause
the Company and the Subsidiaries or Purchaser’s other affiliates to, (i)
recognize, for all purposes under all plans, programs and arrangements
established or maintained by Purchaser or any of its affiliates (including,
after the Closing, the Company and the Subsidiaries) a Continuing Employee’s
service with Parent and its affiliates (including the Company and the
Subsidiaries) and any of their respective predecessors, including for purposes
of eligibility, vesting and benefit levels and benefit accruals (other than
benefit accruals under a defined benefit pension plan), provided that no such
recognition of service shall be required to the extent that it would result in a
duplication of benefits, (ii) waive any pre-existing condition exclusion,
actively-at-work requirement or waiting period under all employee health and
other welfare benefit plans established or maintained by Purchaser or any of its
affiliates (including, after the Closing, the Company and the Subsidiaries) for
the benefit of Continuing Employees, except to the extent such pre-existing
condition, exclusion, requirement or waiting period would have been applicable
under the corresponding Company Benefit Plan or any plan, program, agreement,
arrangement or understanding that is required by Applicable Laws immediately
prior to the Closing and (c) provide full credit for any co-payments,
deductibles or similar out-of –pocket payments made or incurred by Continuing
Employees prior to the Closing Date for the plan year in which the Closing
occurs.


- 53 -

--------------------------------------------------------------------------------

(e)            Purchaser agrees to provide, or to cause its affiliates to
provide, any required notice under the Worker Adjustment and Retraining
Notification Act (the “WARN Act”) and any similar Applicable Law and to
otherwise comply with the WARN Act and any Applicable Law with respect to any
“plant closing” or “mass layoff” (as defined in the WARN Act) or group
termination or similar event affecting Employees (including as a result of the
consummation of the transactions contemplated by this Agreement) and occurring
on or after the Closing Date.  Parent and Purchaser shall indemnify and hold
each other harmless, respectively, with respect to, any Liability incurred
pursuant to the WARN Act or any similar Applicable Law in connection with any
Employee whose employment terminates before the Closing Date (in the case of
Parent’s indemnity) or on or after the Closing Date (in the case of Purchaser’s
indemnity).    Seller shall notify Purchaser prior to the Closing of any layoffs
of any Employees in the 90-day period prior to the Closing.


(f)            (i) Each SIG Performance Unit Award that is outstanding
immediately prior to the Closing shall remain outstanding in accordance with its
terms from and after the Closing, and service with the Company and the
Subsidiaries following the Closing shall be taken into account for purposes of
determining the vesting of each such SIG Performance Unit Award after the
Closing.  Each SIG Performance Unit Award shall be settled in cash by Purchaser
and the Company after the Closing in accordance with its terms based on the
Payment Value (as defined in the SIG LTIP) and Payout Percentage (as defined in
the SIG LTIP) for the applicable Award Period (as defined in the SIG LTIP), in
each case, as determined by Purchaser and the Company in accordance with the SIG
LTIP; provided that Parent hereby agrees and acknowledges that such Payment
Value and Payout Percentage (calculated in accordance with Section 5(c) of the
SIG LTIP) shall not reflect the effect of the transactions contemplated by this
Agreement on the UROC (as defined in the SIG LTIP) for such Award Period;
provided further that, as soon as reasonably practicable after the last day of
the applicable Award Period, Purchaser and the Company shall notify Seller of
the Payment Value and Payout Percentage determined by Purchaser and the Company
with respect to such Award Period.  Notwithstanding any other provision of this
Section 5.06 to the contrary, the aggregate amount of cash paid by Purchaser and
the Company to holders of SIG Performance Unit Awards outstanding immediately
prior to the Closing for purposes of settling such awards shall not be less than
the Aggregate Adjusted SIG PUA Amount (as defined below).


- 54 -

--------------------------------------------------------------------------------

(ii)            Purchaser acknowledges and agrees that, from and after the
Closing Date, (A) Purchaser and its affiliates (including the Company and the
Subsidiaries) shall be solely responsible for (and Seller and its affiliates
shall not have any Liability under or in respect of (and shall be indemnified
and held harmless by Purchaser and its affiliates with respect to)) any payment
(including any employment or similar Taxes (including social security
contributions or the local equivalent)) required to be made in respect of the
settlement of SIG Performance Unit Awards, it being understood and agreed
however that Parent shall indemnify and hold harmless Purchaser and its
affiliates (including the Company and the Subsidiaries after the Closing Date)
from and against any liability arising from or with respect to the effect of the
proposed transactions contemplated by this Agreement on the calculation of the
UROC under Section 5(c) of the SIG LTIP, and (B) the Company and its
Subsidiaries shall be responsible for all Tax withholding and reporting
obligations with respect to the SIG Performance Unit Awards.


(iii)           In connection with the Seller’s calculation of the Estimated
Closing Book Value, Seller shall determine, with respect to each SIG Performance
Unit Award that is outstanding immediately prior to the Closing Date, (A) the
SIG PUA Amount (as defined below) and (B) the Adjusted SIG PUA Amount (as
defined below).  For purposes of this Agreement, the “SIG PUA Amount” shall
equal the product of (1) the number of Performance Units subject to a SIG
Performance Unit Award, (2) the Payment Value with respect to such SIG
Performance Unit Award and (3) the Payout Percentage with respect to such SIG
Performance Unit Award, and the Payment Value and Payout Percentage shall be
determined as described in this Section 5.06(f)(iii).  The Payment Value and the
Payout Percentage with respect to the applicable Award Period shall be
determined for purposes of the calculation of Estimated Closing Book Value and
Closing Date Book Value, as applicable, by taking into account the UROC as of
the Business Day immediately prior to the Closing Date and, with respect to the
portion of such Award Period occurring on and after the Closing Date, based on a
forecast of the UROC with respect to the remainder such Award Period (in each
case, without regard to any effect of the transactions contemplated under this
Agreement on the UROC).  Such determinations of the SIG PUA Amount, the
applicable Payment Value and the applicable Payout Percentage shall otherwise be
in accordance with the terms of the SIG LTIP and otherwise consistent with past
practice.  The “Adjusted SIG PUA Amount” shall equal the product of (1) the
applicable SIG PUA Amount and (2) the Pre-Closing Pro-Rata Portion.
 
The Estimated Closing Book Value as determined pursuant to Section 1.03(c)(i)
and the Closing Date Book Value as finally determined in accordance with Section
1.04 shall (x) reflect as liabilities (A) the Aggregate Adjusted SIG PUA Amount
and (B) the employer-paid portion of any employment or similar Taxes (including
social security contributions or the local equivalent) that would be imposed on
the Company or a Subsidiary upon the payment of the Aggregate Adjusted SIG PUA
Amount and (y) reflect as assets the Tax Benefit attributable to the amounts in
clause (x).  The calculation of each amount in the preceding sentence (and each
component thereof) shall be subject to the provisions of Section 1.04 and shall
be made in accordance with the Applicable Accounting Principles.




- 55 -

--------------------------------------------------------------------------------

(g)            (i) Prior to the Closing, the Board of Directors of Parent (or a
duly authorized committee thereof) shall adopt such resolutions and take such
other actions as may be necessary to provide that, notwithstanding any provision
to the contrary in the Parent LTIP, each Parent Performance Share Award that is
outstanding immediately prior to the Closing shall remain outstanding in
accordance with its terms from and after the Closing and shall be assumed by the
Company (provided that service with the Company and the Subsidiaries following
the Closing shall be taken into account for purposes of vesting thereunder after
the Closing) and shall be settled in cash by Purchaser and the Company after the
Closing in accordance with its terms based on (A) the Performance Percentage (as
defined in the Parent LTIP) for the applicable Award Period (as defined in the
Parent LTIP), as determined by Parent in accordance with the Parent LTIP, which
Performance Percentage shall be the same as the Performance Percentage
determined by Parent to be applicable to the Parent Performance Share Awards
held by then-active employees of Seller and its affiliates (other than employees
of the Company and the Subsidiaries) with respect to the same Award Period and
(B) the Parent common share price (as determined by the Parent in good faith in
accordance with the Parent LTIP) at the time of settlement; provided that, as
soon as reasonably practicable after the last day of the applicable Award
Period, Seller shall notify Purchaser of the Performance Percentage for the
applicable Award Period and such Parent common share price.  The amount payable
by the Purchaser and the Company to settle such a Parent Performance Share Award
is referred to as the “Parent PSA Amount”.


(ii)            With respect to each Parent Performance Share Award that is
outstanding immediately prior to the Closing, in the event that the holder’s
employment with the Company and the Subsidiaries terminates during the
applicable Award Period, the Purchaser shall notify Seller of such termination
promptly, and in any event no more than five days following the date of such
termination.  Purchaser acknowledges and agrees that, from and after the Closing
Date, (A) Purchaser and its affiliates (including the Company and the
Subsidiaries) shall be solely responsible for (and Seller and its affiliates
shall not have any Liability under or in respect of (and shall be indemnified
and held harmless by Purchaser and its affiliates with respect to)) any payment
(including any employment or similar Taxes (including social security
contributions or the local equivalent)) required to be made in respect of the
settlement of such Parent Performance Share Awards and (B) the Company and its
Subsidiaries shall be responsible for all withholding and reporting obligations
with respect to such Parent Performance Share Awards; provided, however, that
Parent shall indemnify and hold harmless the Purchaser and its affiliates
(including the Company and the Subsidiaries after the Closing Date), from and
against any Liability arising out of or with respect to the calculation of the
Parent PSA Amount.


- 56 -

--------------------------------------------------------------------------------

(iii)           Section 5.06(g)(iii) of the Company Disclosure Letter sets forth
the target value of each Parent Performance Share Award outstanding on the date
hereof (the “Specified Target Value”).


(iv)           (A) As soon as practicable following the last day of an
applicable Award Period, Seller shall determine, subject to Purchaser’s
opportunity to review and comment on the basis for Parent’s determination, (1)
the After-Tax Parent PSA Amount and the (2) After-Tax Post-Closing Parent PSA
Amount for each Parent Performance Share Award settled at the end of such Award
Period.  The “After-Tax Parent PSA Amount” for an award shall equal (1) the
Parent PSA Amount for such award (which shall exclude any increase in an award
by reason of the termination of employment of an Employee after the Closing
Date) plus the employer-paid portion of any employment or similar Taxes
(including social security contributions or the local equivalent) imposed on the
Company or its Subsidiaries with respect to the payment of the Parent PSA
Amount, minus (2) the Tax Benefit attributable to the payment or accrual of the
amount described in clause (1).   The “After-Tax Post-Closing Parent PSA Amount”
for an award shall equal (1) the product of (x) the Specified Target Value for
such award plus the employer-paid portion of any employment or similar Taxes
(including social security contributions or the local equivalent) that would be
imposed on the Company or its Subsidiaries in respect of the payment of such
Specified Target Value and (y) the Post-Closing Pro-Rata Portion, minus (2) the
Tax Benefit attributable to the payment or accrual of the amount described in
clause (1).
 
 (B)  If the After-Tax Parent PSA Amount for a Parent Performance Share Award
settled at the end of an Award Period exceeds the After-Tax Post-Closing Parent
PSA Amount for such award, then Parent shall pay to Purchaser the amount of such
excess as soon as practicable after the end of such Award Period.


(v)            The Estimated Closing Book Value and the Closing Date Book Value
shall, notwithstanding any other provision of this Agreement, exclude all
effects of the Parent Performance Share Awards (including any accruals, and any
amounts payable by either party, in respect of such awards), as provided in
Section 1.04(j) of the Company Disclosure Letter.


(h)            (i) Prior to the Closing, the Board of Directors of Parent (or a
duly authorized committee thereof) shall adopt such resolutions and take such
other actions as may be necessary to provide that, notwithstanding any provision
to the contrary in the Parent LTIP, each Parent Restricted Share Award that is
outstanding immediately prior to the Closing shall remain outstanding from and
after the Closing in accordance with its terms, provided that, service with the
Company and the Subsidiaries following the Closing shall be taken into account
for purposes of vesting thereunder after the Closing.


- 57 -

--------------------------------------------------------------------------------

(ii)            With respect to each such Parent Restricted Share Award that is
outstanding as of the Closing, in the event that the holder’s employment with
the Company and the Subsidiaries terminates during the applicable Restricted
Period (as defined in the Parent LTIP), Purchaser shall notify Seller of such
termination promptly, and in any event no more than five days following the date
of such termination.  Purchaser acknowledges and agrees that, from and after the
Closing Date, (A) Purchaser and its affiliates (including the Company and the
Subsidiaries) shall be solely responsible for (and Seller and its affiliates
shall not have any Liability under or in respect of (and shall be indemnified
and held harmless by Purchaser and its affiliates with respect to)) any
employment or similar Taxes (including social security contributions or the
local equivalent) required to be made in respect of such Parent Restricted Share
Awards and (B) the Company and its Subsidiaries shall be responsible for all
withholding and reporting obligations with respect to the Parent Restricted
Share Awards.  Parent and the Company shall cooperate (and provide each other
with all information reasonably necessary) to allow holders of Parent Restricted
Share Awards to satisfy their withholding tax obligations to the Company and the
Subsidiaries through share withholding as permitted by the Parent LTIP.


(iii)           Section 5.06(h)(iii) of the Company Disclosure Letter sets forth
the grant date fair value of each Parent Restricted Share Award outstanding on
the date hereof, as determined under Applicable Accounting Principles and FASB
ASC Topic 718, Compensation – Stock Compensation (the “Total Parent RSA
Amount”).


(iv)           (A) As soon as practicable following the last day of the
applicable Restricted Period with respect to a Parent Restricted Share Award,
Seller shall determine, subject to Purchaser’s opportunity to review and comment
on the basis for Parent’s determination, (1) the Post-Closing Parent RSA Amount,
(2) the Excess Employment Tax Amount and (3) the Excess Tax Benefit Amount, with
respect to such Parent Restricted Share Award.  The “Post-Closing Parent RSA
Amount” shall equal the Total Parent RSA Amount times the Post-Closing Pro-Rata
Portion.  The “Excess Employment Tax Amount” shall equal the excess (if any) of
(1) the employer-paid portion of any employment or similar Taxes (including
social security contributions or the local equivalent) imposed on the Company or
its Subsidiaries in respect of such Parent Restricted Share Award over (2) the
employer-paid portion of any employment or similar Taxes (including social
security contributions or the local equivalent) that would be imposed on the
Company or its Subsidiaries in respect of such award at a value equal to its
Post-Closing Parent RSA Amount.  The “Excess Tax Benefit Amount” shall equal the
excess (if any) of (1) the Tax Benefit attributable to such Parent Restricted
Share Award and the payment of any related employer-paid employment or similar
Taxes (including social security contributions or the local equivalent) imposed
on the Company or its Subsidiaries over (2) the Tax Benefit that would be
attributable to such Parent Restricted Share Award at a value equal to its
Post-Closing Parent RSA Amount and the payment of any related employer-paid
employment or similar Taxes (including social security contributions or the
local equivalent) imposed on the Company or its Subsidiaries.  The Excess Tax
Benefit Amount shall be adjusted to take into account the tax cost of any gain
recognized by the Company or the Subsidiaries in respect of any Parent
Restricted Share Award.


- 58 -

--------------------------------------------------------------------------------

 (B)  As soon as practicable following the last day of an applicable Restricted
Period with respect to a Parent Restricted Share Award, if the Post-Closing
Parent RSA Amount, plus the Excess Tax Benefit Amount, minus the Excess
Employment Tax Amount (the “Parent RSA Net Payment Amount”) is a positive number
then Purchaser shall pay such positive amount to Parent, and if the Parent RSA
Net Payment Amount is a negative number then Parent shall pay the absolute value
of such amount to Purchaser.


(v)            The Estimated Closing Book Value and the Closing Date Book Value
shall, notwithstanding any other provision of this Agreement, exclude all
effects of the Parent Restricted Share Awards (including any accruals, and any
amounts payable by either party, in respect of such awards), as provided in
Section 1.04(j) of the Company Disclosure Letter.


(i)             (i) Section 5.06(i)(i) of the Company Disclosure Letter sets
forth a summary of the bonus arrangements to be entered into by the Company
before the Closing Date (the “Bonus Arrangements”) and the estimated aggregate
amount of the bonuses payable under such Bonus Arrangements (the “Aggregate
Bonus Amount”).   Not later than three Business Days prior to the Closing Date,
the Seller will deliver to the Company and Purchaser a schedule (the “Bonus
Schedule”) that sets forth (A) the names of the Employees who are eligible to
receive the bonuses payable under the Bonus Arrangements (the “Bonus
Recipients”), (B) the bonus to be paid to each such Bonus Recipient shortly
after the Closing Date as compensation for services performed before the Closing
Date (the “Transaction Bonuses”), (C) the percentage (the “Applicable Bonus
Percentage”) for each Bonus Recipient to be used to determine the bonuses to be
paid as soon as practicable after the twelfth month anniversary of the Closing
Date (the “First Retention Bonus Date”) and the twentieth month anniversary of
the Closing Date (the “Second Retention Bonus Date” and, together with the First
Retention Bonus Date, the “Retention Bonus Dates”) as compensation for services
to be performed after the Closing Date (the “Retention Bonuses”), and (D) the
formula for determining the Aggregate Bonus Amount under the Bonus Arrangements.


(ii)            As soon as practicable (but in no event later than 10 Business
Days) after the Closing Date, the Company shall pay to each Bonus Recipient
(reduced by applicable Tax withholding) the Transaction Bonus for such
Transaction Bonus Recipient.  Not later than five Business Days after the
Closing Date, Seller shall pay to the Company an amount equal to (1) the
aggregate amount of the Transaction Bonuses plus the employer-paid portion of
any employment or similar Taxes (including social security contributions or the
local equivalent) imposed on the Company or its Subsidiaries with respect to the
payment of the Transaction Bonuses, minus (2) the Tax Benefit attributable to
the payment or accrual of the amount described in clause (1).


- 59 -

--------------------------------------------------------------------------------

(iii)           In the event that a Bonus Recipient’s employment with the
Company and the Subsidiaries terminates prior to a Retention Bonus Date, the
Purchaser shall notify Seller of such termination promptly, and in any event no
more than five days following the date of such termination.  As soon as
practicable after the First Retention Bonus Date, as set forth in and subject to
the Bonus Arrangements, the Company shall pay to each Bonus Recipient, subject
to his or her continued employment until the First Retention Bonus Date (and
reduced by applicable Tax withholding), a Retention Bonus equal to the greater
of (A) $0 and (B) 50% of the excess of (1) the product of (x) the Aggregate
Bonus Amount (as then estimated) and (y) the Applicable Bonus Percentage for
such Bonus Recipient over (2) the Transaction Bonus for such Bonus Recipient. 
As soon as practicable after the Second Retention Bonus Date, as set forth in
and subject to the Bonus Arrangements, the Company shall pay to each Bonus
Recipient, subject to his or her continued employment until the Second Retention
Bonus Date (and reduced by applicable Tax withholding), a Retention Bonus equal
to the greater of (A) $0 and (B) the excess of (1) the product of (x) the
Aggregate Bonus Amount (as finally determined) and (y) the Applicable Bonus
Percentage for such Bonus Recipient over (2) the sum of (x) the Transaction
Bonus for such Bonus Recipient and (y) the Retention Bonus for such Bonus
Recipient paid in respect of the First Retention Bonus Date.  Notwithstanding
the foregoing, the Retention Bonuses shall also include amounts determined under
similar principles with respect to any Employee who is not employed on the
Retention Bonus Date but nevertheless under the Bonus Arrangements is entitled
to a Retention Bonus, and appropriate adjustments shall be made as set forth in
the Bonus Arrangements in the case of certain Employees receiving a transaction
bonus from Seller or an affiliate of Seller (other than the Company or a
Subsidiary) as compensation for services performed before the Closing Date for
the Seller or an affiliate of Seller.   Not later than five Business Days prior
to each Retention Bonus Date Seller shall pay to the Company an amount equal to
(1) the aggregate Retention Bonuses payable to all Bonus Recipients for such
Retention Bonus Date plus the amount of the employer-paid portion of any
employment or similar Taxes (including social security contributions or the
local equivalent) payable by the Company or its Subsidiaries in respect of the
payment of such Retention Bonuses, minus (2) the Tax Benefit attributable to the
amount described in clause (1).


(iv)          The Estimated Closing Book Value and the Closing Date Book Value
shall, notwithstanding any other provision of this Agreement, exclude all
effects of the Transaction Bonuses and Retention Bonuses (including any
accruals, and any amounts payable by either party, in respect of such bonuses).


- 60 -

--------------------------------------------------------------------------------

(j)             For purposes of this Section 5.06, the following terms shall
have the meanings set forth below:


“Aggregate Adjusted SIG PUA Amount” means the sum of the Adjusted SIG PUA
Amounts with respect to all SIG Performance Unit Awards outstanding immediately
prior to the Closing Date.


“Parent Common Share” means a common share of Parent, par value $1.00 per share.


“Parent LTIP” means the Parent Long-Term Incentive Plan, as amended.


“Parent Performance Share Award” means a performance share award with respect to
Parent Common Shares granted under the Parent LTIP that is held by an Employee.


“Parent Restricted Share Award” means an award of restricted Parent Common
Shares granted under the Parent LTIP that is held by an Employee.


“Performance Unit” means the units in which a SIG Performance Unit Award is
denominated.


“Post-Closing Pro-Rata Portion” means, with respect to an award, a fraction (A)
the numerator of which is the number of days from and including the Closing Date
in the Award Period or Restricted Period applicable to such award and (B) the
denominator of which is the total number of days in such Award Period or
Restricted Period.


“Pre-Closing Pro-Rata Portion” means, with respect to an award, a fraction (A)
the numerator of which is the number of days prior to the Closing Date in the
Award Period or Restricted Period applicable to such award and (B) the
denominator of which is the total number of days in such Award Period or
Restricted Period.


“SIG LTIP” means the SIG Long-Term Incentive Plan.


“SIG Performance Unit Award” means a performance unit award granted under the
SIG LTIP.


 “Tax Benefit” means the current or deferred benefit of a Tax deduction that is
available to the Company or a Subsidiary with respect to the payment or accrual
of a liability or expense, net of any valuation allowance.  Seller agrees that
to the extent a Tax deduction is taken into account in the determination of a
Tax Benefit, none of Seller or its affiliates will claim such Tax deduction on
any of its Tax Returns.  Purchaser, the Company and the Subsidiaries shall
provide Seller and its affiliates with reasonable access to information,
including copies of relevant Tax Returns or portions thereof, together with
accompanying schedules, related workpapers and documents relating to rulings or
other determinations by Taxing Authorities, as are reasonably necessary for the
determination of a Tax Benefit (and may redact such information as is not
reasonably necessary for the determination of a Tax Benefit), and Seller shall,
and shall cause its affiliates to, keep all such information and items
confidential and shall use such information solely in connection with the
determination of a Tax Benefit.


- 61 -

--------------------------------------------------------------------------------

(k)            Except as provided in Section 5.06(f), (g) and (h), Parent shall
indemnify and hold harmless the Company and the Subsidiaries from and against
any Liability under or arising with respect to any Company Benefit Plan (other
than a Stand-Alone Benefit Plan).


(l)            Seller shall indemnify and hold harmless Purchaser (including the
Company and the Subsidiaries after the Closing Date) from and against any and
all Liability arising under or with respect to the defined benefit pension plan
of One Beacon Services, LLC set forth on Section 3.15(c)(i)(1) of the Company
Disclosure Letter and shall procure that responsibility for such defined benefit
pension plan shall be transferred to the Seller Group on or before Closing.


(m)            Nothing in this Agreement shall be construed to (i) confer on any
person, other than the parties hereto, their successors and permitted assigns,
any benefit or right, including the right to enforce the provisions of this
Section 5.06, (ii) cause any person to be a third-party beneficiary of this
Agreement, or (iii) establish, amend, modify, waive or terminate any Company
Benefit Plan or any comparable compensation or benefit plan, agreement or
arrangement of Purchaser or its affiliates prior to, upon or following the
Closing.


SECTION 5.07.            Publicity.  No public release or announcement
concerning the transactions contemplated hereby shall be issued by any party or
its affiliates without the prior consent of the other parties (which consent
shall not be unreasonably withheld, delayed or conditioned), except as such
release or announcement may be required by Applicable Law or the rules or
regulations of or any listing agreement with any United States or foreign
securities exchange, in which case the party required to make the release or
announcement shall allow the other party reasonable time to comment on such
release or announcement in advance of such issuance; provided, however, that
each of Seller, the Company and Purchaser and their respective affiliates may
make internal announcements to their respective employees that are consistent
with the parties’ prior public disclosures regarding the transactions
contemplated hereby.


SECTION 5.08.            Non-Hire.  (a)  For a period of 36 months following the
Closing Date, without the prior written consent of Purchaser, none of Parent or
its subsidiaries shall, directly or indirectly, employ or contract for the
services of any Company Covered Employee.


(b)            For a period of 36 months following the Closing Date, without the
prior written consent of Parent, none of the Company, the Subsidiaries,
Purchaser or Purchaser’s affiliates shall, directly or indirectly, employ or
contract for the services of any Seller Covered Employee.


- 62 -

--------------------------------------------------------------------------------

SECTION 5.09.            Further Assurances.  From time to time, as and when
requested by any party, each party shall execute and deliver, or cause to be
executed and delivered, all such documents and instruments and shall take, or
cause to be taken, all such further or other actions, as such other party may
reasonably deem necessary or desirable to consummate the transactions
contemplated by this Agreement; provided, nothing in this Agreement shall be
construed to obligate Purchaser or its affiliates to take any action that would
or would reasonably be expected to result in a Burdensome Condition.


SECTION 5.10.            Resignations.  At or prior to the Closing, Seller shall
deliver to Purchaser letters of resignation, effective as of the Closing, of the
directors of the Company and the Subsidiaries set forth in Section 5.10 of the
Company Disclosure Letter.


SECTION 5.11.            Related Party Agreements.  Except as set forth in
Section 5.11 of the Company Disclosure Letter, all arrangements between the
Company or any Subsidiary, on the one hand, and Seller or any of its affiliates
(other than the Company and the Subsidiaries), on the other hand, shall be
terminated immediately prior to the Closing, and Seller shall cause all
intercompany balances between the Company or any Subsidiary, on the one hand,
and Seller or any of its affiliates (other than the Company and the
Subsidiaries), on the other hand, to be paid in full and settled as of the close
of business on the Business Day immediately preceding the Closing Date.


SECTION 5.12.            Parent Contributions.  Nothing contained in this
Agreement shall prevent, limit or impair the ability of Parent or Seller to
contribute Cash to the Company or the Subsidiaries prior to the Closing (whether
as a result of a change, development, event or occurrence occurring between the
date of this Agreement and Closing Date or otherwise); provided, however that,
to the extent reasonably practicable, Parent or Seller, as applicable, shall
consult with Purchaser prior to making any such contribution.


SECTION 5.13.            Letter of Credit.  (a)  Promptly following the Closing,
Seller and Purchaser shall deliver joint written notice to the Issuing Bank of
the effective delivery of funds by Purchaser at the Closing and releasing the
Issuing Bank from its obligations under the Letter of Credit.


(b)            In the event that the Closing does not occur due to the valid
termination of this Agreement by Seller:


(i)            Seller shall deliver written notice to the Issuing Bank releasing
the Issuing Bank from its obligations under the Letter of Credit on the date
which is three months after the date of such valid termination (the “Claim
Deadline”) unless prior to the Claim Deadline Seller has delivered written
notice to Purchaser of a claim against Purchaser for breach of this Agreement,
together with reasonable detail regarding the basis of such claim and setting
forth the aggregate amount claimed by Seller (such amount, the “Disputed Claim
Amount”).


- 63 -

--------------------------------------------------------------------------------

(ii)            Seller shall deliver written notice to the Issuing Bank
releasing the Issuing Bank from its obligations under the Letter of Credit at
such time as all pending claims for Purchaser’s breach of this Agreement have
been finally resolved and satisfied and are not subject to appeal.


(c)            In the event that the Closing does not occur due to the valid
termination of this Agreement by Purchaser:


(i)            Seller shall deliver written notice to the Issuing Bank releasing
the Issuing Bank from its obligations under the Letter of Credit on the Claim
Deadline unless prior to the Claim Deadline Seller has delivered written notice
to Purchaser (x) that Seller has disputed the valid termination of this
Agreement and (y) that Seller has a claim against Purchaser for breach of this
Agreement, together with reasonable detail regarding the basis of such claim and
setting forth the Disputed Claim Amount.


(ii)            Seller shall deliver written notice to the Issuing Bank
releasing the Issuing Bank from its obligations under the Letter of Credit at
such time as all pending claims regarding (x) valid termination of this
Agreement by Purchaser and (y) Purchaser’s breach of this Agreement, in each
case have been finally resolved and satisfied and are not subject to appeal.


(d)            The parties agree that, in the case of a drawing upon the Letter
of Credit by Seller resulting from a Demand (as defined in the Letter of Credit)
in the form of Option B, Seller shall instruct the Issuing Bank to make payment
to an escrow account specified by Seller, which account shall be governed by an
escrow agreement substantially in the form attached hereto as Exhibit C, with
such modifications or changes as may be requested by the escrow agent party
thereto (the “Escrow Agreement”).  Concurrently with any Instruction (as defined
in the Escrow Agreement) delivered to the escrow agent pursuant to the terms of
the Escrow Agreement, Seller shall provide a copy of such Instruction (as
defined in the Escrow Agreement) to Purchaser.


(e)            At any time following the Claim Deadline, to the extent that the
aggregate Disputed Claim Amount claimed by Seller in respect of any pending
claims by Seller against Purchaser for breach of this Agreement is less than the
amount then available for drawing under the Letter of Credit, Seller shall
deliver written notice to the Issuing Bank instructing the Issuing Bank to
reduce the amount then available for drawing under the Letter of Credit to the
aggregate Disputed Claim Amount claimed by Seller in respect of any pending
claims by Seller against Purchaser for breach of this Agreement.


(f)            Concurrently with any Demand (as defined in the Letter of Credit)
delivered to the Issuing Bank, Seller shall provide a copy of such Demand (as
defined in the Letter of Credit) to Purchaser.


SECTION 5.14.            Use of Trademarks.  Prior to Closing, Seller and the
Company shall (a) cause any applicable Subsidiary to amend its organizational
documents to change its corporate name to a name that does not use, include or
otherwise incorporate the trademark “White Mountains” or any name or derivative
thereof (including “WM”) (the “Parent Mark”) and (b) use commercially reasonable
efforts to cause the Subsidiaries to cease using the Parent Mark.  From and
after the date that is 45 calendar days after the Closing Date, the Company, the
Subsidiaries and Purchaser shall, and shall cause each of their respective
affiliates, members, managers, officers, directors, employees, agents and
representatives to, cease to, and thereafter not, use or register the Parent
Mark or any derivative thereof or any name or trademark confusingly similar
thereto in or for any business anywhere in the world.


- 64 -

--------------------------------------------------------------------------------

SECTION 5.15.            Solutions Entity.  In the event that the Solutions
Entity is sold, transferred and delivered to Seller or any of its affiliates
(other than the Company and the Subsidiaries) pursuant to Section 1.03(g), until
such time as the Regulatory Approvals from the Insurance Regulators in the State
of Tennessee have been obtained, Seller and Purchaser shall negotiate in good
faith with respect to an alternative arrangement (such as a license or
transition services agreement) until such time as such Regulatory Approvals from
the Insurance Regulators in the State of Tennessee have been obtained which
results in the Company and the Subsidiaries receiving the benefits and bearing
all the costs, liabilities and burdens with respect to the Solutions Entity
(provided, however, that the Company shall undertake to pay or satisfy all
costs, expenses, obligations and liabilities incurred by Seller or any of its
affiliates in connection with any such alternative arrangement).  Promptly upon
receipt of the Regulatory Approvals from the Insurance Regulators in the State
of Tennessee, Seller or its applicable affiliate shall sell, transfer and
deliver to Purchaser or any of its subsidiaries, in exchange for immediately
available funds in U.S. dollars in an amount equal to the Solutions Entity
Value, the Solutions Entity.  The obligations set forth in this Section 5.15
shall expire on the date that is 12 months following the Closing.


SECTION 5.16.            Non-Competition.


(a)            For a period of 18 months following the Closing Date, without the
prior written consent of Purchaser, Seller shall not, and Seller shall cause
Parent and its subsidiaries not to, directly or indirectly, for its or their own
account (i) engage in the business of underwriting, writing, issuing or selling
any property, accident and health, trade credit or aviation reinsurance products
of the types written by the Company and its Subsidiaries as of the Closing Date
(a “Competing Business”), or (ii) acquire, or enter into an agreement to
acquire, any equity interest in any person that engages directly or indirectly
in a Competing Business. Notwithstanding the foregoing, nothing in this
Agreement shall preclude, prohibit or restrict Parent and its subsidiaries from
engaging in any manner in any of the following:


(i)        owning or acquiring, directly or indirectly, securities of any person
engaging in a Competing Business if Parent or such subsidiary, directly or
indirectly, do not own or acquire 35% or more of the outstanding voting
securities of such person;


- 65 -

--------------------------------------------------------------------------------

(ii)       managing or controlling investment funds that make investments in
persons engaging in a Competing Business, so long as such investments are in the
ordinary course of business and not for the account of Parent or any of its
subsidiaries (other than in connection with co-investment obligations equal to
or less than 35% of the capital commitments of any such fund);


(iii)     selling and/or underwriting any insurance products whatsoever other
than any such selling or underwriting activities that comprise a Competing
Business; or


(iv)     acquiring, hiring, merging or combining with any business, person or
assets that would otherwise violate this Section 5.16 after the Closing Date (an
“After-Acquired Business”) (and, following such acquisition, hiring, merger or
combination, no activities of such After-Acquired Business or of Parent or any
of its subsidiaries relating to or in connection with the activities of such
After-Acquired Business shall be deemed to violate this Section 5.16) if at the
time of such acquisition, hiring, merger or combination, the portion of the
aggregate gross revenues of the After-Acquired Business attributable to the
Competing Business in the most recently completed fiscal year immediately prior
to the date of such acquisition, hiring, merger or combination is less than 35%;
provided, for the avoidance of doubt, that Parent and its subsidiaries may not
hire any person pursuant to this clause (iv) to the extent that such action
would result in a breach of Section 5.08(a).


(b)            Notwithstanding anything in this Section 5.16 to the contrary,
Parent and its subsidiaries shall have the right to engage in any Competing
Business after a Change of Control has occurred.


(c)            Notwithstanding anything in this Section 5.16 to the contrary,
Parent and its subsidiaries shall be permitted to own or acquire, or agree to
acquire, securities in OneBeacon Insurance Group, Ltd. and its subsidiaries and
any securities into which such securities are converted or for which such
securities are exchanged or any other securities received in respect of such
securities and nothing herein shall in any way restrict the operations or
conduct of business of OneBeacon Insurance Group, Ltd. and its subsidiaries.


(d)            Parent acknowledges that the restrictions contained in this
Section 5.16 are reasonable and necessary to protect the legitimate interests of
Purchaser and constitute a material inducement to Purchaser to enter into this
Agreement and consummate the transactions contemplated by this Agreement. In the
event that any covenant contained in this Section 5.16 should ever be
adjudicated to exceed the time, geographic, product or service, or other
limitations permitted by Applicable Law in any jurisdiction, then any court is
expressly empowered to reform such covenant, and such covenant shall be deemed
reformed, in such jurisdiction to the maximum time, geographic, product or
service, or other limitations permitted by Applicable Law. The covenants
contained in this Section 5.16 and each provision of this Section 5.16 are
severable and distinct covenants and provisions. The invalidity or
unenforceability of any such covenant or provision as written shall not
invalidate or render unenforceable the remaining covenants or provisions hereof,
and any such invalidity or unenforceability in any jurisdiction shall not
invalidate or render unenforceable such covenant or provision in any other
jurisdiction.


- 66 -

--------------------------------------------------------------------------------

(e)            For purposes of this Section 5.16, the term “Change of Control”
shall mean, after the date hereof (A) any person or group being the owner,
directly or indirectly, beneficially or of record, of more than 50% of the
voting power or equity interests in Parent or any successor thereto, (B) any
person or group acquiring all or substantially all of the assets of Parent and
its subsidiaries, or (C) members of the board of directors of Parent as of the
date of this Agreement, or directors nominated by the board of directors of
Parent as of the date of this Agreement, ceasing to constitute a majority of
such board of directors.


SECTION 5.17.            Investment Management Agreement.  From and after the
Closing until the date that is six months following the Closing Date, Seller
shall cause White Mountains Advisors LLC to not terminate the Investment
Management Agreements without the consent of the Company.


SECTION 5.18.            Bi-Lateral Services Agreement.  (a)  Between the date
of this Agreement and the Closing, Seller, Purchaser and the Company will
cooperate with each other in good faith to agree to Annex A and Annex B of the
Bi-Lateral Services Agreement.


(b)            If on or prior to the Closing, Annex A and Annex B of the
Bi-Lateral Services Agreement is not agreed between the parties and a Bi-Lateral
Services Agreement is entered into between the Company and Seller (or its
relevant affiliates), with effect from the Closing and in consideration for the
mutual undertakings set out in this Agreement,


(i)             Seller shall (and Seller shall procure that Parent or the
relevant subsidiary of Parent shall) provide or procure the provision of such
services as requested by Purchaser at Closing to the Company and the
Subsidiaries (x) as are necessary to operate the relevant business of the
Company and the Subsidiaries in a manner conducted in the 12-month period prior
to the Closing; and (y) as have been provided by Seller (or Parent or the
relevant subsidiary of Parent (other than the Company and the Subsidiaries))
during the 12-month period prior to the Closing;


(ii)            the Company shall (and the Company shall procure that the
Subsidiaries shall) provide or procure the provision of such services as
requested by Seller at Closing to Seller and its affiliates (x) as are necessary
to operate the relevant business of the Seller and its affiliates in a manner
conducted in the 12-month period prior to the Closing; and (y) as have been
provided by the Company (or its relevant affiliates) during the 12-month period
prior to the Closing; and


- 67 -

--------------------------------------------------------------------------------

(iii)           any services provided by Seller (or its affiliates) pursuant to
Section 5.15(b)(i), or the Company (or its subsidiaries) pursuant to Section
5.15(b)(ii) shall be provided on a “fully allocated cost basis” as incurred by
the party providing such services, without additional mark-up, in the
substantially same manner provided by such party during the 12-month period
prior to the Closing and for such time periods as may be reasonably requested
(provided that such time periods shall be no longer than 6 months following the
Closing).


SECTION 5.19.            Preparation of Financial Statements.  Purchaser shall
cause HGB and BGB to prepare and make available to Seller, as soon practicable
after the date of this Agreement, audited consolidated financial statements of
BGB and its subsidiaries as of and for the fiscal years ending December 31,
2010, 2011 and 2012, together with the report of the independent auditor of BGB
thereon, including, in each case, a balance sheet and statements of
comprehensive income (loss), cash flows and retained earnings or shareholders’
equity and related footnotes.  Such financial statements shall reflect
historical operations of BGB solely as an investment vehicle with no other
operations during such periods.  To the extent that HGB is required by the New
York State Department of Financial Services of the Tennessee Department of
Commerce and Insurance to file a Form A, Purchaser shall cause such financial
statements, in the form made available to Seller pursuant to the first sentence
of this Section 5.19, to be submitted with HGB’s Form A.


SECTION 5.20.            Additional Directors.  During the period from and after
the date of this Agreement and until the Closing, Purchaser and CMB shall not,
and shall cause CMI and HGB not to, elect, appoint or otherwise add any
additional directors to its board or directors (or equivalent governing body) or
elect, appoint or otherwise add any additional officers, in each case without
Seller’s prior written consent (such consent not to be unreasonably withheld,
conditioned or delayed); provided, however, that Seller shall be deemed to have
consented to any such additional director or officer to the extent that a true,
correct and complete NAIC biographical affidavit in respect of such person was
provided to Seller prior to the date of this Agreement; provided further that
any biographical affidavit or other background information in respect of such
officer or director submitted in connection with any Regulatory Approval shall
be consistent with the NAIC biographical affidavit in respect of such person
provided to Seller prior to the date of this Agreement.




ARTICLE VI

Conditions Precedent


SECTION 6.01.            Conditions to Each Party’s Obligation.  The obligation
of Purchaser to purchase and pay for the Shares and the obligation of Seller to
sell the Shares to Purchaser is subject to the satisfaction or waiver on or
prior to the Closing Date of the following conditions:


(a)            Governmental Approvals.  All Regulatory Approvals listed in
Section 6.01(a) of the Company Disclosure Letter shall have been obtained
without the imposition of a Burdensome Condition, and the waiting period (and
any extension thereof) under the HSR Act, if applicable to the consummation of
the Acquisition, shall have expired or been terminated.


- 68 -

--------------------------------------------------------------------------------

(b)            No Injunctions or Restraints.  No Applicable Law or Judgment
enacted, entered, promulgated, enforced or issued by any Governmental Entity of
competent jurisdiction or other legal restraint or prohibition preventing the
consummation of the Acquisition (a “Legal Restraint”) shall be in effect (other
than any such Applicable Law, Judgment or Legal Restraint enacted, entered,
promulgated, enforced, issued or imposed by any Governmental Entity of, or
located in or organized under the laws of, the People’s Republic of China).


SECTION 6.02.            Conditions to Obligation of Purchaser.  The obligation
of Purchaser to purchase and pay for the Shares is subject to the satisfaction
(or waiver by Purchaser) on or prior to the Closing Date of the following
conditions:


(a)            Representations and Warranties of the Company.  The
representations and warranties of the Company (i) contained in the first
sentence of Section 3.01(a) and Sections 3.02(a), 3.02(b), 3.03 and 3.16(b)
shall be true and correct in all respects (except to the extent of any de
minimis inaccuracy) at and as of the Closing Date as if made at and as of such
time (except to the extent expressly made as of an earlier date, in which case
as of such earlier date), and (ii) contained in this Agreement, other than in
those Sections identified in clause (i) of this Section 6.02(a) shall be true
and correct (without giving effect to any limitation as to “materiality” or
“Company Material Adverse Effect” set forth therein) at and as of the Closing
Date as if made at and as of such time (except to the extent expressly made as
of an earlier date, in which case as of such earlier date), except where the
failure of such representations and warranties to be true and correct,
individually or in the aggregate, has not had and would not reasonably be
expected to have a Company Material Adverse Effect.  Purchaser shall have
received a certificate signed on behalf of the Company by an authorized officer
of the Company to such effect.


(b)            Representations and Warranties of Seller.  The representations
and warranties of Seller contained in this Agreement (except for the
representations and warranties contained in Section 2.01, 2.02 and 2.05) shall
be true and correct (without giving effect to any limitation as to “materiality”
or “Seller Material Adverse Effect” set forth therein) at and as of the Closing
Date as if made at and as of such time (except to the extent expressly made as
of an earlier date, in which case as of such earlier date), except where the
failure of such representations and warranties to be true and correct,
individually or in the aggregate, has not had and would not reasonably be
expected to have a Seller Material Adverse Effect, and the representations and
warranties of Seller contained in Section 2.01, 2.02 and 2.05 shall be true and
correct in all respects (except to the extent of any de minimis inaccuracy) at
and as of the Closing Date as if made at and as of such time (except to the
extent expressly made as of an earlier date, in which case as of such earlier
date).  Purchaser shall have received a certificate signed on behalf of Seller
by an authorized officer of Seller to such effect.

 
- 69 -

--------------------------------------------------------------------------------

(c)            Performance of Obligations of Seller and the Company.  Seller and
the Company shall have performed or complied in all material respects with all
obligations and covenants required by this Agreement to be performed or complied
with by Seller or the Company by the time of the Closing, and Purchaser shall
have received certificates signed by an authorized officer of Seller and the
Company, as applicable, to such effect.


(d)            Ancillary Agreements.  Each of the Ancillary Agreements to which
Seller or the Company is, or is specified to be, a party shall have been
executed and delivered by Seller and the Company, as applicable.


(e)            Company Material Adverse Effect.  From the date of this
Agreement, there shall not have occurred any event, occurrence, change or
development that, individually or in the aggregate, has resulted in, or would
reasonably be expected to result in, a Company Material Adverse Effect. 
Purchaser shall have received a certificate signed on behalf of Seller by an
authorized officer of Seller to such effect.


(f)            Company Ratings.  The financial strength of the Reinsurance
Subsidiaries shall be rated “A-” or better by A.M. Best and “A-” or better by
S&P (or, if one or both of such rating entities have ceased to provide ratings
of the Reinsurance Subsidiaries, ratings that are equivalent or better from
another internationally recognized rating entity).  Purchaser shall have
received a certificate signed on behalf of Seller by an authorized officer of
Seller to such effect.


SECTION 6.03.            Conditions to Obligation of Seller.  The obligation of
Seller to sell the Shares to Purchaser is subject to the satisfaction (or waiver
by Seller) on or prior to the Closing Date of the following conditions:


(a)            Representations and Warranties of Purchaser.  The representations
and warranties of Purchaser contained in this Agreement shall be true and
correct (without giving effect to any limitation as to “materiality” or
“Purchaser Material Adverse Effect” set forth therein) at and as of the Closing
Date as if made at and as of such time (except to the extent expressly made as
of an earlier date, in which case as of such earlier date), except where the
failure of such representations and warranties to be true and correct,
individually or in the aggregate, has not had and would not reasonably be
expected to have a Purchaser Material Adverse Effect.  Seller shall have
received a certificate signed by Purchaser to such effect.


(b)            Performance of Obligations of Purchaser.  Purchaser shall have
performed or complied in all material respects with all obligations and
covenants required by this Agreement to be performed or complied with by
Purchaser by the time of the Closing, and Seller shall have received a
certificate signed by Purchaser to such effect.


(c)            Ancillary Agreements.  Each of the Ancillary Agreements to which
Purchaser is, or is specified to be, a party shall have been executed and
delivered by Purchaser, as applicable.
 
- 70 -

--------------------------------------------------------------------------------

 
              SECTION 6.04.            Frustration of Closing Conditions. 
Neither Purchaser nor Seller may rely on the failure of any condition set forth
in this Article VI to be satisfied if such failure was caused by such party’s
failure to act in good faith or to use its reasonable best efforts to cause the
Closing to occur, as required by Section 5.04.




ARTICLE VII

Termination, Amendment and Waiver


SECTION 7.01.            Termination.  (a)  This Agreement may be terminated and
the Acquisition and the other transactions contemplated by this Agreement
abandoned at any time prior to the Closing:


(i)            by mutual written consent of Seller and Purchaser;


(ii)            by either Seller or Purchaser:


(1)            if the Closing does not occur on or prior to May 31, 2016 (the
“Outside Date”); provided, however, that the right to terminate this Agreement
under this Section 7.01(a)(ii)(1) shall not be available to any party if such
failure of the Closing to occur on or prior to the Outside Date is principally
caused by or is the result of a breach of this Agreement by such party or the
failure of any representation or warranty of such party contained in this
Agreement to be true and correct; or


(2)            if the condition set forth in Section 6.01(b) is not satisfied
and the Legal Restraint giving rise to such non-satisfaction has become final
and non-appealable; provided, however, that the right to terminate this
Agreement under this Section 7.01(a)(ii)(2) shall not be available to a party if
such failure to satisfy the condition set forth in Section 6.01(b) is
principally caused by or is the result of a breach of this Agreement by such
party or the failure of any representation or warranty of such party contained
in this Agreement to be true and correct;


(iii)            by Seller, if Purchaser breaches or fails to perform any of its
covenants or agreements contained in this Agreement, or if any of the
representations or warranties of Purchaser contained herein fails to be true and
correct, which breach or failure (A) would give rise to the failure of a
condition set forth in Section 6.03(a) or Section 6.03(b) and (B) is not
reasonably capable of being cured by Purchaser by the Outside Date or is not
cured by Purchaser within 30 days after receiving written notice from Seller;
provided, however, that the right to terminate this Agreement under this Section
7.01(a)(iii) shall only be available if Seller and the Company are not then in
breach of any covenant or agreement contained in this Agreement and no
representation or warranty of Seller or the Company contained herein then fails
to be true and correct such that the conditions set forth in Section 6.02(a),
6.02(b) or 6.02(c) could not then be satisfied;
 
- 71 -

--------------------------------------------------------------------------------


 
(iv)            by Purchaser, if Seller or the Company breaches or fails to
perform any of its covenants or agreements contained in this Agreement, or if
any of the representations or warranties of Seller or the Company contained
herein fails to be true and correct, which breach or failure (A) would give rise
to the failure of a condition set forth in Section 6.02(a), 6.02(b) or 6.02(c)
and (ii) is not reasonably capable of being cured by Seller or the Company by
the Outside Date or is not cured by Seller or the Company within 30 days after
receiving written notice from Purchaser; provided, however, that the right to
terminate this Agreement under this Section 7.01(a)(iv) shall only be available
if Purchaser is not then in breach of any covenant or agreement contained in
this Agreement and no representation or warranty of Purchaser contained herein
then fails to be true and correct such that the conditions set forth in
Section 6.03(a) or 6.03(b) could not then be satisfied; or


(v)            by Seller, if a catastrophe event or events, including any and
all natural or man-made perils, has occurred after the date of this Agreement
that has resulted, or would reasonably be expected to result, in aggregate
Catastrophe Losses to the Company and the Subsidiaries in excess of
$350,000,000; provided, however, that the right to terminate this Agreement
under this Section 7.01(a)(v) shall only be available if Seller is not then in
Intentional Breach of this Agreement.


(b)            In the event of termination by Seller or Purchaser pursuant to
this Section 7.01, written notice of such termination shall be given to the
other parties to this Agreement and the transactions contemplated by this
Agreement shall be terminated, without further action by any party.  If the
transactions contemplated by this Agreement are terminated as provided herein:


(i)            Purchaser shall return all documents and other material received
from Seller or the Company relating to the transactions contemplated hereby,
whether so obtained before or after the execution hereof, to Seller or the
Company, as the case may be; and


(ii)            all confidential information received by Purchaser with respect
to the business of the Company and the Subsidiaries shall be treated in
accordance with the Confidentiality Agreement, which shall remain in full force
and effect notwithstanding the termination of this Agreement.


SECTION 7.02.            Effect of Termination.  If this Agreement is terminated
and the transactions contemplated hereby are abandoned as described in
Section 7.01, this Agreement shall become null and void and of no further force
and effect, without any liability or obligation on the part of any party, except
for the provisions of, (i) Sections 2.06, 3.20 and 4.08 relating to broker’s
fees, (ii) Section 5.03 relating to the obligation of Purchaser to keep
confidential certain information and data obtained by it, (iii) Section 5.05
relating to certain expenses, (iv) Section 5.07 relating to publicity,
(v) Section 7.01 and this Section 7.02 and Section 7.03 and (vi) Article X
(Miscellaneous), all of which shall survive such termination.  Nothing in this
Section 7.02 however, shall be deemed to release any party from any liability
for damages for any breach by such party of the terms and provisions of this
Agreement or to impair the right of any party to compel specific performance by
any other party of its obligations under this Agreement.
 
- 72 -

--------------------------------------------------------------------------------

 
 
                      SECTION 7.03.            Termination Fee; Purchase
Option.  (a)  In the event that this Agreement is terminated pursuant to Section
7.01(a)(v), then Seller shall pay Purchaser a fee in an amount equal to
$120,000,000 (the “Termination Fee”) by wire transfer of same-day funds in U.S.
dollars on the Business Day immediately following the Option Expiration Date,
unless prior to the Option Expiration Date, Purchaser has elected to receive the
Termination Fee in Common Shares (or equivalents) of the Company pursuant to
Section 7.03(b).


(b)            In the event that this Agreement is terminated pursuant to
Section 7.01(a)(v), Purchaser shall have the right to elect to receive, in
exchange for the payment of the Termination Fee in same-days funds in U.S.
dollars, a number of Common Shares (or equivalents) of the Company, free and
clear of any Liens (other than those arising from acts of Purchaser or its
affiliates or contained in the Company Memorandum of Association or the Company
Bye-Laws), (the “Termination Fee Shares”) equal to (i) $120,000,000 divided by
(ii) the Per Share Option Price.


(c)            In the event that Purchaser elects pursuant to Section 7.03(b) to
receive Termination Fee Shares in lieu of the Termination Fee pursuant to
Section 7.03(a), Purchaser shall have the right to purchase (the “Purchase
Option”) from Seller, and if Purchaser exercises such right, Seller shall sell
to Purchaser, an additional number of Common Shares (or equivalents) of the
Company, free and clear of any Liens (other than those arising from acts of
Purchaser or its affiliates or contained in the Company Memorandum of
Association or the Company Bye-Laws), specified by Purchaser (the “Additional
Shares” and, together with the Termination Fee Shares, the “Option Shares”) at a
price per Common Share equal to the Per Share Option Price; provided that the
number of Option Shares that Purchaser shall be entitled to purchase or
otherwise acquire shall in no event exceed 9.9% of the then issued and
outstanding Common Shares (or equivalents) of the Company.


(d)            Purchaser may exercise its right to receive the Termination Fee
in the form of Termination Fee Shares and, if it does so, may also exercise the
Purchase Option during the period from the date of receipt of the notice of
termination of this Agreement pursuant to Section 7.01(a)(v) until the date that
is 15 days following the date of receipt of such notice of termination (the
“Option Expiration Date”) by delivering to Seller a written notice specifying
that Purchaser elects to receive the Termination Fee Shares in lieu of the
Termination Fee and stating the total number of Additional Shares Purchaser
desires to purchase.
 
- 73 -

--------------------------------------------------------------------------------


 
(e)            Following Purchaser’s election to receive the Termination Fee
Shares and, if applicable, its exercise of the Purchase Option, Seller and
Purchaser shall, as promptly as reasonably practicable, enter into a stock
subscription agreement (the “Option Subscription Agreement”) containing (i)
customary fundamental representations and warranties by each of Seller and
Purchaser, including representations and warranties from Seller and the Company
that are substantially similar to the representations set forth in Article II
and Sections 3.01, 3.02, 3.03, 3.04 and 3.21, and representations and warranties
from Purchaser that are substantially similar to the representations set forth
in Sections 4.01, 4.02, 4.03, 4.04, 4.06, 4.07 and 4.08 hereof, (ii) a customary
right of first refusal in favor of Seller in the event that Purchaser desires to
sell any Option Shares following the Option Closing, and (iii) customary
tag-along and drag-along rights.  Purchaser’s investment in the Company and
purchase of the Option Shares shall be structured such that Purchaser’s
investment from and after the Option Closing does not reflect the results of, or
other changes in the value of, the Reorganization Assets held by the Company and
its Subsidiaries.


(f)            At the closing pursuant to the Option Subscription Agreement (the
“Option Closing”), (i) Purchaser shall deliver to Seller, in exchange for each
Additional Share, the Per Share Option Price in same-day funds in U.S. dollars;
and (ii) Seller shall deliver to Purchaser certificates representing the
Termination Fee Shares and the Additional Shares, duly endorsed in blank or
accompanied by stock powers duly endorsed in blank in proper form for transfer
with appropriate Transfer Tax stamps, if any, affixed.


SECTION 7.04.            Amendment.  This Agreement may not be amended except by
an instrument in writing signed on behalf of each of the parties hereto.


SECTION 7.05.            Extension; Waiver.  At any time prior to the Closing,
the parties may (a) extend the time for the performance of any of the
obligations or other acts of the other parties, (b) waive any inaccuracies in
the representations and warranties contained in this Agreement or in any
document delivered pursuant to this Agreement or (c) waive compliance with any
of the agreements or conditions contained in this Agreement.  Any agreement on
the part of a party to any such extension or waiver shall be valid only if set
forth in an instrument in writing signed on behalf of such party.  The failure
of any party to this Agreement to assert any of its rights under this Agreement
or otherwise shall not constitute a waiver of such rights.




ARTICLE VIII

Indemnification


SECTION 8.01.            Indemnification by Seller.  (a)  From and after the
Closing, Seller shall indemnify Purchaser, its affiliates (including the Company
and the Subsidiaries) and each of their respective former, current and future
officers, directors, employees, stockholders, agents and representatives (the
“Purchaser Indemnitees”) against and hold them harmless from any loss,
liability, claim, damage or expense, including reasonable legal fees and
expenses (collectively, “Losses”), suffered or incurred by such Purchaser
Indemnitee to the extent arising from, relating to or otherwise in respect of:


(i)            any breach as of the date of this Agreement and/or where
applicable as of the Closing Date (or, to the extent expressly made as of an
earlier date, as of such earlier date) of any representation or warranty of
Seller or the Company contained in this Agreement or in any certificate
delivered pursuant hereto; and
 
- 74 -

--------------------------------------------------------------------------------


 
(ii)            any breach of any covenant or agreement of Seller (or, prior to
the Closing, the Company) contained in this Agreement.


(b)            Seller shall not be required to indemnify any Purchaser
Indemnitee, and shall not have any liability, under Section 8.01(a)(i) of this
Article VIII:


(i)            unless the aggregate amount of all Losses for which Seller would,
but for this clause (i), be liable thereunder exceeds on a cumulative basis an
amount equal to one percent (1%) of the Final Purchase Price (the “Deductible”),
and then only to the extent of any such excess; provided, however, that this
clause (i) shall not apply to any claim for indemnification arising out of a
breach or alleged breach of any Company or Seller representation or warranty
which is a Fundamental Representation;


(ii)            for any individual item or series of related items arising out
of the same facts or circumstances where the Loss relating thereto is less than
$100,000, and such item or series of related items arising out of the same facts
or circumstances shall not be aggregated for purposes of clause (i) of this
Section 8.01(b); provided, however, that this clause (ii) shall not apply to any
claim for indemnification arising out of a breach or alleged breach of any
Company or Seller representation or warranty which is a Fundamental
Representation; and


(iii)            for Losses under Section 8.01(a)(i) in excess of an amount
equal to fifteen percent (15%) of the Final Purchase Price in the aggregate (the
“Cap”); provided that this clause (iii) shall not be applicable with regards to
claims of, or causes of action arising from, Fraud or to any claim for
indemnification arising out of a breach or alleged breach of any Company or
Seller representation or warranty which is a Fundamental Representation.


(c)            Seller shall not be required to indemnify any Purchaser
Indemnitee, and shall not have any liability, with respect to any breach of any
representation, warranty or covenant of Seller or the Company, if:  (A) Seller
provides written notice to Purchaser prior to the Closing, describing in
reasonable detail such breach, (B) Seller acknowledges in writing that the
effect of such breach is a failure of any condition to Purchaser’s obligations
set forth in Article VI and (C) Purchaser proceeds with the Closing; provided
that in no event shall this clause 8.01(c) apply to any Intentional Breach by
Seller or the Company of any representation, warranty or covenant hereunder.  In
the event that Seller provides such written notice in clause (A) of the previous
sentence to Purchaser less than five Business Days prior to the then-scheduled
Closing Date, Purchaser may, at its option, extend the Closing Date for up to
five Business Days.
 
- 75 -

--------------------------------------------------------------------------------


 
(d)            In no event shall Seller’s aggregate indemnification obligation
for Losses and Tax Losses pursuant to this Article VIII and Article IX
(including with respect to any breach or alleged breach of any Fundamental
Representation), taken together, exceed the Final Purchase Price (other than
claims of, or causes of action arising from Fraud).


SECTION 8.02.            Indemnification by Purchaser.


(a)            From and after the Closing, Purchaser and the Company, jointly
and severally, shall indemnify Seller and its affiliates and each of their
respective former, current, or future officers, directors, employees,
stockholders, agents and representatives (the “Seller Indemnitees”) against and
hold them harmless from any Loss suffered or incurred by such Seller Indemnitee
to the extent arising from, relating to or otherwise in respect of:


(i)            any breach as of the Closing Date of any representation or
warranty of Purchaser contained in this Agreement or in any certificate
delivered pursuant hereto; and


(ii)            any breach of any covenant or agreement of Purchaser (or, after
the Closing, the Company) contained in this Agreement.


(b)            Purchaser and the Company shall not be required to indemnify any
Seller Indemnitee, and shall not have any liability, under Section 8.02(a)(i) of
this Article VIII in respect of a breach of the Purchaser’s representations and
warranties in Article IV:


(i)            unless the aggregate of all Losses for which Purchaser and the
Company would, but for this clause (i), be liable thereunder exceeds the
Deductible, and then only to the extent of any such excess; provided, however,
that this clause (i) shall not apply to any claim for indemnification arising
out of a breach or alleged breach of any Purchaser representation or warranty
which is a Fundamental Representation;


(ii)            in excess of the Cap provided that this clause (ii) shall not be
applicable with regards to claims of, or causes of action arising from, Fraud or
to any claim for indemnification arising out of a breach or alleged breach of
any Purchaser representation or warranty which is a Fundamental Representation.


(c)            In no event shall Purchaser’s aggregate indemnification
obligation for Losses pursuant to this Article VIII or amounts under Section
9.05(d) (including with respect to any breach of any Fundamental
Representation), taken together, exceed the Final Purchase Price (other than
claims of, or causes of action arising from, Fraud).
 
SECTION 8.03.            Calculation of Losses.  (a)  The amount of any Loss or
Tax Loss for which indemnification is provided under this Article VIII or
Article IX shall be (i) net of any amounts actually recovered and received by
the indemnified party as a result of any indemnification by a third party or
under insurance policies with respect to such Loss and (ii) reduced to take
account of any net Tax benefit currently realized (in the form of cash from, or
as a reduction of a cash liability owed to, a Taxing Authority, or in the form
of a deferred tax asset) by the indemnified party arising from the circumstances
giving rise to the incurrence or payment of any such Loss.  For purposes of the
preceding sentence, the deferred tax asset shall be calculated net of any
valuation allowance reasonably determined by the Company, except that in
calculating the valuation allowance, the underlying tax attribute shall be
deemed to expire after five calendar years (if it does not expire earlier under
then-Applicable Law).  Purchaser, the Company and the Subsidiaries shall provide
Seller and its affiliates with reasonable access to information, including
copies of relevant Tax Returns or portions thereof, together with accompanying
schedules, related workpapers and documents relating to rulings or other
determinations by Taxing Authorities, as are reasonably necessary for the
determination of any net Tax benefit (and may redact such information as is not
reasonably necessary for the determination of any net Tax benefit), and Seller
shall, and shall cause its affiliates to, keep all such information and items
confidential and shall use such information solely in connection with the
determination of any net Tax benefit.


- 76 -

--------------------------------------------------------------------------------

(b)            If any insurance proceeds or other amounts are received by any
Purchaser Indemnitee or Seller Indemnitee after receipt of any indemnification
payment pursuant to this Article VIII, Purchaser or Seller, as applicable, shall
promptly repay to the indemnifying party such portion of such indemnification
payment equal to the amounts so recovered or realized.


(c)            The amount of the Loss or Tax Loss arising out of any item
reflected as a liability or provided for or reserved against in calculating the
Closing Date Book Value (as finally determined under Section 1.04) shall be
calculated net of the amount so reflected, provided for or reserved against. 
Notwithstanding any other provision of this Agreement to the contrary, no
Purchaser Indemnitee shall be entitled to indemnification under this Article
VIII or Article IX for any Losses or Tax Losses to the extent such Losses or Tax
Losses are reflected, provided for or reserved against in the Closing Date Book
Value.


(d)            For the avoidance of doubt, neither Seller nor the Company makes
any representation, warranty or guarantee whatsoever that the Insurance Reserves
held by or on behalf of the Company and the Subsidiaries are or will be
sufficient for the purposes for which they were established, and nothing in this
Agreement shall be construed as providing the economic equivalent of any such
representation, warranty or guarantee.  Notwithstanding any other provision of
this Agreement to the contrary, no Purchaser Indemnitee shall be entitled to
indemnification under this Article VIII for any Losses to the extent such Losses
arise out of any failure of the Insurance Reserves held by or on behalf of the
Company and the Subsidiaries to be sufficient for the purposes for which they
were established and regardless of whether such Insurance Reserves are general
in nature or specific to a particular matter.


(e)            No indemnified party shall be entitled to indemnification under
this Article VIII or Article IX with respect to any Losses or Tax Losses that
are in the nature of punitive, incidental, consequential, special, treble or
indirect damages or damages based on any multiple, including business
interruption, loss of future revenue, profits or income, or loss of business
reputation or opportunity, in each case of any kind or nature, regardless of the
form of action through which any of the foregoing are sought unless such party
satisfies all of the elements necessary for recovery of such Losses under the
laws of the State of New York.


- 77 -

--------------------------------------------------------------------------------

SECTION 8.04.            Termination of Indemnification.  The obligations to
indemnify and hold harmless any party (i) pursuant to Section 8.01(a)(i) or
8.02(a)(i) shall terminate when the applicable representation or warranty
terminates pursuant to Section 8.06 and (ii) pursuant to Section 8.01(a)(ii) or
8.02(a)(ii) shall terminate when the applicable covenant terminates pursuant to
Section 8.06; provided, however, that such obligations to indemnify and hold
harmless shall not terminate with respect to any specific item as to which the
person to be indemnified has, before the expiration of the applicable survival
period, previously made a claim by delivering a notice of such claim (stating in
reasonable detail the basis of such claim) pursuant to Section 8.05 to the party
to be providing the indemnification (it being understood and agreed that such
obligations to indemnify and hold harmless shall survive only until, and only
for the purposes of, the final resolution of the matter covered by such notice).


SECTION 8.05.            Procedures.  (a)  Third Party Claims.  In order for a
Seller Indemnitee or a Purchaser Indemnitee, as applicable (each, an
“indemnified party”) to be entitled to any indemnification provided for under
Section 8.01 or 8.02 in respect of, arising out of or involving a claim made by
any person against the indemnified party (a “Third Party Claim”), such
indemnified party must notify the indemnifying party in writing (and in
reasonable detail) of the Third Party Claim within 30 days following receipt by
such indemnified party of notice of the Third Party Claim; provided, however,
that, subject to Sections 8.04 and 8.06, failure to give such notification shall
not affect the indemnification provided hereunder except to the extent the
indemnifying party shall have been actually prejudiced as a result of such
failure (except that the indemnifying party shall not be liable for any expenses
incurred during the period in which the indemnified party failed to give such
notice).  Thereafter, the indemnified party shall deliver to the indemnifying
party, promptly following the indemnified party’s receipt thereof, copies of all
notices and documents (including court papers) received by the indemnified party
relating to the Third Party Claim.


- 78 -

--------------------------------------------------------------------------------

(b)            Assumption.  If a Third Party Claim is made against an
indemnified party, the indemnifying party shall be entitled to participate in
the defense thereof and, if it so chooses, to assume the defense thereof with
counsel selected by the indemnifying party, so long as such counsel is not
reasonably objected to by the indemnified party; provided, however, that as a
condition to assuming such defense, the indemnifying party shall acknowledge its
responsibility for Losses resulting from or relating to such Third Party Claim. 
Should the indemnifying party so elect  in writing to assume the defense of a
Third Party Claim, the indemnifying party shall not be liable to the indemnified
party for any legal expenses subsequently incurred by the indemnified party in
connection with the defense thereof.  If the indemnifying party assumes such
defense, the indemnified party shall have the right to participate in the
defense thereof and to employ counsel (not reasonably objected to by the
indemnifying party), at its own expense, separate from the counsel employed by
the indemnifying party, it being understood that the indemnifying party shall
control such defense.  The indemnifying party shall be liable for the fees and
expenses of counsel employed by the indemnified party for any period during
which the indemnifying party has not assumed the defense thereof (other than
during any period in which the indemnified party shall have failed to give
notice of the Third Party Claim as provided above).  If the indemnifying party
chooses to defend or prosecute a Third Party Claim, all the indemnified parties
shall cooperate in the defense or prosecution thereof in a commercially
reasonable manner.  Such cooperation shall include the retention and (upon the
indemnifying party’s request) the provision to the indemnifying party of records
and information that are reasonably relevant to such Third Party Claim, and
making employees available on a mutually convenient basis to provide additional
information and explanation of any material provided hereunder; provided,
however, that such indemnified parties may withhold any such records or
information to the extent necessary to preserve attorney client privilege, so
long as such indemnified parties deliver to the indemnifying party the
information contained in such records or information to the extent possible
while preserving such attorney client privilege.  Whether or not the
indemnifying party assumes the defense of a Third Party Claim, the indemnified
party shall not admit any liability with respect to, or settle, compromise or
discharge, such Third Party Claim without the indemnifying party’s prior written
consent (which consent shall not be unreasonably withheld).  If the indemnifying
party assumes the defense of a Third Party Claim, the indemnified party shall
agree to any settlement, compromise or discharge of a Third Party Claim that the
indemnifying party may recommend and that by its terms obligates the
indemnifying party to bear the full amount of the liability in connection with
such Third Party Claim and which releases the indemnified party completely in
connection with such Third Party Claim; provided, however, that the indemnifying
party shall not, without prior written consent of the indemnified party (which
consent shall not be unreasonably withheld), settle, compromise or offer to
settle or compromise any Third Party Claim on a basis that would result in (A)
injunctive or other nonmonetary relief against the indemnified party, including
the imposition of a consent order, injunction or decree that would restrict the
future activity or conduct of the indemnified party, or (B) a finding or
admission of a violation of law by the indemnified party.   Notwithstanding the
foregoing, the indemnifying party shall not be entitled to assume the defense of
any Third Party Claim (and shall be liable for the reasonable fees and expenses
of counsel incurred by the indemnified party in defending such Third Party
Claim) if (W) the Third Party Claim seeks an order, injunction or other
equitable relief or relief for other than money damages against the indemnified
party that the indemnified party reasonably determines, after conferring with
its outside counsel, cannot be separated from any related claim for money
damages (and if such equitable relief or other nonmonetary relief portion of the
Third Party Claim can be so separated from that for money damages, the
indemnifying party shall be entitled to assume the defense of the portion
relating to money damages), (X) the indemnifying party and the indemnified party
both are named parties to the proceedings and the indemnified party has
reasonably concluded, after conferring with its outside counsel, that
representation of both parties by the same counsel would be inappropriate due to
actual or potential differing interests between them or (Y) the indemnifying
party is not entitled to a legal defense or counterclaim available to the
indemnified party. 


- 79 -

--------------------------------------------------------------------------------

(c)            Direct Claims.  In the event any indemnified party should have a
claim against any indemnifying party under Section 8.01 or 8.02 that does not
involve a Third Party Claim (a “Direct Claim”) being asserted against or sought
to be collected from such indemnified party, the indemnified party shall deliver
notice of such claim with reasonable promptness to the indemnifying party. 
Subject to Sections 8.04 and 8.06, the failure by any indemnified party so to
notify the indemnifying party shall not relieve the indemnifying party from any
liability that it may have to such indemnified party under Section 8.01 or 8.02,
except to the extent the indemnifying party shall have been actually prejudiced
as a result of such failure. The indemnifying party shall have a period of 30
days within which to respond to such Direct Claim.  If the indemnifying party
does not respond within such 30-day period, the indemnifying party will be
deemed to have accepted the Direct Claim.


(d)            Mitigation.  Purchaser and Seller and their respective affiliates
shall use commercially reasonable efforts to mitigate or resolve any claim or
liability with respect to which one party is obligated (or would be obligated,
but for the limitations contained in Section 8.01(b) or 8.02(b), as applicable)
to indemnify the other party hereunder.  The costs of mitigation pursuant to
this Section 8.05(d) will themselves be Losses.


SECTION 8.06.            Survival.  The representations, warranties, covenants
and agreements contained in this Agreement and in any document delivered in
connection herewith shall survive the Closing solely for purposes of this
Article VIII as follows:


(i)            the Fundamental Representations shall survive until the latest
date permitted by Applicable Law;


(ii)            the representations and warranties contained in Section 3.13
shall not survive the Closing;


(iii)            the representations and warranties contained in this Agreement
(other than the Fundamental Representations and the representations and
warranties contained in Section 3.13) shall survive for 18 months following the
Closing;


(iv)            the covenants and agreements contained in this Agreement to be
performed at or prior to the Closing shall not survive the Closing; and


(v)            the covenants and agreements contained in this Agreement to be
performed after the Closing shall survive in accordance with their terms.


Following the expiration of the applicable survival period, the applicable
representations, warranties, covenants and agreements shall terminate and
thereafter be of no force and effect, except as provided in Section 8.04.
 
SECTION 8.07.            No Additional Representations.  Purchaser acknowledges
that it and its representatives have been permitted full and complete access to
the books and records, facilities, equipment, tax returns, Contracts, insurance
or reinsurance policies (or summaries thereof) and other properties and assets
of the Company and the Subsidiaries that it and its representatives have desired
or requested to see or review, and that it and its representatives have had a
full opportunity to meet with the officers and employees of the Company and the
Subsidiaries to discuss the business of the Company and the Subsidiaries. 
Purchaser acknowledges that (i) none of Seller, the Company or any other person
has made any representation or warranty, expressed or implied, as to the Company
or any Subsidiary or the accuracy or completeness of any information regarding
the Company and the Subsidiaries furnished or made available to Purchaser and
its representatives, except as expressly set forth in this Agreement,
(ii) Purchaser has not relied on any representation or warranty from Seller, the
Company or any other person in determining to enter into this Agreement, except
as expressly set forth in this Agreement, and (iii) none of Seller or any other
person shall have or be subject to any liability to Purchaser or any other
person resulting from the distribution to Purchaser, or Purchaser’s use of, any
information, documents or material made available to Purchaser in any “data
rooms”, management presentations or in any other form in expectation of the
transactions contemplated hereby.


- 80 -

--------------------------------------------------------------------------------

SECTION 8.08.            Exclusive Remedy.  Except (i) with respect to claims
relating to the Bi-Lateral Services Agreement and (ii) as otherwise specifically
provided in this Agreement, the Seller and Purchaser acknowledge and agree that
their sole and exclusive remedy after the Closing with respect to any and all
claims relating to this Agreement, the Acquisition and the other transactions
contemplated hereby, the Company or any Subsidiary or their assets and
liabilities (other than claims of, or causes of action arising from Fraud)
shall, in each case, be pursuant to the indemnification provisions set forth in
this Article VIII and Article IX.  In furtherance of the foregoing, each of the
Seller, Purchaser and the Company (on behalf of themselves and their affiliates)
hereby waive, from and after the Closing, to the fullest extent permitted under
Applicable Law, any and all rights, claims and causes of action (other than
claims of, or causes of action arising from Fraud) they or their affiliates may
have against the Purchaser or the Seller, as applicable, arising under or based
upon this Agreement, any Ancillary Agreement, any document or certificate
delivered in connection herewith, any Applicable Law (including any rights of
contribution or recovery under the Comprehensive Environmental Response,
Compensation, and Liability Act or any analogous state law, or relating to any
other environmental matters), common law or otherwise (except pursuant to the
indemnification provisions set forth in this Article VIII and Article IX). 
After the Closing, neither Seller, Purchaser nor the Company nor their
affiliates may bring any suit, action or proceeding seeking to rescind the
Acquisition or this Agreement, whether based on fraud, gross negligence,
negligence, breach of contract, breach of statute or otherwise.


- 81 -

--------------------------------------------------------------------------------



ARTICLE IX

Tax Matters


SECTION 9.01.            Tax Returns.  (a)  The Seller shall cause the Company
to (i) prepare and file, to the standard reasonably expected from an independent
tax accountant, all Tax Returns with respect to the Company and the Subsidiaries
required to be filed on or before Closing Date (including such supplemental
non-mandatory Tax forms as would reasonably be expected to accompany such Tax
Returns) and (ii) pay to the relevant Taxing Authority all Taxes shown as due on
such Tax Returns, within the time and in the manner prescribed by Applicable
Law.


(b)            The Purchaser shall cause the Company to prepare and file (or
cause to be prepared and filed), to the standard reasonably expected from an
independent tax accountant, all Tax Returns with respect to the Company and the
Subsidiaries required to be filed after the Closing Date (including such
supplemental non-mandatory Tax forms as would reasonably be expected to
accompany such Tax Returns) with respect to any Taxable Periods ending on or
prior to the Closing Date (“Pre-Closing Periods”) and Taxable Periods ending
after, but including, the Closing Date (“Straddle Periods”).  In the case of Tax
Returns for Pre-Closing Periods, Seller shall be responsible for paying to the
relevant Taxing Authority or Purchaser, as directed by Purchaser, all Taxes
shown as due on such Tax Returns, within the time and in the manner prescribed
by Applicable Law.  In the case of Tax Returns for Straddle Periods, at the time
Purchaser provides a copy of such Tax Return to Seller, Purchaser shall provide
a notice setting forth the amount of Tax allocable to the period ending on (and
including) the Closing Date in accordance with Section 9.05(b), and Seller shall
pay to the relevant Taxing Authority or Purchaser, as directed by Purchaser,
such amount of Tax no later than 5 days prior to the time such Tax Return is
due.  Notwithstanding the foregoing, Seller shall not be responsible for any Tax
under this Section 9.01(b) to the extent the liability for such Tax was taken
into account in the calculation of Closing Date Book Value as finally determined
under Section 1.04 of this Agreement.


(c)            The payment of Taxes with a Tax Return under subsection (a) or
(b) shall be without prejudice to the indemnification rights of the parties
under Section 9.05.


(d)            Each of Seller and Purchaser shall use reasonable best efforts to
make any Tax Returns and work papers in respect of a Taxable Period that begins
on or before the Closing Date, which such party is responsible for causing to be
prepared, available for review by the other party sufficiently in advance of the
due date for filing such Tax Returns (after taking into account available
extensions), but in all events at least 45 days prior to the date such Tax
Return is required to be filed, to provide such other party with a meaningful
opportunity to analyze, comment on and dispute such Tax Returns.  The reviewing
party shall notify the preparing party of any comments or disputes with respect
to such Tax Returns in advance of the due date for filing such Tax Returns
(after taking into account available extensions), but in all events at least 30
days prior to the date such Tax Return is required to be filed, to provide such
other party with a meaningful opportunity to consider such comments or disputes
and for such Tax Returns to be modified, as appropriate, before filing.  In the
event of any disagreement between Purchaser and Seller, such disagreement shall
be resolved in accordance with Section 9.06.  If the Tax Accountant does not
resolve any differences between Seller and Purchaser with respect to such Tax
Return at least five Business Days prior to the due date therefor, (i) such Tax
Return shall be filed as prepared by the party having the responsibility
hereunder for preparing such Tax Return and amended to reflect the Tax
Accountant’s resolution and (ii) to the extent the amount of Tax shown on such
return remains disputed by Seller, Seller shall not be required to pay such
amount pursuant to Section 9.01(b) until such dispute is resolved.


- 82 -

--------------------------------------------------------------------------------

SECTION 9.02.            Books and Records; Cooperation.  (a)  The parties to
this Agreement and their respective affiliates will provide each other with such
cooperation and information as Purchaser or Seller reasonably may request of the
other or such affiliates with respect to any Tax matter at the expense of the
requesting party (unless such expense is an expense for which an indemnity is
due).  Such cooperation shall include providing signatures with respect to any
Tax Returns that must be filed, and providing copies of relevant Tax Returns or
portions thereof, together with accompanying schedules, related work papers and
documents relating to rulings or other determinations by Taxing Authorities. 
Each of Seller, Purchaser and their respective affiliates shall retain all Tax
Returns, schedules and work papers, records and other documents in its
possession relating to Tax matters of the Company and the Subsidiaries until the
later of (i) the expiration of the statute of limitations of the Taxable Periods
to which such Tax Returns and other documents relate, without regard to
extensions, or (ii) six years following the due date (without extension) for
such Tax Returns.  Prior to disposing of any such records, notice shall be given
by Purchaser or Seller, as applicable, to the other party providing reasonable
terms allowing such other party to take, at its sole expense, possession of such
records.


(b)            Without limiting the foregoing, at the Closing, Seller may retain
any Tax Returns with respect to the Company and the Subsidiaries in the
possession of Seller or any of its affiliates, and Purchaser shall be provided
with copies of the Company and the Subsidiaries’ separate Tax Returns and the
pro forma portion of any consolidated or combined Tax Returns relating solely to
the Company and the Subsidiaries.


(c)            Any information obtained under this Section 9.02 shall be kept
confidential, except as may be otherwise necessary in connection with the filing
of Tax Returns or amendments, or conducting an audit or other proceeding.


SECTION 9.03.             Transfer Taxes.  Seller and Purchaser shall each pay
50% of any Transfer Taxes incurred in connection with transactions contemplated
by this Agreement, except that Purchaser shall pay 100% of any such Transfer
Taxes imposed by the Republic of Singapore.  Seller and Purchaser shall
cooperate with each other in the timely filing and execution of any Tax Returns
and other documentation relating to such Transfer Taxes, the remitting of
payment of all such Taxes and the delivery of any forms claiming exemption or
relief from any such Taxes.


- 83 -

--------------------------------------------------------------------------------

SECTION 9.04.             Additional Covenants.  (a)  All Tax sharing agreements
with respect to the Company or any Subsidiary (except for Tax sharing agreements
solely between the Company and the Subsidiaries) shall be terminated with
respect to any Liability of the Company or any Subsidiary as of the day prior to
the Closing Date and the Company and the Subsidiaries shall not be bound thereby
or have any Liability thereunder at any time thereafter.


(b)            Seller and Purchaser (and each of their respective affiliates)
agree to treat all payments made by either of them under this Agreement (other
than payments made under Section 1.03, which payments constitute the Purchase
Price) as adjustments to the Purchase Price for all Tax purposes and that such
treatment shall govern for purposes hereof except to the extent that the
Applicable Laws of a particular jurisdiction require otherwise.


SECTION 9.05.             Tax Indemnity.  (a)  From and after the Closing Date,
Seller shall indemnify the Purchaser Indemnitees and hold them harmless from and
against all liability for (u) Taxes imposed on or payable by or with respect to
the Company or any of its Subsidiaries for any Pre-Closing Periods, (v) any
Taxes imposed on or payable by or with respect to the Company or any of its
Subsidiaries which are allocable to the portion of a Straddle Period ending on
(and including) the Closing Date, (w) any Taxes of a person other than the
Company or any of its Subsidiaries for which the Company or any of its
Subsidiaries is or becomes liable as a result of (i) an agreement principally
related to Taxes and existing at any time prior to the Closing, (ii) transferee
or successor liability existing at any time prior to the Closing or (iii) being
or having been a member of an affiliated, consolidated, combined or unitary tax
group on or prior to the Closing Date, including pursuant to U.S. Treasury
Regulation Section 1.1502-6 or any analogous or similar state, local, or
non-U.S. law, (x) a change in a Closing Statement Tax Attribute as a result of
(i) a final determination by a Taxing Authority, excluding by reason of a change
in law, official interpretation of a Taxing Authority or official practice of a
Taxing Authority, in each case after the Closing, or, with respect to a
Luxembourg Closing Statement Tax Attribute, the application of the Luxembourg
Circular L.I.R. no. 114/2 of 2 September 2010 as a result of an action of the
Purchaser, the Company or the Subsidiaries after the Closing (other than an
action required hereunder) or (ii) the application of such Closing Statement Tax
Attribute to offset or reduce any Tax liability of the Seller described in
clauses (u), (v), (w) or Section 9.01(b), in each case which, if given effect as
of the Closing Date (using the same accounting principles as utilized in the
calculation of Closing Date Book Value), would have caused a reduction in the
Net Deferred Tax Asset. in which case the amount subject to indemnification
under this clause (w) shall be equal to such reduction multiplied by the Agreed
Multiple, (x) a change in a Compensation Related Tax Attribute as a result of a
final determination by a Taxing Authority, excluding by reason of a change in
law official interpretation of a Taxing Authority or official practice of a
Taxing Authority, in each case after the Closing, which, if given effect as of
the date of the calculation of the related Tax Benefit (using the same
accounting principles as utilized in the calculation of such Tax Benefit) would
have caused a reduction in such Tax Benefit, in which case the amount subject to
indemnification under this clause (y) shall be equal to such reduction, and (z)
any reasonable out-of-pocket expenses, including reasonable attorneys’ fees,
incurred or arising in connection with or in respect of the assessment,
assertion, contest or imposition of a Tax or change in a Pre-Closing or
Compensation Related Tax Attribute described in any of clauses (u), (v), (w),
(x) or (y) (the sum of (u), (v), (w), (x) and (y) being referred to herein as a
“Tax Loss”). For the avoidance of doubt, a change in a Closing Statement Tax
Attribute that results in an indemnification obligation under clause (x) shall
not be taken into account in determining whether a change in a Tax Benefit
occurred under clause (y).


- 84 -

--------------------------------------------------------------------------------

(b)            For purposes of this Article IX, in the case of any Taxes that
are payable for a Straddle Period, the portion of such Tax allocable to the
portion of such Tax period ending on (and including) the Closing Date shall (x)
in the case of any Taxes other than gross receipts, sales or use Taxes and Taxes
based upon or related to income, be deemed to be the amount of such Tax for the
entire Tax period multiplied by a fraction the numerator of which is the number
of days in the Tax period ending on and including the Closing Date and the
denominator of which is the number of days in the entire Tax period, and (y) in
the case of any Tax based upon or related to income and any gross receipts,
sales or use Tax, be deemed equal to the amount which would be payable if the
relevant Tax period ended on and included the Closing Date.  All determinations
necessary to give effect to the allocation set forth in the foregoing clause (y)
shall be made in a manner consistent with prior practice of the Company and its
Subsidiaries.  For purposes of determining the amount of Taxes allocable to the
portion of a Straddle Period that ends on (and includes) the Closing Date, each
entity in which the Company or any of its Subsidiaries owns an interest which is
fiscally transparent for Tax purposes shall be treated as if its taxable year
ended at the close of business on the Closing Date.


(c)            For the avoidance of doubt, Taxes of the Company and its
Subsidiaries for which Seller is responsible under Section 9.01(b) or clause
(v), (w) or (x) of Section 9.05(a) shall be computed after taking into account
any Closing Statement Tax Attributes available to reduce such Taxes.


(d)            From and after the Closing Date, Purchaser and the Company,
jointly and severally, shall indemnify the Seller Indemnitees and hold them
harmless from and against all liability for (x) Taxes imposed on the Company or
any of its Subsidiaries for any Taxable Period beginning after the Closing Date,
(y) Taxes imposed on the Company or any of its Subsidiaries that are allocable
to the portion of a Straddle Period beginning on the day after the Closing Date
and (z) any Taxes described in Section 9.01(b) or clause (v), (w), (x) or (y) of
Section 9.05(a) for which Seller is not responsible by reason of Section 8.03(a)
or (c), the final sentence of Section 9.01(b) or Section 9.05(e). For the
avoidance of doubt, the indemnity under this Section 9.05(d) shall be limited by
Section 8.02(c).


- 85 -

--------------------------------------------------------------------------------

(e)            Purchaser agrees to give prompt notice to Seller of any Tax Loss
or the assertion of any claim, or the commencement of any suit, action or
proceeding in respect of which indemnity may be sought under this Section 9.05
(a “Tax Proceeding”) and will give Seller such information with respect thereto
as Seller may reasonably request.  Seller may (i) participate in and (ii) in the
case of a Tax Proceeding for Taxes relating to a Pre-Closing Period, upon
written notice to Purchaser, assume the defense of any such suit, action or
proceeding (including any Tax audit); provided that (x) Seller shall thereafter
consult with Purchaser upon Purchaser’s reasonable request for such consultation
from time to time with respect to such suit, action or proceeding (including any
Tax audit) and (y) Seller shall not, without Purchaser’s consent (not to be
unreasonably withheld, conditioned or delayed), agree to any settlement with
respect to any Tax if such settlement would reasonably be expected to materially
adversely affect the Tax liability of any Purchaser Indemnitee and (z) if Seller
provides notice to Purchaser that Seller wishes to concede the Tax Proceeding,
Seller shall not be obligated to indemnify Purchaser for further costs and
expenses under 9.05(a).  If Seller assumes such defense, (i) Purchaser shall
have the right (but not the duty) to participate in the defense thereof and to
employ counsel, at its own expense, separate from the counsel employed by Seller
and (ii) Seller shall not assert that the Tax Loss, or any portion thereof, with
respect to which Purchaser seeks indemnification is not within the ambit of this
Section 9.05.  Whether or not Seller chooses to defend or prosecute any claim,
all of the parties hereto shall cooperate in the defense or prosecution
thereof.  Notwithstanding any other provision of this Section 9.05, Seller shall
not be liable under this Section 9.05 with respect to any Tax Loss resulting
from a claim or demand the defense of which Seller was not offered the
opportunity to assume as provided under this Section 9.05(e), to the extent
Seller’s liability under this Section 9.05 is actually and materially adversely
affected as a result thereof.


(f)            Notwithstanding anything to the contrary in this Agreement,
Section 9.05 and not Sections 8.01 (other than Section 8.01(d)), 8.02, and 8.05,
shall govern indemnification of the Purchaser Indemnitees in respect of Tax
Losses and the conduct of Tax Proceedings.


SECTION 9.06.             Disputes.  Disputes arising under this Article IX and
not resolved by mutual agreement within 30 days shall be resolved by an
internationally recognized accounting firm with no material relationship with
Purchaser, Seller or their affiliates (the “Tax Accountant”), chosen by and
mutually acceptable to both Purchaser and Seller within five days of the date on
which the need to choose the Tax Accountant arises.  The Tax Accountant shall
resolve any disputed items within 30 days of having the item referred to it
pursuant to such procedures as it may require, and any such resolution by the
Tax Accountant shall be final unless not consistent with a final determination
of the applicable Taxing Authority.  The costs, fees and expenses of the Tax
Accountant shall be borne equally by Purchaser and Seller.


SECTION 9.07.             Survival.  The covenants and indemnities in this
Article IX shall survive for purposes of this Article IX until the expiration of
the relevant statute of limitations.


- 86 -

--------------------------------------------------------------------------------



ARTICLE X

General Provisions


SECTION 10.01.          Assignment.  This Agreement and the rights and
obligations hereunder shall not be assignable or transferable, in whole or in
part, by operations of law or otherwise, by any party without the prior written
consent of the other parties hereto.  Any attempted assignment in violation of
this Section 10.01 shall be null and void.  Subject to the preceding sentences,
this Agreement shall be binding upon, inure to the benefit of, and be
enforceable by, the parties and their respective successors and assigns.


SECTION 10.02.          No Third-Party Beneficiaries.  Except as provided in
Article VIII, this Agreement is for the sole benefit of the parties hereto and
their permitted successors and assigns and nothing herein expressed or implied
shall give or be construed to give to any person, other than the parties hereto
and such successors and assigns, any legal or equitable rights hereunder.


SECTION 10.03.          Notices.  All notices, requests, claims, demands and
other communications to any party hereunder shall be in writing and shall be
deemed given if delivered personally, by e-mail (which is confirmed) or if sent
by overnight courier (providing proof of delivery) to the parties at the
following addresses:
 
 
(i) 
if to Purchaser, to:
 
 
 
 
 
 
 
China Minsheng Investment Co., Ltd.
No. 100 South Zhonshan Street

Shanghai 200010
P.R. China
 
 
 
Attention: 
E-mail: 
Liao Feng
liaofeng@cm-inv.com
 
 
 
 
 
 
with a copy (which shall not constitute notice) to:
 
 
 
 
 
 
 
Clifford Chance LLP
10 Upper Bank Street
London
E14 5JJ
 
 
 
Attention: 
E-mail: 
Katherine Coates, Esq.
katherine.coates@cliffordchance.com
 
 
 
 
 
 
Clifford Chance US LLP
31 West 52nd Street
New York, NY
10019-6131
United States of America
 
Attention: 
E-mail: 
Nicholas R. Williams, Esq.
nick.williams@cliffordchance.com
 

 
 
- 87 -

--------------------------------------------------------------------------------

 

  (ii)  if to Seller, to:    
c/o White Mountains Insurance Group, Ltd.
14 Wesley Street, Fifth Floor
Hamilton HM 11
Bermuda
 
Attention:  
E-mail:
Robert Seelig
rseelig@whitemountains.com
    with a copy (which shall not constitute notice) to:    
Cravath, Swaine & Moore LLP
Worldwide Plaza 825 Eighth Avenue
New York, New York 10019
 
Attention:
 
Philip A. Gelston, Esq.
Ting S. Chen, Esq.
 
E-mail: 
 
pgelston@cravath.com
tchen@cravath.com
 

SECTION 10.04.          Interpretation; Exhibits; Certain Definitions.  (a)  The
headings contained in this Agreement, in any Exhibit hereto and in the table of
contents to this Agreement are for reference purposes only and shall not affect
in any way the meaning or interpretation of this Agreement.  Whenever the words
“include”, “includes” or “including” are used in this Agreement, they shall be
deemed to be followed by the words “without limitation”.  The words “hereof”,
“herein” and “hereunder” and words of similar import when used in this Agreement
shall refer to this Agreement as a whole and not to any particular provision of
this Agreement.  The term “or” is not exclusive.  The word “extent” in the
phrase “to the extent” shall mean the degree to which a subject or other thing
extends, and such phrase shall not mean simply “if”.  All references herein to
“dollars”, “U.S. dollars” or “$” shall be deemed to be references to the lawful
money of the United States.  All provisions herein qualified by the term
“domestic” or “foreign” shall be construed on the basis that the United States
is the relevant domestic country.  The definitions contained in this Agreement
are applicable to the singular as well as the plural forms of such terms and to
the masculine as well as to the feminine and neuter genders of such term.  Any
agreement, instrument or statute defined or referred to herein or in any
agreement or instrument that is referred to herein means such agreement,
instrument or statute as from time to time amended, modified or supplemented,
including (in the case of agreements or instruments) by waiver or consent and
(in the case of statutes) by succession of comparable successor statutes and
references to all attachments thereto and instruments incorporated therein. 
References to a person are also to its permitted successors and assigns.  All
Exhibits annexed hereto or referred to herein are hereby incorporated in and
made a part of this Agreement as if set forth in full herein.  Any capitalized
terms used in any Exhibit but not otherwise defined therein, shall have the
meaning as defined in this Agreement.  When a reference is made in this
Agreement to an Article, Section or Exhibit, such reference shall be to an
Article or Section of, or an Exhibit to, this Agreement unless otherwise
indicated.  The Seller Disclosure Letter shall be arranged in numbered and
lettered sections and subsections corresponding to the numbered and lettered
sections and subsections contained in Article II, and the disclosure in any
section or subsection shall be deemed to qualify other sections and subsections
in Article II to the extent (and only to the extent) that it is reasonably
apparent from the face of such disclosure that such disclosure also qualifies or
applies to such other sections or subsections.  The Company Disclosure Letter
shall be arranged in numbered and lettered sections and subsections
corresponding to the numbered and lettered sections and subsections contained in
Article III and Article V, and the disclosure in any section or subsection shall
be deemed to qualify other sections and subsections in Article III or Article V
to the extent (and only to the extent) that it is reasonably apparent from the
face of such disclosure that such disclosure also qualifies or applies to such
other sections or subsections.  The Purchaser Disclosure Letter shall be
arranged in numbered and lettered sections and subsections corresponding to the
numbered and lettered sections and subsections contained in Article IV, and the
disclosure in any section or subsection shall be deemed to qualify other
sections and subsections in Article IV to the extent (and only to the extent)
that it is reasonably apparent from the face of such disclosure that such
disclosure also qualifies or applies to such other sections or subsections.


- 88 -

--------------------------------------------------------------------------------

(b)            For all purposes hereof:


“affiliate” of any person means another person that directly or indirectly,
through one or more intermediaries, controls, is controlled by, or is under
common control with, such first person; provided that, for purposes of this
Agreement and the Ancillary Agreements, OneBeacon Insurance Group, Ltd. and its
subsidiaries shall not be considered affiliates of Parent or Seller.  For
purposes of this definition, “control”, when used with respect to any person,
means the power to direct the management and policies of such person, directly
or indirectly, whether through the ownership of voting securities, by contract
or otherwise, and the terms “controlling” and “controlled” have the meanings
correlative to the foregoing.


“Agreed Multiple” means 1.273.


“Ancillary Agreements” means the Parent Guaranty, the CMI Guaranty, the
Bi-Lateral Services Agreement, the Letter of Credit, the Investment Management
Agreement and any other agreement, if any, between the parties that is
identified therein as an Ancillary Agreement.


“Anti-Bribery Laws” means the US Foreign Corrupt Practices Act (15 U.S.C.
§78-dd-1, et seq., as amended), the UK Bribery Act 2010, as well as all other
anti-bribery laws, anti-corruption laws, conflict of interest laws, or other
Applicable Laws of similar purpose and effect.


“BGB” means Beijing Guoxin Baotai Investment Consulting Co., Ltd.
 
- 89 -

--------------------------------------------------------------------------------

“Bi-Lateral Services Agreement” means the Bi-Lateral Services Agreement between
Seller and the Company, in the form attached to this Agreement as Exhibit B.


“Books and Records” means all written or electronic accounts, ledgers and
records (including computer generated, recorded or stored records) relating to
the business of the Company and the Subsidiaries, including customer lists,
contract forms, applications, enrollment forms, policy information, policyholder
information, claim records, sales records, underwriting records, administrative,
pricing, underwriting, claims handling and reserving manuals, corporate and
accounting and other records (including the books of account and other records),
Tax records (including Tax Returns), disclosure and other documents and filings
required under Applicable Law, financial records, employee records and
compliance records relating to the business of the Company and the Subsidiaries;
provided, however, that Books and Records does not include (i) the physical or
electronic copies of financial and operational reports provided to Seller,
Parent or any subsidiary thereof (other than the Company and the Subsidiaries)
in the ordinary course of business (but, for the avoidance of doubt, this clause
(i) does not exclude the records or other information otherwise constituting
Books and Records underlying such reports)  or (ii) any financial or other
information provided in connection with or contained within the consolidated or
consolidating financial information of Parent and its subsidiaries.


“Business Day” means any day, other than a Saturday or a Sunday, on which
commercial banks in Bermuda and New York, New York, are open for normal banking
business.


“Cash” means (i) cash and (ii) as of any date, (A) securities issued or directly
and fully and unconditionally guaranteed or insured by the U.S. government or
any agency or instrumentality thereof the securities of which are
unconditionally guaranteed as a full faith and credit obligation of such
government maturing within 91 days  of such date; (B) commercial paper rated at
least P-1 by Moody’s or at least A-1 by S&P or the equivalent rating from
another nationally recognized rating agency and in each case maturing within 91
days of such date; (C) marketable short-term money market and similar securities
having a rating of at least P-2 by Moody’s or at least A-2 S&P or the equivalent
rating from another nationally recognized rating agency and in each case
maturing within 91 days of such date; (D) certificates of deposit, time deposits
and eurodollar time deposits maturing within 91 days from such date, bankers’
acceptances maturing within 91 days of such date and overnight bank deposits, in
each case with any U.S. commercial bank; (E) indebtedness or preferred stock
issued by third parties with a rating of at least A2 from Moody’s or at least A
by S&P or the equivalent rating from another nationally recognized rating agency
maturing within 91 days of such date; and (F) investments with average
maturities of 91 days or less from such date in money market funds rated at
least AAA- by S&P or at least Aaa3 by Moody’s or the equivalent rating from
another nationally recognized rating agency.


- 90 -

--------------------------------------------------------------------------------

“Catastrophe Losses” means the aggregate losses and expenses resulting from any
catastrophe event or events, including any and all natural or man-made perils,
minus the estimated recoveries under reinsurance protections inuring to the
benefit of the Company and its Subsidiaries plus the estimated associated
reinstatement premiums paid by the Company or any of its Subsidiaries and minus
the estimated associated reinstatement premiums received by the Company or any
of its Subsidiaries, calculated on a pre-tax basis; provided that Catastrophe
Losses shall be calculated assuming that none of the Parent Covers had been
obtained or entered into or were ever in existence.


“Closing Date Book Value” means the Closing Date Book Value as defined in, and
as calculated in accordance with, the Applicable Accounting Principles and
Exhibit C of Section 1.04(j) of the Company Disclosure Letter  and as finally
determined in accordance with Section 1.04 (which amount, for the avoidance of
doubt, shall not include the Solutions Entity Excess Amount).


“Closing Date Reorganization Value” means an amount equal to the aggregate fair
market value (as reasonably determined by Seller in accordance with the
Applicable Accounting Principles) of (i) the Reorganization Assets set forth in
Section 1.03(e)(i) of the Company Disclosure Letter as of the close of business
on the Business Day immediately prior the Closing Date and (ii) the
Reorganization Assets set forth in Section 1.03(e)(ii) of the Company Disclosure
Letter as of the close of business on the last Business Day of the calendar
quarter ending immediately prior to the Closing Date.


“Closing Statement Tax Attribute” means the net operating loss, foreign tax
credit, tax basis in an asset or any similar tax characteristic of any of the
Company or the Subsidiaries with respect to a Pre-Closing Period or the portion
of a Straddle Period ending on (and including) the Closing Date (under the
principles of Section 9.05(b)) or otherwise taken into account in the
calculation of Closing Date Book Value.”Code” shall mean the Internal Revenue
Code of 1986, as amended.


“Company Benefit Plans” means each employee benefit plan, scheme, program,
policy, practice, arrangement or contract providing for retirement, health,
life, dental, disability, accident or group insurance, vacation, holiday, sick
leave, loan, child or dependent care, legal services, cafeteria, workers
compensation or insurance, retiree medical insurance, severance, termination
pay, deferred compensation, performance awards, stock or stock-related awards or
fringe benefits and any other compensation, employee benefits or remuneration of
any kind (including, but not limited to, any “employee benefit plan” ( as
defined in Section 3(3) of ERISA, whether or not subject to ERISA) and any
bonus, stock bonus, stock purchase, restricted stock, stock option or other
equity-based, employment, consulting, termination, retention, change in control,
supplemental retirement, severance or other plan, scheme, program, policy,
practice, arrangement or contract), whether written or unwritten, funded or
unfunded, in each case, sponsored, maintained, contributed to or required to be
contributed to by the Company or any Subsidiary for the benefit of any
Participant, or with respect to which the Company or any Subsidiary is or was a
party or has or may have any Liability or in which any Employee participates,
other than any plan, scheme, program, policy, practice, arrangement or contract
mandated by Applicable Laws; provided that, with respect to outstanding Parent
Performance Share Awards and Parent Restricted Share Awards, Company Benefit
Plans shall include the Parent LTIP.


- 91 -

--------------------------------------------------------------------------------

“Company Covered Employee” means the persons identified or listed in
Section 10.04(b)(1)(i) of the Company Disclosure Letter.


“Company Disclosure Letter” means the disclosure letter delivered by the Company
to Purchaser in connection with the execution and delivery of this Agreement by
the parties.


“Company Material Adverse Effect” means a material adverse effect on the
business, operations, financial condition or results of operations of the
Company and the Subsidiaries, taken as a whole, excluding any effect resulting
from (a) any change, development, event or occurrence arising out of or relating
to general economic, regulatory, legislative, political or market conditions,
(b) any change, development, event or occurrence affecting the insurance or
reinsurance industry generally, (c) changes in Applicable Law, the byelaws or
requirements of Lloyd’s, GAAP or SAP, (d) any change, development, event or
occurrence arising out of or relating to natural catastrophe events, man-made
disasters, acts of terrorism, war (whether or not declared) or other
hostilities, (e) any change in the financial condition of the Company and the
Subsidiaries to the extent that such change has been remedied at or prior to the
Closing or was reflected or provided for or reserved against in the calculation
of the Closing Date Book Value, (f) any failure, in and of itself, of the
Company and the Subsidiaries to meet any internal or published projections,
forecasts, estimates or predictions in respect of revenues, earnings or other
financial or operating metrics, or any downgrade or potential downgrade of the
credit, financial strength or claims paying rating of the Company or any
Subsidiary by any rating agency (it being understood that the underlying facts
giving rise or contributing to such failure, change or downgrade or potential
downgrade and the other effects thereof shall not be excluded pursuant to this
clause (f)), (g) the announcement and pendency of this Agreement and the
transactions contemplated hereby, including any loss of or change in
relationship with any customer, business partner, labor union, broker, agent,
regulator or reinsurance provider, or departure of any employee or officer, of
the Company or any Subsidiary resulting therefrom, (h) any action or failure to
act on the part of Seller or the Company or any Subsidiary required by this
Agreement or any of the Ancillary Agreements or requested or consented to in
writing by Purchaser, (i) any action on the part of Purchaser or any of
Purchaser’s affiliates and (j) any condition or requirement imposed by any
Governmental Entity or Lloyd’s in connection with the granting or issuance of
any Governmental Approval in respect of the Acquisition, but only to the extent
that any such effect described in the preceding clauses (a), (b), (c) and (d)
does not materially and disproportionately affect the Company and the
Subsidiaries relative to other persons engaged in the reinsurance of similar
risks.


“Compensation Related Tax Attribute” means a current or deferred Tax deduction
or that is available to the Company or the Subsidiaries that is taken into
account in the calculation of the Tax Benefit in Section 5.6 and reduces an
amount otherwise payable by Seller or increases an amount otherwise payable by
Purchaser.


- 92 -

--------------------------------------------------------------------------------

 “Employee” means any current or former employee of the Company or any
Subsidiary.


“Environmental Law” means any Applicable Law relating to pollution or protection
of the environment or natural resources or human health as it relates to the
environment.


“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.


“ERISA Affiliate” means any person required or any particular time to be
aggregated with any of the Company or any Subsidiary under Sections 414(b), (c),
(m) or (o) of the Code or Section 4001 of ERISA.


“Estimated Closing Book Value” means the Estimated Closing Book Value as defined
in, and as calculated in accordance with, the Applicable Accounting Principles
and Exhibit B of Section 1.04(j) of the Company Disclosure Letter (which amount,
for the avoidance of doubt, shall not include the Solutions Entity Excess
Amount).


“Exchange Act” means the Securities Exchange Act of 1934, as amended.


“Fraud” means, (i) with respect to Seller, an actual and intentional fraud with
respect to the making of the representations and warranties pursuant to Article
II or Article III or in any certificate delivered to Purchaser pursuant to
Sections 6.02(a), 6.02(b), 6.02(c), 6.02(e) or 6.02(f), provided that such
actual and intentional fraud of Seller shall be deemed to exist only if any of
the individuals included on Section 10.04(b)(2)(i) of the Company Disclosure
Letter or Section 10.04(b)(2)(ii) of the Seller Disclosure Letter had actual
knowledge (as opposed to imputed or constructive knowledge) that such
representations and warranties, as qualified by the Company Disclosure Letter or
the Seller Disclosure Letter, as applicable, were actually breached when made,
with the express intention that Purchaser may rely thereon to its detriment and
(ii) with respect to Purchaser, an actual and intentional fraud with respect to
the making of the representations and warranties pursuant to Article IV or in
any certificate delivered to Seller pursuant to Sections 6.03(a) or 6.03(b),
provided that such actual and intentional fraud of Purchaser shall be deemed to
exist only if any of the individuals included on Section 10.04(b)(2)(iii) of the
Purchaser Disclosure Letter had actual knowledge (as opposed to imputed or
constructive knowledge) that such representations and warranties, as qualified
by the Purchaser Disclosure Letter, were actually breached when made, with the
express intention that Seller may rely thereon to its detriment.


“Fundamental Representations” means the representations and warranties included
in Sections 2.01, 2.02, 2.05, 3.02(a), 3.02(b), 3.03, 4.01, 4.02, and 4.06 and
the first sentence of Section 3.01(a).


“Governmental Entity” means (a) a national government, political subdivision
thereof, or government of a state or local jurisdiction therein; or (b) an
instrumentality, board, commission, court, or agency, whether civilian or
military, of any of the above; or (c) a
government-owned/government-run/government-controlled association, organization,
business or enterprise.


- 93 -

--------------------------------------------------------------------------------

“Government Official” means (i) an employee, officer, or representative of, or
any person otherwise acting in an official capacity for or on behalf of a
Governmental Entity; (ii) a legislative, administrative, or judicial official;
(iii) a candidate for political office; (iv) an individual who holds any other
official, ceremonial, or other appointed or inherited position with a government
or any of its agencies; or (v) an officer or employee of a supra-national
organization (e.g., World Bank, United Nations, International Monetary Fund,
OECD). 


“HGB” means Horgos Guoxin Baotai Venture Capital Co., Ltd.


“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976.


“Insurance Regulator” means any insurance supervisory department or officials
having jurisdiction over any part of the operations, business, assets,
liabilities, products and services of any of the Reinsurance Subsidiaries,
including Lloyd’s.


“Insurance Reserves” means any reserves, funds or provisions for losses, claims,
premiums, loss and loss adjustment expenses (including reserves for incurred but
not reported losses and loss adjustment expenses) and other Liabilities in
respect of the insurance or reinsurance contracts issued by the Reinsurance
Subsidiaries.


“Intentional Breach” shall mean a breach of a representation, warranty or
covenant of this Agreement that is caused by a deliberate act taken, or a
deliberate failure to act omitted to be taken, by Seller or Company, as
applicable, with actual knowledge that such act or omission to act constitutes a
breach of this Agreement.


“Interim Balance Sheet” means the GAAP balance sheet as of March 31, 2015,
included in the Unaudited Financial Statements described in Section 3.05(a).
 
“Investment Assets” means any investment assets (whether or not required by GAAP
or SAP to be reflected on a balance sheet) beneficially owned (within the
meaning of Rule 13d-3 under the Exchange Act) by the Company or any Subsidiary,
including bonds, notes, debentures, mortgage loans, real estate and all other
instruments of indebtedness, stocks, partnership or joint venture interests and
all other equity interests, certificates issued by or interests in trusts,
derivatives and all other assets, in each case acquired for investment purposes
and including any assets held in trust in respect of White Mountains Re Sirius
Capital Limited in accordance with the Lloyd’s Premiums Trust Deed entered into
between Lloyd’s and White Mountains Re Sirius Capital Limited, but excluding,
for the avoidance of doubt, any equity securities of the Subsidiaries owned by
the Company or other Subsidiary.


- 94 -

--------------------------------------------------------------------------------



“Investment Management Agreements” means the Amended and Restated Investment
Management Agreements (i) between Sirius International Insurance Corporation and
White Mountains Advisors LLC, in the form attached to this Agreement as Exhibit
D-1, (ii) between Sirius America Insurance Company and White Mountains Advisors
LLC, in the form attached to this Agreement as Exhibit D-2 and (iii) between the
Company and White Mountains Advisors LLC, in the form attached to this Agreement
as Exhibit D-3.


“Issuing Bank” has the meaning set forth in the Letter of Credit from time to
time.


“Key Employee” means the persons identified or listed in Section 10.04(b)(3) of
the Company Disclosure Letter.


“Knowledge” means the actual knowledge after reasonable inquiry of (i) with
respect to the Company, those persons listed in Section 10.04(b)(2)(i) of the
Company Disclosure Letter, (ii) with respect to Seller, those persons listed in
Section 10.04(b)(2)(ii) of the Seller Disclosure Letter and (iii) with respect
to Purchaser, those persons listed in Section 10.04(b)(2)(iii) of the Purchaser
Disclosure Letter (in each case whether or not such inquiry was actually made).


“Liability” means any and all liabilities, obligations, debts and commitments of
any kind, character or description.


“Lloyd’s” means the Society and Corporation of Lloyd’s incorporated under the
Lloyd’s Acts 1871 to 1982 (including the council constituted by the Lloyd’s Act
1982 and any delegate or person through whom the council is authorized to act).


“Moody’s” means Moody’s Investors Service, Inc.


“Net Deferred Tax Asset” means the aggregate of the deferred tax assets and
deferred tax liabilities, net of any valuation allowance, of the Company and the
Subsidiaries, taken into account in the calculation of Closing Date Book Value.


“Parent Covers” means retrocessions, industry loss warranties, insurance linked
securities and other similar protections, in each case obtained by the Company
or any of the Subsidiaries for the benefit of Parent or any of its subsidiaries
(other than the Company or any of the Subsidiaries) and set forth on Section
10.04(b)(4) of the Company Disclosure Letter, as supplemented from time to time
by delivery of notice of supplement from Seller to Purchaser following the date
of this Agreement.


“Participant” means any current or former employee, officer, director,
consultant or individual service provider of the Company or any Subsidiary.


“Per Share Option Price” means a dollar amount equal to (A) the sum of (1) (i)
the Closing Date Book Value  multiplied by (ii) the Agreed Multiple and (2)
$10,000,000, divided by (B) the number of Common Shares (or equivalents) issued
and outstanding as of the Option Closing.  For purposes of this definition, the
Closing Date Book Value shall be calculated (x) assuming that the transactions
described in Section 1.03(e) had been effected prior to the close of business on
the Business Day immediately prior to the date of the Option Closing and (y) in
accordance with the Applicable Accounting Principles (provided that all
references in the Applicable Accounting Principles to the Closing or the Closing
Date shall be deemed to be replaced with a reference to the Option Closing or
the date of the Option Closing, as applicable).


- 95 -

--------------------------------------------------------------------------------

“person” means any individual, firm, corporation, partnership, limited liability
company, trust, joint venture, Governmental Entity or other entity.


“Personal Information” means  (i) name, address, telephone number, health
information, drivers’ license number, government issued identification number,
or any other data that can be used to identify, contact, or precisely locate an
individual; (ii) any nonpublic personally identifiable financial information,
such as information relating to a relationship between an individual person and
a financial institution, and/or related to a financial transaction by such
individual person with a financial institution; or (iii) Internet Protocol
addresses or other persistent device identifiers. Personal Information may
relate to any individual, including employees, contractors, customers, and end
users.


“Preference Shares” means the shares of fixed/floating perpetual non-cumulative
preference shares of SIG, par value $0.01 per share.


“Purchaser Disclosure Letter” means the disclosure letter delivered by Purchaser
to Seller in connection with the execution and delivery of this Agreement by the
parties.


“Purchaser Material Adverse Effect” means a material adverse effect on the
ability of Purchaser to perform its obligations under this Agreement and the
Ancillary Agreements to which it is, or is specified to be, a party or a
material adverse effect on the ability of Purchaser to consummate the
Acquisition and the other transactions contemplated hereby.


“Purchaser Related Person” means (i) any affiliate of Purchaser, CMI or CMB or
(ii) any direct or indirect shareholder of Purchaser, CMI or CMB (including, for
the avoidance of doubt, BGB, HGB and any other shareholder of Purchaser, CMI,
CMB, BGB or HGB holding shares that are (x) not fully paid or are assessable,
(y) non-voting or (z) otherwise limited in their rights and privileges).


“Reference Book Value” means $1,747,449,220.


“Regulatory Approvals” means any approvals, filings or notifications required in
connection with the acquisition of Shares contemplated by this Agreement by the
laws, rules and regulations of Australia, Bermuda, Hong Kong, Labuan, the State
of New York, the State of Tennessee, Sweden, Singapore and the United Kingdom or
the byelaws and requirements of Lloyd’s, as applicable, including, with respect
to Purchaser, (i) the filing of a Form A with the New York State Department of
Financial Services and approval thereof by the New York State Superintendent of
Financial Services, (ii) the U.K. Approvals and (iii) the FFFS Approvals.


“Reinsurance Subsidiaries” means the Subsidiaries set forth in
Section 10.04(b)(5) of the Company Disclosure Letter.


- 96 -

--------------------------------------------------------------------------------

“Reorganization Assets” means the assets and other items set forth in
Sections 1.03(e)(i) and 1.03(e)(ii) of the Company Disclosure Letter.


“Run-Off Entity SPA” means, as applicable, (i) the stock purchase agreement by
and between White Mountains Solutions Holding Company and Sojourner Holding
Company LLC dated May 22, 2015; or (ii) the stock purchase agreement by and
between White Mountains Solutions Holding Company and Agency Bonding Captives,
Inc. dated September 17, 2014.
 
“SAP” means, with respect to any Reinsurance Subsidiary, the statutory
accounting practices prescribed or permitted by its domiciliary Insurance
Regulator, including, if applicable, International Financial Reporting
Standards.
 
“Securities Act” means the Securities Act of 1933, as amended.


“Seller Covered Employee” means the persons identified or listed in
Section 10.04(b)(1)(ii) of the Seller Disclosure Letter.


“Seller Disclosure Letter” means the disclosure letter delivered by Seller to
Purchaser in connection with the execution and delivery of this Agreement by the
parties.


“SIG” means Sirius International Group, Ltd., an exempt company with limited
liability incorporated under the laws of Bermuda with registered number 33445
having its registered office at Clarendon House, 2 Church Street, Hamilton HM
11, Bermuda, and an indirect wholly owned subsidiary of the Company.


“Solutions Entity Excess Amount” means an amount equal to (i) the Solutions
Entity Value minus (ii) the carrying book value of the Solutions Entity as of
the Closing Date.


“Stand-Alone Benefit Plans” means each Company Benefit Plan that (i)is sponsored
solely by the Company or any Subsidiary or (ii) to which the Company or any
Subsidiary and a Participant are the only parties.


“subsidiary” of any person means another person, an amount of the voting
securities, other voting ownership or voting partnership interests of which is
sufficient to elect at least a majority of its Board of Directors or other
governing body (or, if there are no such voting interests, 50% or more of the
equity interests of which) is owned directly or indirectly by such first person
or by another subsidiary of such first person; provided that, for purposes of
this Agreement and the Ancillary Agreements, OneBeacon Insurance Group, Ltd. and
its subsidiaries shall not be considered subsidiaries of Parent or Seller.


- 97 -

--------------------------------------------------------------------------------

“Tax” means (i) all taxes, charges, fees, duties, customs, tariffs, imposts,
payments in lieu, levies or other assessments or charges in the nature of a tax
or any other similar payment imposed by any Taxing Authority, including income,
license, recording, occupation, environmental, customs duties, single business,
margin, unemployment, disability, mortgage, inventory, alternative or add-on
minimum, profits, receipts, premium, excise, property, sales, use, value-added,
registration duty, net worth, transfer, franchise, payroll, withholding, social
security, estimated or other taxes and (ii) any interest, penalty, fine or
addition to any of the foregoing, whether disputed or not. The term “Tax” shall
also include (without limitation) taxes prescribed under Luxembourg income tax
law and related regulations, circulars, amendments and public case law.  This
contains the following forms of direct taxation: (i) Municipal Business Tax,
(ii) Net Wealth Tax, and (iii) Corporate Income Tax.


 “Tax Return” means any U.S. federal, state, local or non-U.S. Tax report,
return (including information return), claim for refund, election, notice,
estimated Tax filing, declaration, statement, schedule, form, request or other
document (including (i) Corporate income tax, municipal business, net wealth tax
and value added tax returns and (ii) any related or supporting information or
any amendment to any of the foregoing) supplied to, required to be filed with or
required to be maintained by any Taxing Authority with respect to Taxes,
including any return or filing made on a consolidated, group, combined, unified
or affiliated basis.


“Taxable Period” means any taxable year or any other period that is treated as a
taxable year, with respect to which any Tax may be imposed under any applicable
statute, rule, or regulation.


“Taxing Authority” means any Governmental Entity having primary jurisdiction
over the assessment, determination, collection or imposition of any Tax.


“Transfer Tax” means any and all sales, use, stamp, documentary, filing,
recording, transfer, real estate, stock transfer, intangible property transfer,
personal property transfer, registration, securities transactions, conveyance
and notarial Taxes, and similar fees, Taxes and governmental charges (together
with any interest, penalty, addition to Tax, and additional amount imposed in
respect thereof).


 “Year End Balance Sheets” means (a) the GAAP balance sheet as of December 31,
2014, included in the Audited Financial Statements described in Section 3.05(a)
and (b) the statutory balance sheets as of December 31, 2014, included in the
Statutory Statements described in Section 3.05(b).


SECTION 10.05.          Counterparts.  This Agreement may be executed in one or
more counterparts, all of which shall be considered one and the same agreement,
and shall become effective when one or more such counterparts have been signed
by each of the parties and delivered to the other parties.


SECTION 10.06.          Entire Agreement.  This Agreement, the Seller Disclosure
Letter, the Company Disclosure Letter, the Purchaser Disclosure Letter, the
Ancillary Agreements and the Confidentiality Agreement, along with the Schedules
and Exhibits thereto, contain the entire agreement and understanding among the
parties hereto with respect to the subject matter hereof and supersede all prior
agreements and understandings, both written and oral, relating to such subject
matter.  None of the parties shall be liable or bound to any other party in any
manner by any representations, warranties or covenants relating to such subject
matter except as specifically set forth herein or in the Seller Disclosure
Letter, the Company Disclosure Letter, the Purchaser Disclosure Letter, the
Ancillary Agreements or the Confidentiality Agreement.


- 98 -

--------------------------------------------------------------------------------

SECTION 10.07.          Severability.  If any term or other provision of this
Agreement is invalid, illegal or incapable of being enforced by any rule or
Applicable Law, or public policy, all other conditions and provisions of this
Agreement shall nevertheless remain in full force and effect so long as the
economic or legal substance of the transactions contemplated hereby is not
affected in any manner materially adverse to any party or such party waives its
rights under this Section 10.07 with respect thereto.  Upon any determination
that any term or other provision is invalid, illegal or incapable of being
enforced, the parties hereto shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the parties as closely as
possible in an acceptable manner to the end that transactions contemplated by
this Agreement are fulfilled to the extent possible.


SECTION 10.08.          Enforcement.  The parties agree that irreparable damage
would occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise breached. 
Subject to Section 8.07, it is accordingly agreed that the parties shall be
entitled to seek an injunction or injunctions, specific performance or other
equitable relief to prevent breaches of this Agreement and to enforce
specifically the terms and provisions of this Agreement in the Supreme Court of
the State of New York, New York County and the United States District Court for
the Southern District of New York, without proof of damages or otherwise, this
being in addition to the recovery of monetary damages or any other remedy to
which they are entitled at law or in equity.  The right of specific enforcement
is an integral part of the transactions contemplated by this Agreement and
without that right, none of Seller, the Company or Purchaser would have entered
into this Agreement.  Each of the parties hereto agrees that it will not oppose
the granting of an injunction, specific performance and other equitable relief
on the basis that the other parties hereto have an adequate remedy at law or an
award of specific performance is not an appropriate remedy for any reason at law
or in equity.  The parties hereto acknowledge and agree that any party seeking
an injunction or injunctions to prevent breaches of this Agreement and to
enforce specifically the terms and provisions of this Agreement in accordance
with this Section 10.08 shall not be required to provide any bond or other
security in connection with any such order or injunction, and the party opposing
such injunction or injunctions hereby agrees that it shall not contest the
amount or absence of any such bond or other security requested or offered by the
party seeking such injunction or injunctions.
 
SECTION 10.09.          Arbitration.  (a)  Any dispute arising out of, relating
to or in connection with this Agreement, including any question regarding its
existence, validity or termination, shall be referred to and finally resolved by
arbitration under the arbitration rules of the International Chamber of Commerce
(the “ICC”) then in effect, which rules are deemed to be incorporated by
reference into this Section 10.09 (the “ICC Rules”).  The arbitral tribunal
shall consist of three arbitrators.  Purchaser and Seller shall each nominate
one arbitrator, the party requesting arbitration concurrently with such request
and the other party within fifteen calendar days from receipt of the request for
arbitration.  In the event that Purchaser or Seller fails to nominate an
arbitrator or deliver notification of such nomination to the other party and to
the ICC within this time period, upon request of Purchaser or Seller, such
arbitrator shall instead be appointed by the ICC within fifteen calendar days of
the ICC receiving such request in accordance with the ICC Rules.  The two
arbitrators appointed in accordance with the above provisions shall nominate the
third arbitrator and notify Purchaser and Seller and the ICC in writing of such
nomination within fifteen calendar days of their appointment.  If the first two
appointed arbitrators fail to nominate a third arbitrator or notify Purchaser,
Seller and the ICC of that nomination within this time period, then, upon
request of Purchaser or Seller, the third arbitrator shall be appointed by the
ICC within fifteen calendar days of the ICC receiving such request in accordance
with the ICC Rules.  The third arbitrator shall serve as president of the
arbitral tribunal.  The seat, or legal place, of arbitration shall be New York,
New York.  The language to be used in the arbitral proceedings shall be
English.  The governing law of this agreement to arbitrate shall be the laws of
the State of New York.


- 99 -

--------------------------------------------------------------------------------

(b)             Each arbitrator shall be qualified to practice law under the
Laws of the State of New York and fluent in the English language.  No arbitrator
shall be an employee, officer, director, consultant, contractor or other service
provider of either party or of their respective affiliates, nor shall any
arbitrator have any interest that would be affected in any material respect by
the outcome of the dispute.  The decision of a majority of the arbitrators shall
be final and binding on Purchaser and Seller and their respective successors and
assigns, and the parties waive any form of challenge or appeal against it and
agree that judgment may be entered on any such award by any court having
competent jurisdiction. Purchaser and Seller hereby waive any right to refer any
question of law to any court.


(c)             In its award the arbitrators shall allocate, in their
discretion, among the parties to the arbitration all costs of the arbitration,
including the fees and expenses of the arbitrators and reasonable attorney’s
fees, costs and expert witness expenses incurred by the parties.


(d)            The parties hereby agree that the arbitral tribunal shall have
the power to award equitable remedies (including specific performance).  The
parties irrevocably submit to the personal jurisdiction of the Supreme Court of
the State of New York, in and for the County of New York, or the United States
District Court for the Southern District of New York, each for the limited
purpose of enforcing this agreement to arbitrate, including any action to compel
arbitration or to stay or enjoin any action or proceeding commenced or
prosecuted in violation of this Section 10.09, and irrevocably waive any
objection to venue for such a proceeding in any such court.  Each party’s
agreement to this arbitration is voluntary. Nothing in these dispute resolution
provisions shall be construed as preventing either party from seeking
conservatory or similar interim relief in any court of competent jurisdiction.
 
(e)            In order to facilitate the comprehensive resolution of related
disputes and to avoid inconsistent decisions in related disputes, upon request
of any party to an arbitration proceeding commenced pursuant to this Section
10.09, any dispute, controversy or claim subsequently noticed for arbitration
under the provisions of this Section 10.09 may be consolidated with the
earlier-commenced arbitration proceeding, as determined within the discretion of
the arbitral tribunal appointed in the first-commenced arbitration proceeding. 
The arbitral tribunal must not consolidate such arbitrations unless the arbitral
tribunal determines that (i) there are issues of fact or law common to the
proceedings, so that a consolidated proceeding would be more efficient than
separate proceedings, and (ii) no party hereto would be prejudiced as a result
of such consolidation through undue delay, conflict of interest or otherwise. 
If the first-appointed arbitral tribunal determines that the arbitrations shall
be consolidated, the first-appointed arbitral tribunal shall have jurisdiction
over the consolidated arbitration to the exclusion of any other arbitrator or
arbitral tribunal and any appointment of another arbitrator in relation to the
other arbitrations will be deemed to be functus officio. Any such termination of
an arbitrator’s appointment shall be without prejudice to: (i) the validity of
any act done or order made by that arbitrator or by the ICC in support of that
arbitration before the termination of his appointment; (ii) his entitlement to
be paid his proper fees and disbursements; and (iii) the date when any claim or
defence was raised for the purpose of applying any limitation bar or any similar
rule or provision.


- 100 -

--------------------------------------------------------------------------------

(f)            The parties agree that the arbitration shall be kept confidential
and that the existence of the proceeding and any element of it (including but
not limited to any pleadings, briefs or other documents submitted or exchanged,
any testimony or other oral submissions, and any awards) shall not be disclosed
other than to the arbitral tribunal, the ICC, the parties, their counsel,
accountants and auditors, insurers and re-insurers, and any person necessary to
the conduct of the proceeding.  The confidentiality obligations shall not apply
(i) if disclosure is required by law, rule or regulation, or in judicial or
administrative proceedings or (ii) as far as disclosure is necessary or
appropriate to enforce the rights arising out of the award.


(g)            Each party to this Agreement irrevocably consents to service of
process by U.S. registered mail to such party’s respective address set forth
above in Section 10.03, including for proceedings regarding the recognition and
enforcement of any award resulting from an arbitration brought pursuant to this
Section 10.09 or any judgment, of any jurisdiction, resulting therefrom, and for
enforcement of the agreement to arbitrate set forth in this Section 10.09. 
Nothing in this Agreement will affect the right of any party to this Agreement
to serve process in any other manner permitted by applicable law.


(h)            This Section 10.09 shall not apply to any dispute under
Section 1.04 or 1.05 or Article IX that is required to be decided by the
Accounting Firm.


SECTION 10.10.          Governing Law.  This Agreement, and all matters, claims
or causes of action (whether in contract or tort) based upon, arising out of or
relating to this Agreement or the negotiation, execution or performance of this
Agreement, shall be governed by, and construed in accordance with, the laws of
the State of New York, regardless of the laws that might otherwise govern under
applicable principles of conflicts of laws thereof.


- 101 -

--------------------------------------------------------------------------------

SECTION 10.11.          Waiver of Jury Trial.  Each party hereby waives to the
fullest extent permitted by Applicable Law, any right it may have to a trial by
jury in respect to any litigation directly or indirectly arising out of, under
or in connection with this Agreement, any Ancillary Agreement or any transaction
contemplated hereby or thereby.  Each party (a) certifies that no
representative, agent or attorney of any other party has represented, expressly
or otherwise, that such other party would not, in the event of litigation, seek
to enforce the foregoing waiver and (b) acknowledges that it and the other
parties hereto have been induced to enter into this Agreement and the Ancillary
Agreements, as applicable, by, among other things, the mutual waivers and
certifications in this Section 10.11.


SECTION 10.12.          Remedies Cumulative.  Except as otherwise provided
herein, any and all remedies herein expressly conferred upon a party shall be
deemed cumulative with, and not exclusive of, any other remedy conferred hereby,
or by law or equity upon such party, and the exercise by a party of any one
remedy shall not preclude the exercise of any other remedy.


[Signature Pages Follow]



- 102 -

--------------------------------------------------------------------------------

              IN WITNESS WHEREOF, the parties hereto have duly executed this
Agreement as of the date first written above.
 

 
LONE TREE HOLDINGS LTD.
         
 
by:
/s/ Jennifer Pitts       Name:  Jennifer Pitts       Title:  Director, Vice
President & Assistant Secretary          

 
 

 
SIRIUS INTERNATIONAL INSURANCE GROUP, LTD.
         
 
by:
/s/ Allan L. Waters       Name:  Allan L. Waters       Title:  CEO          

 


 

--------------------------------------------------------------------------------

 

 
CM INTERNATIONAL HOLDING PTE. LTD.
         
 
by:
/s/ Feng Liao       Name:  Feng Liao       Title:  Director          

 



 
CM BERMUDA LIMITED
         
 
by:
/s/ Feng Liao       Name:  Feng Liao       Title:  Director          


 

 

--------------------------------------------------------------------------------

INDEX OF DEFINED TERMS


Term
Section
A.M. Best
3.27
Accounting Firm
1.04(b)
Acquisition
1.01(a)
Additional Shares
7.03(c)
Adjusted SIG PUA Amount
5.06(f)(iii)
Adjustment Amount
1.04(a)
affiliate
10.04(b)
Affiliate Transaction
3.20
After-Acquired Business
5.16(a)(iv)
After-Tax Parent PSA Amount
5.06(g)(iv)
After-Tax Post-Closing Parent PSA Amount
5.06(g)(iv)
Aggregate Adjusted SIG PUA Amount
5.06(j)
Aggregate Bonus Amount
5.06(i)
Agreed Multiple
10.04(b)
Agreement
Preamble
Ancillary Agreements
10.04(b)
Anti-Bribery Laws
10.04(b)
Anti-Money Laundering Laws
3.18(d)
Applicable Accounting Principles
1.04(i)
Applicable Law
2.03(a)
Audited Financial Statements
3.05(a)
Authorized Representative
5.01(g)
Balance Sheet Date
3.05(a)
BGB
10.04(b)
Bi-Lateral Services Agreement
10.04(b)
Bonus Arrangements
5.06(i)
Bonus Recipients
5.06(i)
Bonus Schedule
5.06(i)
Book Value Excess Amount
1.04(a)
Books and Records
10.04(b)
Burdensome Condition
5.04(a)
Business Day
10.04(b)
Cap
8.01(b)(iii)
Cash
10.04(b)
Catastrophe Losses
10.04(b)
Change of Control
5.16(e)
Claim Deadline
5.13(b)(i)
Closing
1.02
Closing Date
1.02
Closing Date Book Value
10.04(b)
Closing Date Reorganization Value
10.04(b)

 
Index-1

--------------------------------------------------------------------------------

 
 

 Term Section
Closing Date Statement
1.04(a)
CMI
Recitals
CMI Guaranty
Recitals
Code
10.04(b)
Common Shares
3.02(a)
Company
Preamble
Company Benefit Plans
10.04(b)
Company Bye-Laws
3.01(b)
Company Covered Employee
10.04(b)
Company Disclosure Letter
10.04(b)
Company Intellectual Property
3.09(a)
Company Material Adverse Effect
10.04(b)
Company Memorandum of Association
3.01(b)
Company Property
3.08(a)
Company Reinsurance Contracts
3.24(a)
Company Settlement Amount
1.05
Competing Business
5.16(a)
Confidentiality Agreements
5.03
Consent
2.03(b)
Continuation Period
5.06(a)
Continuing Employees
5.06(a)
Contract
2.03(a)
Contribution Amount
1.04(a)
control
10.04(b)
controlled
10.04(b)
controlling
10.04(b)
Corporate Members
3.23(g)
Data and Privacy Laws
3.18(e)
Deductible
8.01(b)(i)
Direct Claim
8.05(c)
Disputed Claim Amount
5.13(b)(i)
Employee
10.04(b)
Environmental Law
10.04(b)
ERISA
10.04(b)
ERISA Affiliate
10.04(b)
Estimated Adjustment Amount
1.03(c)(i)
Estimated Book Value Excess Amount
1.03(c)(i)
Estimated Closing Book Value
10.04(b)
Estimated Closing Date Statement
1.04(a)
Estimated Contribution Amount
1.03(c)(i)
Estimated Payment Amount
1.03(c)(i)
Exchange Act
10.04(b)
Extracted Entities
1.03(h)
Extracted Entity Value
1.03(h)

 
Index-2

--------------------------------------------------------------------------------

 
 

 Term Section
FFFS Approvals
4.03(b)
Final Purchase Price
1.04(h)
Financial Statements
3.05(a)
Fraud
10.04(b)
Fundamental Representations
10.04(b)
FY 2015 Bonuses
5.06(c)
GAAP
3.05(a)
Government Official
10.04(b)
Government Ownership Restriction
4.03(a)
Governmental Approvals
5.04(a)
Governmental Entity
10.04(b)
HGB
10.04(b)
HSR Act
10.04(b)
ICC
10.09(a)
ICC Rules
10.09(a)
indemnified party
8.05(a)
Insurance Regulator
10.04(b)
Insurance Reserves
10.04(b)
Intellectual Property
3.09(e)
Intentional Breach
10.04(b)
Interim Balance Sheet
10.04(b)
Investment Assets
10.04(b)
Investment Management Agreement
10.04(b)
Investment Policy
3.26(b)
IRS
3.15(b)
Issuing Bank
10.04(b)
IT Systems
3.09(d)
Judgment
2.03(a)
JV Entity
1.03(h)
JV Entity Value
1.03(h)
Knowledge
10.04(b)
Labor Agreements
3.19(a)
Leased Property
3.08(a)
Legal Restraint
6.01(b)
Letter of Credit
1.01(b)
Liability
10.04(b)
Liens
2.03(a)
Listed Contract
3.10(b)
Lloyd’s
10.04(b)
Losses
8.01(a)
Moody’s
10.04(b)
Net Deferred Tax Asset
10.04(b)
Notice of Disagreement
1.04(b)
Option Closing
7.03(f)

 
 
Index-3

--------------------------------------------------------------------------------

 
 

 Term Section
Option Expiration Date
7.03(d)
Option Shares
7.03(c)
Option Subscription Agreement
7.03(e)
Outside Date
7.01(a)(ii)(1)
Owned Property
3.08(a)
Parent
Recitals
Parent Common Share
5.06(i)
Parent Common Share Price
5.06(i)
Parent Cover Benefits
1.05(a)
Parent Cover Costs
1.05(a)
Parent Cover Schedule
1.05(a)
Parent Covers
10.04(b)
Parent Guaranty
Recitals
Parent LTIP
5.06(i)
Parent Mark
5.14
Parent Performance Share Award
5.06(i)
Parent PSA Amount
5.06(g)(iii)
Parent Restricted Share Award
5.06(i)
Participant
10.04(b)
Per Share Option Price
10.04(b)
Performance Unit
5.06(j)
Permits
3.11
Permitted Liens
3.07(a)
person
10.04(b)
Personal Information
10.04(b)
Policies
3.23(b)
Post-Closing Pro-Rata Portion
5.06(j)
Potential Controller
4.05(b)
Pre-Closing Periods
9.01(b)
Pre-Closing Pro-Rata Portion
5.06(j)
Preference Shares
10.04(b)
Proceeding
3.11
Producer
3.23(d)
Property Material Adverse Effect
3.08(a)
Purchase Option
7.03(c)
Purchase Price
1.01(a)
Purchaser
Preamble
Purchaser Confidentiality Agreement
5.03
Purchaser Disclosure Letter
10.04(b)
Purchaser Indemnitees
8.01(a)
Purchaser Material Adverse Effect
10.04(b)
Purchaser Related Person
10.04(b)
Real Property Lease
3.08(b)
Reconciliation Statement
3.05(b)

 
Index-4

--------------------------------------------------------------------------------

 
 

 Term Section
Reference Book Value
10.04(b)
Regulatory Approvals
10.04(b)
Reinsurance Subsidiaries
10.04(b)
Reorganization Assets
10.04(b)
Restricted Transactions
5.01(f)
Retention Bonus Date
5.06(i)
Retention Bonuses
5.06(i)
Run-Off Entities
1.03(f)
Run-Off Entity Value
1.03(f)
S&P
3.27
Sanctions
3.18(c)(i)
SAP
10.04(b)
Scheduled Investments
3.26(a)
Securities Act
10.04(b)
Seller
Preamble
Seller Confidentiality Agreement
5.03
Seller Covered Employee
10.04(b)
Seller Disclosure Letter
10.04(b)
Seller Indemnitees
8.02(a)
Seller Material Adverse Effect
2.01
Seller Settlement Amount
1.05
Shares
Recitals
SIG
10.04(b)
SIG LTIP
5.06(i)
SIG Performance Unit Award
5.06(i)
SIG PUA Amount
5.06(f)(iii)
Solutions Entity
1.03(g)
Solutions Entity Excess Amount
10.04(b)
Solutions Entity Value
1.03(g)
Specified Target Value
5.06(g)(iii)
Stand-Alone Benefit Plans
10.04(b)
Statutory Statements
3.05(c)
Straddle Periods
9.01(b)
subsidiary
10.04(b)
Subsidiary
3.01(a)
Tax
10.04(b)
Tax Accountant
9.06
Tax Attribute
10.04(b)
Tax Benefit
5.06(j)
Tax Loss
9.05(a)
Tax Proceeding
9.05(e)
Tax Return
10.04(b)
Taxable Period
10.04(b)
Taxing Authority
10.04(b)

 
Index-5

--------------------------------------------------------------------------------

 
 

 Term Section
Termination Fee
7.03(a)
Termination Fee Shares
7.03(b)
Third Party Claim
8.05(a)
Third Party Consent
5.04(c)
Top-Up Amount
1.04(g)
Transaction Bonuses
5.06(i)
Transfer Tax
10.04(b)
U.K. Approvals
4.03(b)
Unaudited Financial Statements
3.05(a)
Voting Company Debt
3.02(a)
WARN Act
5.06(e)
Withholding Tax
1.06
Year End Balance Sheets
10.04(b)





Index-6

--------------------------------------------------------------------------------